

EXECUTION VERSION




SIXTH AMENDMENT AND WAIVER
TO NOTE PURCHASE AND GUARANTEE AGREEMENT
This Sixth Amendment and Waiver to Note Purchase and Guarantee Agreement (this
“Amendment”), dated as of May 8, 2017, is made by and among CHICAGO BRIDGE &
IRON COMPANY (DELAWARE), a Delaware corporation (the “Company”), CHICAGO BRIDGE
& IRON COMPANY N.V., a corporation incorporated under the laws of The
Netherlands (the “Parent Guarantor” and, together with the Company, the
“Obligors”), and each of the institutions set forth on the signature pages to
this Amendment (collectively, the “Noteholders”).
RECITALS:
A.    The Obligors and each of the Noteholders have heretofore entered into the
Note Purchase and Guarantee Agreement dated as of December 27, 2012 (as amended,
amended and restated, supplemented or otherwise modified, the “Note Purchase
Agreement”), pursuant to which the Company issued (i) U.S. $150,000,000
aggregate principal amount of its 4.15% Senior Notes, Series A, due December 27,
2017, (ii) U.S. $225,000,000 aggregate principal amount of its 4.57% Senior
Notes, Series B, due December 27, 2019, (iii) U.S. $275,000,000 aggregate
principal amount of its 5.15% Senior Notes, Series C, due December 27, 2022 and
(iv) U.S. $150,000,000 aggregate principal amount of its 5.30% Senior Notes,
Series D, due December 27, 2024 (collectively, the “Notes”).
B.    The Obligors and the requisite Noteholders now desire to amend the Note
Purchase Agreement in the respects, but only in the respects, hereinafter set
forth.
C.    Capitalized terms used herein shall have the respective meanings ascribed
thereto in the Note Purchase Agreement unless herein defined or the context
shall otherwise require.
D.    All requirements of law have been fully complied with and all other acts
and things necessary to make this Amendment a valid, legal and binding
instrument according to its terms for the purposes herein expressed have been
done or performed.
NOW, THEREFORE, the Obligors and the requisite Noteholders, in consideration of
good and valuable consideration the receipt and sufficiency of which is hereby
acknowledged, do hereby agree as follows:




4236618

--------------------------------------------------------------------------------




SECTION 1.
AMENDMENTS TO NOTE PURCHASE AGREEMENT.

Subject to the terms and conditions set forth herein, the Note Purchase
Agreement (exclusive of Schedules and Exhibits thereto, unless expressly
provided) shall be amended such that, after giving effect to all such
amendments, it shall read in its entirety as set forth on Annex I attached
hereto.


SECTION 2.
AMENDMENTS TO NOTES.

From and after the Sixth Amendment Effective Date, (i) the applicable rate of
interest stated in clauses (a) and (b)(i) of the first paragraph of each of the
Notes shall be increased by an amount equal to 0.50% per annum (the “Coupon
Bump”), (ii) all references to the original coupon rate applicable to the Notes
in the Note Purchase Agreement and the Notes shall be increased by an amount
equal to the Coupon Bump (and the forms of Notes attached as exhibits to Annex I
hereto have been revised to reflect such Coupon Bump) and and (iii) the Default
Rate applicable to the Notes is the greater of (x) 2.0% over the rate of
interest publicly announced by Bank of America, N.A. in New York, New York as
its “base” or “prime” rate or (y)(A) in the case of the Series A Notes, 6.65%
per annum, (B) in the case of the Series B Notes, 7.07% per annum, (C) in the
case of the Series C Notes, 7.65% per annum, and (D) in the case of the Series D
Notes, 7.80% per annum. The Coupon Bump shall not be taken into account for
purposes of any calculation of the Make-Whole Amount or the Modified Make-Whole
Amount under the Note Purchase Agreement.
At the option of each Noteholder, in accordance with Section 14.2 of the Note
Purchase Agreement, such Noteholder may request that its Note or Notes be
exchanged for a replacement Note or Notes reflecting the foregoing amendments.
SECTION 3.
WAIVERS.

Subject to the terms and conditions hereof, effective as of the date of this
Amendment, the undersigned Noteholders hereby waive:
(a)    any actual or potential Default or Event of Default, if any, under
Section 11(g) of the Note Purchase Agreement arising solely as a result of the
failure by the Parent Guarantor to deliver a copy of the plan and forecast of
the Parent Guarantor and its Subsidiaries for the fiscal year commencing
January 1, 2017, pursuant to the requirements of the 2013 Revolving Credit
Agreement, the 2015 Revolving Credit Agreement and the 2015 Term Loan Agreement;
and


2



--------------------------------------------------------------------------------




(b)    any actual or potential Default or Event of Default, if any, under
Section 11(c) of the Note Purchase Agreement arising solely as a result of the
failure of the Parent Guarantor to comply with the terms of Section 10.7 of the
Note Purchase Agreement for the fiscal quarter ending March 31, 2017;
provided, however, the foregoing does not constitute a waiver of interest
payable, if any, at the Default Rate for the period from March 31, 2017 to the
effective date of this Amendment, payable pursuant to the terms of the Notes.
The foregoing waivers apply solely to the matters expressly described herein,
and no waiver or modification of any of the other terms, covenants, rights, or
remedies under the Note Purchase Agreement, the Notes or any other Financing
Agreement is granted or implied herein. The foregoing waivers shall not obligate
the Noteholders to agree to any additional waiver of any provision of the Note
Purchase Agreement, the Notes or any other Financing Agreement, nor be deemed to
constitute or operate as a waiver of any right under the Note Purchase Agreement
or any other Financing Agreement to exercise remedies resulting from any
existing Default or Event of Default of which such Noteholder is not actually
aware or of any future Default or Event of Default.
SECTION 4.
REPRESENTATIONS AND WARRANTIES OF THE OBLIGORS.

To induce the Noteholders to execute and deliver this Amendment (which
representations shall survive the execution and delivery of this Amendment),
each Obligor represents and warrants to the Noteholders that:
(a)    this Amendment has been duly authorized, executed and delivered by it and
this Amendment constitutes the legal, valid and binding obligation, contract and
agreement of such Obligor enforceable against it in accordance with its terms,
except as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws or equitable principles relating to or limiting
creditors’ rights generally;
(b)    the Note Purchase Agreement, as amended by this Amendment, constitutes
the legal, valid and binding obligation, contract and agreement of such Obligor
enforceable against it in accordance with its terms, except as enforcement may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
or equitable principles relating to or limiting creditors’ rights generally;
(c)    the execution, delivery and performance by such Obligor of this Amendment
(i) has been duly authorized by all requisite corporate action and, if required,
shareholder action, (ii) does not require the consent or approval of any
governmental or regulatory body


3



--------------------------------------------------------------------------------




or agency, and (iii) will not (A) violate (1) any provision of law, statute,
rule or regulation or its certificate of incorporation or bylaws, (2) any order
of any court or any rule, regulation or order of any other agency or government
binding upon it, or (3) any provision of any indenture, agreement or other
instrument to which it is a party or by which its properties or assets are or
may be bound, including, without limitation, any Credit Agreement, or (B) result
in a breach or constitute (alone or with due notice or lapse of time or both) a
default under any indenture, agreement or other instrument referred to in
clause (iii)(A)(3) of this Section 4(c);
(d)    as of the date hereof after giving effect to this Amendment and the
amendments to the Transaction Facilities, no Default or Event of Default has
occurred which is continuing;
(e)    all of the representations and warranties contained in Section 5 of the
Note Purchase Agreement are true and correct in all material respects (in all
respects in the case of representations and warranties qualified by materiality,
Material Adverse Effect or similar language in the text thereof) with the same
force and effect as if made by such Obligor on and as of the date hereof, except
to the extent that such representations and warranties expressly relate solely
to an earlier date or due solely as a result of actions taken by the Obligors in
accordance with the covenants set forth in the Note Purchase Agreement; and
(f)    the Subsidiary Guarantors executing this Amendment constitute all of the
Subsidiary Guarantors as of the date hereof.
SECTION 5.
EFFECTIVENESS; CONDITIONS PRECEDENT AND CONDITION SUBSEQUENT.

This Amendment and the amendments to the Note Purchase Agreement provided in
Sections 1 and 2 hereof shall be effective as of the date first written above
upon the satisfaction of the following conditions precedent:
(a)    executed counterparts of this Amendment, duly executed and delivered by
the Obligors, the Required Holders and the Subsidiary Guarantors, shall have
been delivered to the Noteholders;
(b)    the representations and warranties of the Obligors set forth in Section 4
hereof are true and correct on and with respect to the date hereof;
(c)    the Obligors shall have paid the fees and expenses of Chapman and Cutler
LLP, counsel to the Noteholders in connection with the negotiation, preparation,
approval,


4



--------------------------------------------------------------------------------




execution and delivery of this Amendment for which invoices have been presented
a reasonable period of time prior to the effectiveness hereof (which fees and
expenses may be estimated to date without prejudice to final settling of
accounts for such fees and expenses);
(d)    the Noteholders shall have received a copy of an amendment to each
outstanding Transaction Facility, in each case, in the form previously provided
to them and in form and substance reasonably satisfactory to the Noteholders;
(e)    each holder of a Note shall have received a work fee in an amount equal
to 0.15% (15 bps) on the aggregate outstanding principal amount of each Note
held by such holder; and
(f)    the Noteholders shall have received a copy of the resolutions of the
board of directors of the Parent Guarantor authorizing the transactions
contemplated by this Amendment.
Within 10 days following the effective date of this Amendment, the Noteholders
shall have received opinions of counsel to the Obligors (which may be allocated
between external and internal counsel for the Obligors in a manner consistent
with such allocation in connection with the original Closing) in form and
substance reasonably satisfactory to the Noteholders, covering the due
authorization, execution, delivery and enforceability of the Financing
Agreements after giving effect to this Amendment, and no conflict with
organizational documents, applicable laws or material agreements identified in
the Parent Guarantor’s most recent Form 10-K filed with the SEC.
SECTION 6.
MISCELLANEOUS.

(a)    This Amendment shall be construed in connection with and as part of the
Note Purchase Agreement and the Notes, and except as modified and expressly
amended by this Amendment, all terms, conditions and covenants contained in the
Note Purchase Agreement and the Notes are hereby ratified and shall be and
remain in full force and effect.
(b)    The Parent Guarantor and each Subsidiary Guarantor (i) acknowledges and
consents to all of the terms and conditions of this Amendment, (ii) affirms all
of its obligations under the Parent Guarantee and its Subsidiary Guarantee, as
applicable, and (iii) agrees that this Amendment and all documents delivered in
connection herewith do not operate to reduce or discharge its obligations under
the Note Purchase Agreement (including, without limitation, the Parent
Guarantee) or its Subsidiary Guarantee.


5



--------------------------------------------------------------------------------




(c)    Any and all notices, requests, certificates and other instruments
executed and delivered after the execution and delivery of this Amendment may
refer to the Note Purchase Agreement without making specific reference to this
Amendment but nevertheless all such references shall include this Amendment
unless the context otherwise requires.
(d)    The descriptive headings of the various Sections or parts of this
Amendment are for convenience only and shall not affect the meaning or
construction of any of the provisions hereof.
(e)    This Amendment shall be governed by and construed in accordance with New
York law and shall be further subject to the provisions of Section 24.7 and
Section 24.8 of the Note Purchase Agreement.
(f)    Should any one or more of the provisions of this Amendment be determined
to be illegal or unenforceable as to one or more of the parties hereto, all
other provisions nevertheless shall remain effective and binding on the parties
hereto.
(g)    Neither the execution and delivery of this Amendment nor the consummation
of any other transaction contemplated hereunder is intended to constitute a
novation of the Note Purchase Agreement, the Notes or any of the other Financing
Agreements or any obligations thereunder.
(h)    This Amendment may be executed in any number of counterparts, each of
which shall be deemed an original as against any party whose signature appears
thereon, and all of which shall together constitute one and the same instrument.
Delivery of an executed counterpart of a signature page of this Amendment by
telecopy or other electronic means (including .pdf) shall be effective as
delivery of a manually executed counterpart of this Amendment.
[Signature pages follow.]




6



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has duly executed this Amendment as of the
date first written above.
CHICAGO BRIDGE & IRON COMPANY N.V., as the Parent Guarantor
By: CHICAGO BRIDGE & IRON COMPANY B.V., as its Managing Director
 
 
 
 
 
 
By:
 
/s/ Michael S. Taff
 
 
Name:
 
Michael S. Taff
 
 
Title:
 
Authorized Signatory

 
 




[Signature to Sixth Amendment to 2012 Note Purchase Agreement]



--------------------------------------------------------------------------------




 
 
 
 
 
CHICAGO BRIDGE & IRON COMPANY, a Delaware corporation
 
 
 
By:
 
/s/ Michael S. Taff
 
 
 
Name:
 
Michael S. Taff
 
 
 
Title:
 
Authorized Signatory
 
 
 
CHICAGO BRIDGE & IRON COMPANY (DELAWARE)
 
 
 
By:
 
/s/ Michael S. Taff
 
 
 
Name:
 
Michael S. Taff
 
 
 
Title:
 
Authorized Signatory
 
 
 
CB&I TYLER COMPANY
 
 
 
 
By:
 
/s/ Luciano Reyes
 
 
 
Name:
 
Luciano Reyes
 
 
 
Title:
 
Treasurer
 
 
 
CB&I, LLC
 
By:
CB&I HoldCo, LLC, its Sole Member
 
 
 
 
By:
 
/s/ Regina N. Hamilton
 
 
 
Name:
 
Regina N. Hamilton
 
 
 
Title:
 
Secretary
 

CHICAGO BRIDGE & IRON COMPANY, an Illinois corporation

   
 
 
By:
 
/s/ Luciano Reyes
 
 
 
Name:
 Luciano Reyes
 
 
 
Title:
 Treasurer
 
 
 
A&B BUILDERS, LTD.
 
 
 
 
By:
 
/s/ Luciano Reyes
 
 
 
Name:
 
Luciano Reyes
 
 
 
Title:
 
Treasurer
 
 
 
ASIA PACIFIC SUPPLY COMPANY
 
 
 
 
By:
 
/s/ Luciano Reyes
 
 
 
Name:
 
Luciano Reyes
 
 
 
Title:
 
Treasurer
 











[Signature to Sixth Amendment to 2012 Note Purchase Agreement]



--------------------------------------------------------------------------------




CBI AMERICAS LTD.
 
 
By:
 
/s/ Luciano Reyes
 
 
Name:
 
Luciano Reyes
 
 
Title:
 
Treasurer
 
CSA TRADING COMPANY, LTD.
 
 
By:
 
/s/ Luciano Reyes
 
 
Name:
 
Luciano Reyes
 
 
Title:
 
Treasurer
 
CB&I WOODLANDS L.L.C.
 
 
By:
 
/s/ Luciano Reyes
 
 
Name:
 
Luciano Reyes
 
 
Title:
 
Treasurer
 
CBI COMPANY LTD.
 
 
By:
 
/s/ Luciano Reyes
 
 
Name:
 
Luciano Reyes
 
 
Title:
 
Treasurer
 
CENTRAL TRADING COMPANY, LTD.
 
 
By:
 
/s/ Luciano Reyes
 
 
Name:
 
Luciano Reyes
 
 
Title:
 
Treasurer

CONSTRUCTORS INTERNATIONAL, L.L.C.

By:
 
/s/ Luciano Reyes
 
 
Name:
 
Luciano Reyes
 
 
Title:
 
Treasurer
 
HBI HOLDINGS, L.L.C.
 
 
By:
 
/s/ Luciano Reyes
 
 
Name:
 
Luciano Reyes
 
 
Title:
 
Treasurer

HOWE-BAKER INTERNATIONAL, L.L.C.

By:
 
/s/ Luciano Reyes
 
 
Name:
 
Luciano Reyes
 
 
Title:
 
Treasurer





[Signature to Sixth Amendment to 2012 Note Purchase Agreement]



--------------------------------------------------------------------------------




HOWE-BAKER ENGINEERS, LTD.
 
 
By:
 
/s/ Luciano Reyes
 
 
Name:
 
Luciano Reyes
 
 
Title:
 
Treasurer
 
HOWE-BAKER HOLDINGS, L.L.C.
 
 
By:
 
/s/ Luciano Reyes
 
 
Name:
 
Luciano Reyes
 
 
Title:
 
Treasurer
 
HOWE-BAKER MANAGEMENT, L.L.C.
 
 
By:
 
/s/ Luciano Reyes
 
 
Name:
 
Luciano Reyes
 
 
Title:
 
Treasurer

HOWE-BAKER INTERNATIONAL MANAGEMENT L.L.C.

By:
 
/s/ Luciano Reyes
 
 
Name:
 
Luciano Reyes
 
 
Title:
 
Treasurer

MATRIX ENGINEERING, LTD.

By:
 
/s/ Luciano Reyes
 
 
Name:
 
Luciano Reyes
 
 
Title:
 
Treasurer

MATRIX MANAGEMENT SERVICES, L.L.C.

By:
 
/s/ Luciano Reyes
 
 
Name:
 
Luciano Reyes
 
 
Title:
 
Treasurer
 
 
 
 
 
OCEANIC CONTRACTORS, INC.
 
 
By:
 
/s/ Luciano Reyes
 
 
Name:
 
Luciano Reyes
 
 
Title:
 
Treasurer
 
CBI VENEZOLANA, S.A.
 
 
By:
 
/s/ Rui Orlando Gomes
 
 
Name:
 
Rui Orlando Gomes
 
 
Title:
 
Treasurer





[Signature to Sixth Amendment to 2012 Note Purchase Agreement]



--------------------------------------------------------------------------------




CBI MONTAJES DE CHILE LIMITADA
 
 
By:
 
/s/ Rui Orlando Gomes
 
 
Name:
 
Rui Orlando Gomes
 
 
Title:
 
Director/Legal Representative
 
CB&I EUROPE B.V.
 
 
By:
 
/s/ Raymond Buckley
 
 
Name:
 
Raymond Buckley
 
 
Title:
 
Director
 
CBI EASTERN ANSTALT
 
 
By:
 
/s/ Raymond Buckley
 
 
Name:
 
Raymond Buckley
 
 
Title:
 
Director

CB&I POWER COMPANY B.V.
(f/k/a CMP HOLDINGS B.V.)

By:
 
/s/ Raymond Buckley
 
 
 
Name:
 
Raymond Buckley
 
 
 
Title:
 
Director
 
 
 
 
 
 
 
CBI CONSTRUCTORS PTY LTD
 
 
 
 By:
/s/ Ian Michael Bendesh
 
 
Name:
 
Ian Michael Bendesh
 
 
Title:
 
Director
 

CBI ENGINEERING AND CONSTRUCTION
CONSULTANT (SHANGHAI) CO. LTD.
 
 
 
By:
 
/s/ Raymond Buckley
 
 
 
Name:
 Raymond Buckley
 
 
 
Title:
 Chairman
 
 
 
CBI (PHILIPPINES), INC.
 
 
 
 
By:
 
/s/ Tom Anderson
 
 
 
Name:
Tom Anderson
 
 
 
Title:
President
 
 
 
CBI OVERSEAS, LLC
 
 
 
 
By:
 
/s/ Regina N. Hamilton
 
 
 
Name:
Regina N. Hamilton
 
 
 
Title:
 Secretary
 





[Signature to Sixth Amendment to 2012 Note Purchase Agreement]



--------------------------------------------------------------------------------




CB&I CONSTRUCTORS LIMITED
 
 
By:
 
/s/ Kevin J. Forder
 
 
Name:
 
Kevin J. Forder
 
 
Title:
 
Director
 
CB&I HOLDINGS (U.K.) LIMITED
 
 
By:
 
/s/ Kevin J. Forder
 
 
Name:
 
Kevin J. Forder
 
 
Title:
 
Director
 
CB&I UK LIMITED
 
 
By:
 
/s/ Kevin J. Forder
 
 
Name:
 
Kevin J. Forder
 
 
Title:
 
Director
 
CB&I MALTA LIMITED
 
 
By:
 
/s/ Duncan Wigney
 
 
Name:
 
Duncan Wigney
 
 
Title:
 
Director
 
LUTECH RESOURCES LIMITED
 
 
By:
 
/s/ Jonathan Stephenson
 
 
Name:
 
Jonathan Stephenson
 
 
Title:
 
Secretary



NETHERLANDS OPERATING COMPANY B.V.

 
 
By:
 
/s/ H. M. Koese
 
 
Name:
 
H. M. Koese
 
 
Title:
 
Director
 
 
 
 
 
CBI NEDERLAND B.V.
 
 
By:
 
/s/ Ashok Joshi
 
 
Name:
 
Ashok Joshi
 
 
Title:
 
Director











[Signature to Sixth Amendment to 2012 Note Purchase Agreement]



--------------------------------------------------------------------------------




ARABIAN GULF MATERIAL SUPPLY COMPANY, LTD.

By:
 
/s/ Luciano Reyes
 
 
Name:
 
Luciano Reyes
 
 
Title:
 
Director

PACIFIC RIM MATERIAL SUPPLY COMPANY, LTD.

By:
 
/s/ Luciano Reyes
 
 
Name:
 
Luciano Reyes
 
 
Title:
 
Director

SOUTHERN TROPIC MATERIAL SUPPLY COMPANY, LTD.

By:
 
/s/ Luciano Reyes
 
 
Name:
 
Luciano Reyes
 
 
Title:
 
Director

CHICAGO BRIDGE & IRON (ANTILLES) N.V.

By:
 
/s/ Michael S. Taff
 
 
Name:
 
Michael S. Taff
 
 
Title:
 
Managing Director

LUMMUS TECHNOLOGY HEAT TRANSFER B.V.

By:
 
/s/ John R. Albanese, Jr.
 
 
 
Name:
 
John R. Albanese, Jr.
 
 
 
Title:
 
Director
 
 
 
LEALAND FINANCE COMPANY B.V.
 
 
 
 
By:
 
/s/ Michael S. Taff
 
 
 
Name:
 
Michael S. Taff
 
 
 
Title:
 
Managing Director
 
 
 
 
 
 
CB&I FINANCE COMPANY LIMITED
 
 
By:
 
/s/ Kevin J. Forder
 
 
Name:
 
Kevin J. Forder
 
 
Title:
 
Director
 
CB&I OIL & GAS EUROPE B.V.
 
 
By:
 
/s/ Michael S. Taff
 
 
Name:
 
Michael S. Taff
 
 
Title:
 
Managing Director







[Signature to Sixth Amendment to 2012 Note Purchase Agreement]



--------------------------------------------------------------------------------




CBI COLOMBIANA S.A.
 
 
By:
 
/s/ Michael S. Taff
 
 
Name:
 
Michael S. Taff
 
 
Title:
 
Director

CHICAGO BRIDGE & IRON COMPANY B.V.

By:
 
/s/ Michael S. Taff
 
 
Name:
 
Michael S. Taff
 
 
Title:
 
Managing Director

CB&I TECHNOLOGY INTERNATIONAL CORPORATION (f/k/a LUMMUS INTERNATIONAL
CORPORATION)

By:
 
/s/ John R. Albanese, Jr.
 
 
Name:
 
John R. Albanese, Jr.
 
 
Title:
 
Vice President – Finance – Treasurer

CB&I TECHNOLOGY VENTURES, INC.
(f/k/a LUMMUS CATALYST COMPANY LTD.)



By:
 
/s/ John R. Albanese, Jr.
 
 
Name:
 
John R. Albanese, Jr.
 
 
Title:
 
Vice President & Treasurer
 
 
 
 
 
 
CB&I TECHNOLOGY OVERSEAS CORPORATION (f/k/a LUMMUS OVERSEAS CORPORATION)
 
 
 
 
By:
 
/s/ John R. Albanese, Jr.
 
 
 
Name:
 
John R. Albanese, Jr.
 
 
 
Title:
 
Vice President & Treasurer
 

CATALYTIC DISTILLATION TECHNOLOGIES

By:
 
/s/ John R. Albanese, Jr.
 
 
Name:
 
John R. Albanese, Jr.
 
 
Title:
 
Management Committee Member





[Signature to Sixth Amendment to 2012 Note Purchase Agreement]



--------------------------------------------------------------------------------




CB&I TECHNOLOGY INC. (f/k/a LUMMUS TECHNOLOGY, INC.)
 
 
By:
 
/s/ John R. Albanese, Jr.
 
 
Name:
 
John R. Albanese, Jr.
 
 
Title:
 
CFO & Treasurer
 
CBI SERVICES, LLC
By:
CB&I HoldCo, LLC, its Sole Member
 
 
By:
 
/s/ Regina N. Hamilton
 
 
Name:
 
Regina N. Hamilton
 
 
Title:
 
Secretary

WOODLANDS INTERNATIONAL INSURANCE COMPANY

By:
 
/s/ Robert Havlick
 
 
Name:
 
Robert Havlick
 
 
Title:
 
Director

CB&I HUNGARY HOLDING LIMITED LIABILITY COMPANY

By:
 
/s/ William G. Lamb
 
 
Name:
 
William G. Lamb
 
 
Title:
 
Director

LUMMUS NOVOLEN TECHNOLOGY GMBH

By:
 
/s/ Godofredo Follmer
 
 
Name:
 
Godofredo Follmer
 
 
Title:
 
Managing Director
 
 
 
 
 
CB&I LUMMUS GMBH
 
 
By:
 
/s/ Andreas Schwarzhaupt
 
 
Name:
 
Andreas Schwarzhaupt
 
 
Title:
 
Managing Director
 
CB&I S.R.O.
 
 
By:
 
/s/ Jiri Gregor
 
 
Name:
 
Jiri Gregor
 
 
Title:
 
Managing Director





[Signature to Sixth Amendment to 2012 Note Purchase Agreement]



--------------------------------------------------------------------------------




CBI PERUANA S.A.C.
 
 
By:
 
/s/ James E. Bishop
 
 
Name:
 
James E. Bishop
 
 
Title:
 
General Manager
 
HORTON CBI, LIMITED
 
 
By:
 
/s/ Greg Guse
 
 
Name:
 
Greg Guse
 
 
Title:
 
Director
 
CB&I (NIGERIA) LIMITED
 
 
By:
 
/s/ Andy Dadosky
 
 
Name:
 
Andy Dadosky
 
 
Title:
 
Director
 
CB&I SINGAPORE PTE LTD.
 
 
By:
 
/s/ Michael S. Taff
 
 
Name:
 
Michael S. Taff
 
 
Title:
 
Director
 
CB&I NORTH CAROLINA, INC.
 
 
By:
 
/s/ Luciano Reyes
 
 
Name:
 
Luciano Reyes
 
 
Title:
 
Director

SHAW ALLOY PIPING PRODUCTS, LLC

By:
 
/s/ Luciano Reyes
 
 
Name:
 
Luciano Reyes
 
 
Title:
 
Manager
 
CB&I Walker LA, L.L.C.
 
 
By:
 
/s/ Luciano Reyes
 
 
Name:
 
Luciano Reyes
 
 
Title:
 
Manager





[Signature to Sixth Amendment to 2012 Note Purchase Agreement]



--------------------------------------------------------------------------------




CB&I ENVIRONMENTAL & INFRASTRUCTURE, INC.
(f/k/a SHAW ENVIRONMENTAL, INC.)
 
 
 
 
 
By:
 
/s/ Luciano Reyes
 
 
 
 
 
Name:
 
Luciano Reyes
 
 
 
 
 
Title:
 
Director
 
 
 
   
 
 
 
 
 
 
 
CB&I OVERSEAS (FAR EAST) INC.
 
 
 
 
 
By:
 
  /s/ Joseph Christaldi
 
 
 
 
 
Name:
 
Joseph Christaldi
 
 
 
 
 
Title:
 
Director
 
 
 
 
 
 
 
THE SHAW GROUP INC.
 
 
 
 
 
 
 
 
By:
 
/s/ Luciano Reyes
 
 
 
 
 
Name:
 
Luciano Reyes
 
 
 
 
 
Title:
 
Treasurer
 
 
 
 
LUMMUS GASIFICATION TECHNOLOGY LICENSING COMPANY
 
 
 
 
 
By:
 
/s/ John R. Albanese, Jr.
 
 
 
 
 
Name:
 
John R. Albanese, Jr.
 
 
 
 
 
Title:
 
Director
 
 
 
 
 
 
 
CB&I LAURENS, INC.
 
 
 
 
 
 
 
 
By:
 
/s/ William G. Lamb
 
 
 
 
 
Name:
 
William G. Lamb
 
 
 
 
 
Title:
 
Vice President – Global Tax
 
 
 
 
 
CB&I GOVERNMENT SOLUTIONS, INC.
 
 
 
 
 
By:
 
/s/ Luciano Reyes
 
 
 
 
 
Name:
 
Luciano Reyes
 
 
 
 
 
Title:
 
Director
 
 
 
 
 
 
 
SHAW SSS FABRICATORS, INC.
 
 
 
 
 
 
 
 
By:
 
/s/ Luciano Reyes
 
 
 
 
 
Name:
 
Luciano Reyes
 
 
 
 
 
Title:
 
Treasurer
 
 
 





[Signature to Sixth Amendment to 2012 Note Purchase Agreement]



--------------------------------------------------------------------------------




CHICAGO BRIDGE & IRON COMPANY (NETHERLANDS), LLC
 
 
 
By:
 
/s/ Regina N. Hamilton
 
 
 
Name:
 
Regina N. Hamilton
 
 
 
Title:
 
Director
 
 
 
 
 
 
 
CBI US HOLDING COMPANY, INC
 
 
 
 
By:
 
/s/ Regina N. Hamilton
 
 
 
Name:
 
Regina N. Hamilton
 
 
 
Title:
 
Secretary
 
 
 
 
 
 
 
CBI HOLDCO TWO, INC
 
 
 
 
By:
 
/s/ Regina N. Hamilton
 
 
 
Name:
 
Regina N. Hamilton
 
 
 
Title:
 
Secretary
 
 
 
 
 
 
 
CBI COMPANY BV
 
 
 
 
By:
 
/s/ Ashok Joshi
 
 
 
Name:
 
Ashok Joshi
 
 
 
Title:
 
Director
 







[Signature to Sixth Amendment to 2012 Note Purchase Agreement]



--------------------------------------------------------------------------------






This Agreement is hereby
accepted and agreed to as
of the date thereof.
AMERICAN HOME ASSURANCE COMPANY
NEW HAMPSHIRE INSURANCE COMPANY
THE INSURANCE COMPANY OF THE STATE OF PENNSYLVANIA
COMMERCE AND INDUSTRY INSURANCE COMPANY
AIG PROPERTY CASUALTY COMPANY
AMERICAN GENERAL LIFE INSURANCE COMPANY (SBM TO WESTERN NATIONAL LIFE INSURANCE
COMPANY)
AMERICAN GENERAL LIFE INSURANCE COMPANY (SBM TO SUNAMERICA LIFE INSURANCE
COMPANY)
THE UNITED STATES LIFE INSURANCE COMPANY IN THE CITY OF NEW YORK
AMERICAN GENERAL LIFE INSURANCE COMPANY
THE VARIABLE ANNUITY LIFE INSURANCE COMPANY


By: AIG Asset Management (U.S.), LLC, as investment adviser




By /s/ Peter DeFazio        
Name: Peter DeFazio
Title: Managing Director
We acknowledge that Commerce and Industry Insurance Company holds $15,000,000 of
the 4.57% Senior Notes, Series B, due December 27, 2019.
We acknowledge that American Home Assurance Company holds $10,000,000 of the
4.57% Senior Notes, Series B, due December 27, 2019.
We acknowledge that AIG Property Casualty Company (f/k/a Chartis Property
Casualty Company) holds $9,000,000 of the 4.57% Senior Notes, Series B, due
December 27, 2019.
We acknowledge that New Hampshire Insurance Company holds $9,000,000 of the
4.57% Senior Notes, Series B, due December 27, 2019.
We acknowledge that The Insurance Company of the State of Pennsylvania holds
$9,000,000 of the 4.57% Senior Notes, Series B, due December 27, 2019.
We acknowledge that The United States Life Insurance Company in the City of
New York holds $25,000,000 of the 5.15% Senior Notes, Series C, due December 27,
2022.
We acknowledge that American General Life Insurance Company holds $29,500,000 of
the 5.15% Senior Notes, Series C, due December 27, 2022.
We acknowledge that The Variable Annuity Life Insurance Company holds
$28,000,000 of the 5.30% Senior Notes, Series D, due December 27, 2024.
We acknowledge that American General Life Insurance Company holds $20,000,000 of
the 5.30% Senior Notes, Series D, due December 27, 2024.




CHICAGO BRIDGE & IRON COMPANY (DELAWARE)
CHICAGO BRIDGE & IRON COMPANY N.V.



--------------------------------------------------------------------------------









This Amendment is hereby
accepted and agreed to as
of the date thereof.


UNITED SERVICES AUTOMOBILE ASSOCIATION
CATASTROPHE REINSURANCE COMPANY
USAA CASUALTY INSURANCE COMPANY
USAA GENERAL INDEMNITY COMPANY
GARRISON PROPERTY & CASUALTY INSURANCE COMPANY




By: /s/ James F. Jackson, Jr.        
Name: James F. Jackson, Jr.
Title: Assistant Vice President
We acknowledge that United Services Automobile Association holds $10,000,000 of
the 4.57% Senior Notes, Series B, due December 27, 2019.
We acknowledge that Catastrophe Reinsurance Company holds $6,000,000 of the
4.57% Senior Notes, Series B, due December 27, 2019.
We acknowledge that USAA Casualty Insurance Company holds $5,000,000 of the
4.57% Senior Notes, Series B, due December 27, 2019.
We acknowledge that USAA General Indemnity Company holds $2,000,000 of the 4.57%
Senior Notes, Series B, due December 27, 2019.
We acknowledge that Garrison Property & Casualty Insurance Company holds
$2,000,000 of the 4.57% Senior Notes, Series B, due December 27, 2019.




USAA LIFE INSURANCE COMPANY


By: James F. Jackson, Jr        
Name: James F. Jackson, Jr.
Title: Assistant Vice President
We acknowledge that USAA Life Insurance Company holds $12,000,000 of the 5.15%
Senior Notes, Series C, due December 27, 2022.
We acknowledge that USAA Life Insurance Company holds $45,000,000 of the 5.30%
Senior Notes, Series D, due December 27, 2024.


[Signature to Sixth Amendment to 2012 Note Purchase Agreement]



--------------------------------------------------------------------------------





This Amendment is hereby
accepted and agreed to as
of the date thereof.
METLIFE INSURANCE K.K.
F/K/A METLIFE ALICO LIFE INSURANCE K.K.
by MetLife Investment Advisors, LLC, Its Investment Manager


AXIS REINSURANCE COMPANY
by MetLife Investment Advisors, LLC, its Investment Manager


BRIGHTHOUSE LIFE INSURANCE COMPANY
F/K/A METLIFE INSURANCE COMPANY USA
F/K/A METLIFE INSURANCE COMPANY OF CONNECTICUT
AND AS SUCCESSOR BY MERGER TO
METLIFE INVESTORS USA INSURANCE COMPANY
AND METLIFE INVESTORS INSURANCE COMPANY
by MetLife Investment Advisors, LLC, Its Investment Manager


BRIGHTHOUSE LIFE INSURANCE COMPANY OF NY
F/K/A FIRST METLIFE INVESTORS INSURANCE COMPANY
by MetLife Investment Advisors, LLC, Its Investment Manager


By /s/ Judith A. Gulotta
Name: Judith A. Gulotta
Title: Managing Director




We acknowledge that MetLife Insurance K.K. holds $14,500,000.00 of the 4.15%
Senior Notes, Series A, due December 27, 2017.
We acknowledge that Axis Reinsurance Company holds $7,372,000.00 of the 5.15%
Senior Notes, Series C, due December 27, 2022.
We acknowledge that MetLife Insurance Company USA holds $9,000,000.00 of the
4.57% Senior Notes, Series B, due December 27, 2019.
We acknowledge that MetLife Insurance Company USA holds $9,500,000.00 of the
4.15% Senior Notes, Series A, due December 27, 2017.
We acknowledge that First MetLife Investors Insurance Company holds
$1,500,000.00 of the 4.57% Senior Notes, Series B, due December 27, 2019.


[Signature to Sixth Amendment to 2012 Note Purchase Agreement]



--------------------------------------------------------------------------------





This Amendment is hereby
accepted and agreed to as
of the date thereof.
METROPOLITAN LIFE INSURANCE COMPANY




GENERAL AMERICAN LIFE INSURANCE COMPANY
by Metropolitan Life Insurance Company, its Investment Manager




By /s/ John Tanyeri        
Name: John Tanyeri
Title: Vice President and Managing Director






We acknowledge that Metropolitan Life Insurance Company holds $17,000,000.00 of
the 4.15% Senior Notes, Series A, due December 27, 2017.
We acknowledge that General American Life Insurance Company holds $7,000,000.00
of the 4.15% Senior Notes, Series A, due December 27, 2017.
We acknowledge that Metropolitan Life Insurance Company holds $15,000,000.00 of
the 4.57% Senior Notes, Series B, due December 27, 2019.
We acknowledge that General American Life Insurance Company holds $1,500,000.00
of the 4.57% Senior Notes, Series B, due December 27, 2019.


[Signature to Sixth Amendment to 2012 Note Purchase Agreement]



--------------------------------------------------------------------------------







This Amendment is hereby
accepted and agreed to as
of the date thereof.


THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY


By:
Northwestern Mutual Investment Management Company, LLC, its investment adviser





By: /s/ Howard Stern        
Name: Howard Stern
Title: Managing Director
We acknowledge that The Northwestern Mutual Life Insurance Company holds
$30,000,000 of the 4.15% Senior Notes, Series A, due December 27, 2017.
We acknowledge that The Northwestern Mutual Life Insurance Company holds
$23,500,000 of the 5.15% Senior Notes, Series C, due December 27, 2022.




NORTHWESTERN LONG TERM CARE INSURANCE COMPANY




By: Howard Stern        
Name: Howard Stern
Title: Its Authorized Agent
We acknowledge that Northwestern Long Term Care Insurance Company holds
$2,500,000 of the 5.15% Senior Notes, Series C, due December 27, 2022.




[Signature to Sixth Amendment to 2012 Note Purchase Agreement]



--------------------------------------------------------------------------------





This Amendment is hereby
accepted and agreed to as
of the date thereof.


VOYA RETIREMENT INSURANCE AND ANNUITY COMPANY (F/K/A ING LIFE INSURANCE AND
ANNUITY COMPANY)
VOYA INSURANCE AND ANNUITY COMPANY (F/K/A ING USA ANNUITY AND LIFE INSURANCE
COMPANY)
RELIASTAR LIFE INSURANCE COMPANY


By: Voya Investment Management LLC, as Agent




By: /s/ Greg Addicks        
Name: Greg Addicks
Title: Senior Vice President
We acknowledge that Voya Retirement Insurance and Annuity Company holds
$9,400,000 of the 4.15% Senior Notes, Series A, due December 27, 2017.
We acknowledge that Voya Insurance and Annuity Company holds $10,500,000 of the
4.15% Senior Notes, Series A, due December 27, 2017.
We acknowledge that Reliastar Life Insurance Company holds $5,100,000 of the
4.15% Senior Notes, Series A, due December 27, 2017.
We acknowledge that Voya Retirement Insurance and Annuity Company holds
$9,400,000 of the 4.57% Senior Notes, Series B, due December 27, 2019.
We acknowledge that Voya Insurance and Annuity Company holds $10,500,000 of the
4.57% Senior Notes, Series B, due December 27, 2019.
We acknowledge that Reliastar Life Insurance Company holds $5,100,000 of the
4.57% Senior Notes, Series B, due December 27, 2019.




[Signature to Sixth Amendment to 2012 Note Purchase Agreement]



--------------------------------------------------------------------------------





This Amendment is hereby
accepted and agreed to as
of the date thereof.


FIDELITY & GUARANTY LIFE INSURANCE COMPANY




By: /s/ Thomas Cunningham        
Name: Thomas Cunningham
Title: Vice President
We acknowledge that Fidelity & Guaranty Life Insurance Company holds $15,000,000
of the 4.15% Senior Notes, Series A, due December 27, 2017.
We acknowledge that Fidelity & Guaranty Life Insurance Company holds $15,000,000
of the 4.57% Senior Notes, Series B, due December 27, 2019.
We acknowledge that Fidelity & Guaranty Life Insurance Company holds $15,000,000
of the 5.15% Senior Notes, Series C, due December 27, 2022.


[Signature to Sixth Amendment to 2012 Note Purchase Agreement]



--------------------------------------------------------------------------------





This Amendment is hereby
accepted and agreed to as
of the date thereof.


THE LINCOLN NATIONAL LIFE INSURANCE COMPANY


By:
Macquarie Investment Management Advisers, a series of Macquarie Investment
Management Business Trust, Attorney in Fact





By: /s/ Karl Spaeth        
Name: Karl Spaeth
Title: Vice President
We acknowledge that The Lincoln National Life Insurance Company holds
$35,000,000 of the 4.57% Senior Notes, Series B, due December 27, 2019.
We acknowledge that The Lincoln National Life Insurance Company holds
$11,000,000 of the 5.15% Senior Notes, Series C, due December 27, 2022.




LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK


By:
Macquarie Investment Management Advisers, a series of Macquarie Investment
Management Business Trust, Attorney in Fact





By: /s/ Karl Spaeth    
Name: Karl Spaeth
Title: Vice President
We acknowledge that Lincoln Life & Annuity Company of New York holds $9,000,000
of the 5.15% Senior Notes, Series C, due December 27, 2022.




[Signature to Sixth Amendment to 2012 Note Purchase Agreement]



--------------------------------------------------------------------------------





This Amendment is hereby
accepted and agreed to as
of the date thereof.


NATIONWIDE LIFE INSURANCE COMPANY
NATIONWIDE LIFE AND ANNUITY INSURANCE COMPANY






By: /s/ Jason M. Comisar    
Jason M. Comisar
Authorized Signatory
We acknowledge that Nationwide Life and Annuity Insurance Company holds
$20,000,000 of the 4.57% Senior Notes, Series B, due December 27, 2019.
We acknowledge that Nationwide Life Insurance Company holds $5,000,000 of the
5.15% Senior Notes, Series C, due December 27, 2022.






[Signature to Sixth Amendment to 2012 Note Purchase Agreement]



--------------------------------------------------------------------------------





This Amendment is hereby
accepted and agreed to as
of the date thereof.


MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY
By:
Barings LLC as its Investment Adviser





By: /s/ John B. Wheeler            
Name: John B. Wheeler
Title: Managing Director
We acknowledge that Massachusetts Mutual Life Insurance Company holds $7,900,000
of the 4.15% Senior Notes, Series A, due December 27, 2017.
We acknowledge that Massachusetts Mutual Life Insurance Company holds $8,600,000
of the 4.57% Senior Notes, Series B, due December 27, 2019.
We acknowledge that Massachusetts Mutual Life Insurance Company holds
$8,950,0000 of the 5.15% Senior Notes, Series C, due December 27, 2022.




C.M. LIFE INSURANCE COMPANY
By:
Barings LLC as its Investment Adviser





By: /s/ John B. Wheeler            
Name: John B. Wheeler
Title: Managing Director
We acknowledge that C.M. Life Insurance Company holds $1,100,000 of the 4.15%
Senior Notes, Series A, due December 27, 2017.
We acknowledge that C.M. Life Insurance Company holds $1,400,000 of the 4.57%
Senior Notes, Series B, due December 27, 2019.
We acknowledge that C.M. Life Insurance Company holds $1,050,000 of the 5.15%
Senior Notes, Series C, due December 27, 2022.




[Signature to Sixth Amendment to 2012 Note Purchase Agreement]



--------------------------------------------------------------------------------





This Amendment is hereby
accepted and agreed to as
of the date thereof.


UNITED OF OMAHA LIFE INSURANCE COMPANY




By: /s/ Justin P. Kavan        
Name: Justin P. Kavan
Title: Senior Vice President
We acknowledge that United of Omaha Life Insurance Company holds $20,000,000 of
the 5.30% Senior Notes, Series D, due December 27, 2024.




MUTUAL OF OMAHA INSURANCE COMPANY




By: /s/ Justin P. Kavan        
Name: Justin P. Kavan
Title: Senior Vice President
We acknowledge that Mutual of Omaha Insurance Company holds $7,000,000 of the
5.30% Senior Notes, Series D, due December 27, 2024.




COMPANION LIFE INSURANCE COMPANY




By: /s/ Justin P. Kavan        
Name: Justin P. Kavan
Title: Senior Vice President
We acknowledge that Companion Life Insurance Company holds $1,000,000 of the
5.30% Senior Notes, Series D, due December 27, 2024.


[Signature to Sixth Amendment to 2012 Note Purchase Agreement]



--------------------------------------------------------------------------------





This Amendment is hereby
accepted and agreed to as
of the date thereof.


MODERN WOODMEN OF AMERICA




By: /s/ Douglas A. Pannier


Name: Douglas A. Pannier
Title: Group Head – Private Placements
We acknowledge that Modern Woodmen of America holds $10,000,000 of the 5.15%
Senior Notes, Series C, due December 27, 2022.
We acknowledge that Modern Woodmen of America holds $15,000,000 of the 5.30%
Senior Notes, Series D, due December 27, 2024.


[Signature to Sixth Amendment to 2012 Note Purchase Agreement]



--------------------------------------------------------------------------------





This Amendment is hereby
accepted and agreed to as
of the date thereof.


AMERICAN EQUITY INVESTMENT LIFE INSURANCE COMPANY






By: /s/ Jeffrey A. Fossell    
Name: Jeffrey A. Fossell
Title: Authorized Signatory
We acknowledge that American Equity Investment Life Insurance Company holds
$8,000,000 of the 4.57% Senior Notes, Series B, due December 27, 2019.
We acknowledge that American Equity Investment Life Insurance Company holds
$8,000,000 of the 5.15% Senior Notes, Series C, due December 27, 2022.


[Signature to Sixth Amendment to 2012 Note Purchase Agreement]



--------------------------------------------------------------------------------





This Amendment is hereby
accepted and agreed to as
of the date thereof.


CMFG LIFE INSURANCE COMPANY
CUMIS INSURANCE SOCIETY, INC.


By:
MEMBERS Capital Advisors, Inc.
Acting as Investment Advisor





By: /s/ Anne Finucane


Name: Anne Finucane
Title: Managing Director, Investments
We acknowledge that CMFG Life Insurance Company holds $5,000,000 of the 5.15%
Senior Notes, Series C, due December 27, 2022.
We acknowledge that CUMIS Insurance Society, Inc. holds $1,000,000 of the 5.15%
Senior Notes, Series C, due December 27, 2022.
We acknowledge that CMFG Life Insurance Company holds $5,000,000 of the 5.30%
Senior Notes, Series D, due December 27, 2024.
We acknowledge that CUMIS Insurance Society, Inc. holds $1,000,000 of the 5.30%
Senior Notes, Series D, due December 27, 2024.




[Signature to Sixth Amendment to 2012 Note Purchase Agreement]



--------------------------------------------------------------------------------





This Amendment is hereby
accepted and agreed to as
of the date thereof


LIFE INSURANCE COMPANY OF SOUTHWEST






By: /s/ Andrew Ebersol    
Name: Andrew Ebersole
Title: Head of Private Placements


We acknowledge that Life Insurance Company of Southwest holds $7,000,000 of the
4.15% Senior Notes, Series A, due December 27, 2017.
We acknowledge that Life Insurance Company of Southwest holds $5,000,000 of the
4.57% Senior Notes, Series B, due December 27, 2019.


[Signature to Sixth Amendment to 2012 Note Purchase Agreement]



--------------------------------------------------------------------------------





This Amendment is hereby
accepted and agreed to as
of the date thereof.
SENIOR HEALTH INSURANCE COMPANY OF PENNSYLVANIA
By: Conning, Inc., as Investment Manager




By: /s/ John Petchler    
Name: John Petchler
Title: Director
We acknowledge that Senior Health Insurance Company of Pennsylvania holds
$4,000,000 of the 5.15% Senior Notes, Series C, due December 27, 2022.




PRIMERICA LIFE INSURANCE COMPANY
By: Conning, Inc., as Investment Manager




By: /s/ John Petchler    
Name: John Petchler
Title: Director
We acknowledge that Primerica Life Insurance Company holds $2,500,000 of the
5.15% Senior Notes, Series C, due December 27, 2022.




AMERICAN HEALTH AND LIFE INSURANCE COMPANY
By: Conning, Inc., as Investment Manager




By: /s/ John Petchler    
Name: John Petchler
Title: Director
We acknowledge that American Health and Life Insurance Company holds $1,500,000
of the 5.15% Senior Notes, Series C, due December 27, 2022.




[Signature to Sixth Amendment to 2012 Note Purchase Agreement]



--------------------------------------------------------------------------------





This Amendment is hereby
accepted and agreed to as
of the date thereof.
NATIONAL BENEFIT LIFE INSURANCE COMPANY
By: Conning, Inc., as Investment Manager




By: /s/ John Petchler    
Name: John Petchler
Title: Director
We acknowledge that National Benefit Life Insurance Company holds $1,000,000 of
the 5.15% Senior Notes, Series C, due December 27, 2022.


TRITON INSURANCE COMPANY
By: Conning, Inc., as Investment Manager




By: /s/ John Petchler    
Name: John Petchler
Title: Director
We acknowledge that Triton Insurance Company holds $1,000,000 of the 5.15%
Senior Notes, Series C, due December 27, 2022.




[Signature to Sixth Amendment to 2012 Note Purchase Agreement]



--------------------------------------------------------------------------------







This Amendment is hereby
accepted and agreed to as
of the date thereof.


PHOENIX LIFE INSURANCE COMPANY




By:/s/ Christopher M. Wilkos
Name: Christopher M. Wilkos
Title: Vice President
We acknowledge that Phoenix Life Insurance Company holds $5,000,000 of the 4.15%
Senior Notes, Series A, due December 27, 2017.




PHL VARIABLE INSURANCE COMPANY




By: /s/ Christopher M. Wilkos
Name: Christopher M. Wilkos
Title: Vice President
We acknowledge that PHL Variable Insurance Company holds $5,000,000 of the 4.15%
Senior Notes, Series A, due December 27, 2017.


[Signature to Sixth Amendment to 2012 Note Purchase Agreement]



--------------------------------------------------------------------------------





This Amendment is hereby
accepted and agreed to as
of the date thereof.


FARM BUREAU LIFE INSURANCE COMPANY






By: /s/ Herman L. Riva        
Name: Herman L. Riva
Title: Securities Vice President
We acknowledge that Farm Bureau Life Insurance Company holds $8,000,000.00 of
the 5.30% Senior Notes, Series D, due December 27, 2024.




[Signature to Sixth Amendment to 2012 Note Purchase Agreement]



--------------------------------------------------------------------------------





This Amendment is hereby
accepted and agreed to as
of the date thereof.


SOUTHERN FARM BUREAU LIFE INSURANCE COMPANY






By:/s/ David Divine    
Name: David Divine
Title: Senior Portfolio Manager
We acknowledge that Southern Farm Bureau Life Insurance Company holds $6,000,000
of the 4.15% Senior Notes, Series A, due December 27, 2017.




[Signature to Sixth Amendment to 2012 Note Purchase Agreement]



--------------------------------------------------------------------------------





This Agreement is hereby
accepted and agreed to as
of the date thereof.


ASSURITY LIFE INSURANCE COMPANY






By: /s/ Victor Weber    
Name: Victor Weber
Title: Senior Director – Investments
We acknowledge that Assurity Life Insurance Company holds $3,000,000 of the
4.57% Senior Notes, Series B, due December 27, 2019.




[Signature to Sixth Amendment to 2012 Note Purchase Agreement]



--------------------------------------------------------------------------------





This Agreement is hereby
accepted and agreed to as
of the date thereof.


PAN‑AMERICAN LIFE INSURANCE COMPANY






By:/s/ Lisa Baudot    
Name: Lisa Baudot
Title: Vice President, Securities
We acknowledge that Pan‑American Life Insurance Company holds $3,000,000 of the
5.15% Senior Notes, Series C, due December 27, 2022.






[Signature to Sixth Amendment to 2012 Note Purchase Agreement]



--------------------------------------------------------------------------------






ANNEX I


(see attached)




CHICAGO BRIDGE & IRON COMPANY (DELAWARE)
CHICAGO BRIDGE & IRON COMPANY N.V.



--------------------------------------------------------------------------------







May 8, 2017


Conformed to Include First Through Sixth Amendments



--------------------------------------------------------------------------------





CHICAGO BRIDGE & IRON COMPANY (DELAWARE),
the Company
 


CHICAGO BRIDGE & IRON COMPANY N.V.,
as Parent Guarantor




U.S.$800,000,000 SENIOR NOTES, SERIES A-D, DUE 2017-2024




U.S.$150,000,000 4.65% Senior Notes, Series A, due December 27, 2017
U.S.$225,000,000 5.07% Senior Notes, Series B, due December 27, 2019
U.S.$275,000,000 5.65% Senior Notes, Series C, due December 27, 2022
U.S.$150,000,000 5.80% Senior Notes, Series D, due December 27, 2024




______________


NOTE PURCHASE AND GUARANTEE AGREEMENT


______________




Dated December 27, 2012





--------------------------------------------------------------------------------












--------------------------------------------------------------------------------






TABLE OF CONTENTS
SECTION    HEADING    PAGE
SECTION 1.
AUTHORIZATION OF NOTES    1

SECTION 2.
SALE AND PURCHASE OF NOTES    2

Section 2.1.
Notes    2

Section 2.2.
Parent Guarantee    2

Section 2.3.
Subsidiary Guarantees    2

SECTION 3.
CLOSING    2

SECTION 4.
CONDITIONS TO CLOSING    3

Section 4.1.
Representations and Warranties    3

Section 4.2.
Performance; No Default    3

Section 4.3.
Compliance Certificates    3

Section 4.4.
Opinions of Counsel    4

Section 4.5.
Purchase Permitted By Applicable Law, Etc    4

Section 4.6.
Sale of Other Notes    4

Section 4.7.
Payment of Special Counsel Fees    5

Section 4.8.
Private Placement Number    5

Section 4.9.
Changes in Corporate Structure    5

Section 4.10.
Funding Instructions    5

Section 4.11.
Acceptance of Appointment to Receive Service of Process    5

Section 4.12.
Subsidiary Guarantee    5

Section 4.13.
Credit Agreement    5

Section 4.14.
Escrow Agreement    5

Section 4.15.
Account Control Agreement    5

Section 4.16.
Proceedings and Documents    6

SECTION 5.
REPRESENTATIONS AND WARRANTIES OF THE OBLIGORS    6

Section 5.1.
Organization; Power and Authority    6

Section 5.2.
Authorization, Etc    6

Section 5.3.
Disclosure    6

Section 5.4.
Organization and Ownership of Shares of Subsidiaries; Affiliates    7

Section 5.5.
Financial Statements; Material Liabilities    7

Section 5.6.
Compliance with Laws, Other Instruments, Etc    8

Section 5.7.
Governmental Authorizations, Etc    8

Section 5.8.
Litigation; Observance of Agreements, Statutes and Orders    8

Section 5.9.
Taxes    9

Section 5.10.
Title to Property; Leases    9

Section 5.11.
Licenses, Permits, Etc    9

Section 5.12.
Compliance with ERISA    10






--------------------------------------------------------------------------------





Section 5.13.
Private Offering    11

Section 5.14.
Use of Proceeds; Margin Regulations    11

Section 5.15.
Existing Indebtedness; Future Liens    12

Section 5.16.
Foreign Assets Control Regulations, Etc    12

Section 5.17.
Status under Certain Statutes    13

Section 5.18.
Environmental Matters    13

Section 5.19.
Notes Rank Pari Passu    14

Section 5.20.
Perfection of Escrowed Closing Proceeds    14

SECTION 6.
REPRESENTATIONS OF THE PURCHASERS    14

Section 6.1.
Purchase for Investment; Accredited Investor    14

Section 6.2.
Source of Funds    14

SECTION 7.
INFORMATION AS TO COMPANY    16

Section 7.1.
Financial and Business Information    16

Section 7.2.
Officer’s Certificate    20

Section 7.3.
Visitation    21

Section 7.4.
Limitation on Disclosure Obligation    21

SECTION 8.
PAYMENT AND PREPAYMENT OF THE NOTES    22

Section 8.1.
Maturity    22

Section 8.2.
Optional Prepayments with Make-Whole Amount    22

Section 8.3.
Allocation of Partial Prepayments    22

Section 8.4.
Maturity; Surrender, Etc.    22

Section 8.5.
Purchase of Notes    22

Section 8.6.
Make-Whole Amount    23

Section 8.7.
Change of Control    24

Section 8.8.
Termination of Transaction Agreement or Failure to Consummate the Shaw
Acquisition    26

SECTION 9.
AFFIRMATIVE COVENANTS.    27

Section 9.1.
Compliance with Law    27

Section 9.2.
Insurance    28

Section 9.3.
Maintenance of Properties    28

Section 9.4.
Payment of Taxes and Claims    28

Section 9.5.
Corporate Existence, Etc    28

Section 9.6.
Books and Records    29

Section 9.7.
Pari Passu Ranking    29

Section 9.8.
Subsidiary Guarantors    29

Section 9.9.
Maintenance of Ownership    30

Section 9.10.
Maintenance of Rating on Notes    30

Section 9.11.
Most Favored Lender Status    30

Section 9.12.
Payment of Certain Fees    31

Section 9.13.
Prepayment in Connection with Capital Services Business Sale    32



- ii -



--------------------------------------------------------------------------------





Section 9.14.
Special Mandatory Offers of Prepayment    33

Section 9.15.
Collateral Delivery Obligation    35

Section 9.16.
Financial Advisor    38

SECTION 10.
NEGATIVE COVENANTS.    38

Section 10.1.
Transactions with Affiliates    38

Section 10.2.
Merger, Consolidation, Etc    39

Section 10.3.
Sales of Assets    40

Section 10.4.
Line of Business    43

Section 10.5.
Terrorism Sanctions Regulations    43

Section 10.6.
Liens    43

Section 10.7.
Leverage Ratios, Capital Markets Indebtedness.    45

Section 10.8.
Consolidated Net Worth    47

Section 10.9.
Fixed Charge Coverage Ratio    47

Section 10.10.
Priority Debt    48

Section 10.11.
Investments    48

Section 10.12.
Contingent Obligations    49

Section 10.13.
Subsidiaries; Permitted Acquisitions    49

Section 10.14.
Sales and Leasebacks    50

Section 10.15.
Subsidiary Covenants    51

Section 10.16.
Hedging Obligations    51

Section 10.17.
Issuance of Disqualified Stock    51

Section 10.18.
Non-Guarantor Subsidiaries    51

Section 10.19.
Intercompany Indebtedness    51

Section 10.20.
Restricted Payments    52

SECTION 11.
EVENTS OF DEFAULT    52

SECTION 12.
REMEDIES ON DEFAULT, ETC    55

Section 12.1.
Acceleration    55

Section 12.2.
Other Remedies    55

Section 12.3.
Rescission    55

Section 12.4.
No Waivers or Election of Remedies, Expenses, Etc    56

SECTION 13.
TAX INDEMNIFICATION    56

SECTION 14.
REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES    59

Section 14.1.
Registration of Notes    59

Section 14.2.
Transfer and Exchange of Notes    59

Section 14.3.
Replacement of Notes    60

SECTION 15.
PAYMENTS ON NOTES    60

Section 15.1.
Place of Payment    60

Section 15.2.
Home Office Payment    60



- iii -



--------------------------------------------------------------------------------





SECTION 16.
EXPENSES, ETC    61

Section 16.1.
Transaction Expenses    61

Section 16.2.
Survival    61

SECTION 17.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT    62

SECTION 18.
AMENDMENT AND WAIVER    62

Section 18.1.
Requirements    62

Section 18.2.
Solicitation of Holders of Notes    62

Section 18.3.
Binding Effect, etc    63

Section 18.4.
Notes Held by Obligors, etc    63

SECTION 19.
NOTICES; ENGLISH LANGUAGE    63

SECTION 20.
REPRODUCTION OF DOCUMENTS    66

SECTION 21.
CONFIDENTIAL INFORMATION    66

SECTION 22.
SUBSTITUTION OF PURCHASER    67

SECTION 23.
PARENT GUARANTEE    67

Section 23.1.
Guarantee    67

Section 23.2.
Parent Guarantor’s Obligations Unconditional    68

Section 23.3.
Full Recourse Obligations    73

Section 23.4.
Waiver    73

Section 23.5.
Waiver of Subrogation    74

Section 23.6.
Subordination    74

Section 23.7.
Effect of Bankruptcy Proceedings, Etc    75

Section 23.8.
Term of Guarantee    76

SECTION 24.
MISCELLANEOUS    76

Section 24.1.
Successors and Assigns    76

Section 24.2.
Payments Due on Non-Business Days    76

Section 24.3.
Accounting Terms    76

Section 24.4.
Severability    76

Section 24.5.
Construction, etc    76

Section 24.6.
Counterparts    77

Section 24.7.
Governing Law    77

Section 24.8.
Jurisdiction and Process; Waiver of Jury Trial    77

Section 24.9.
Obligation to Make Payment in Dollars    78

Signature    79




- iv -



--------------------------------------------------------------------------------





SCHEDULE A    —    INFORMATION RELATING TO PURCHASERS


SCHEDULE B    —    DEFINED TERMS


SCHEDULE 5.3     —    Disclosure Materials


SCHEDULE 5.4
—    Subsidiaries of the Parent Guarantor and Ownership of Subsidiary Stock;
Liens; Restrictive Agreements



SCHEDULE 5.5     —    Financial Statements


SCHEDULE 5.15    —    Existing Indebtedness


EXHIBIT 1(a)     —    Form of 4.15% Senior Note, Series A, due December 27, 2017


EXHIBIT 1(b)     —    Form of 4.57% Senior Note, Series B, due December 27, 2019


EXHIBIT 1(c)     —    Form of 5.15% Senior Note, Series C, due December 27, 2022


EXHIBIT 1(d)     —    Form of 5.30% Senior Note, Series D, due December 27, 2024


EXHIBIT 2.3     —     Form of Subsidiary Guarantee


EXHIBIT 4.4(a)(i) —
Form of Opinion of Special U.S. Counsel for the Obligors and the Initial
Material Subsidiary Guarantors



EXHIBIT 4.4(a)(ii) —
Form of Opinion of Internal Counsel for the Company and the Initial Material
Domestic Subsidiary Guarantors



EXHIBIT 4.4(a)(iii) —     Form of Opinion of Special Dutch Counsel for the
Parent Guarantor


EXHIBIT 4.4(b)     —    Form of Opinion of Special Counsel for the Purchasers


EXHIBIT 4.4(c)     —    Form of Opinion of Special Counsel for Escrow Agent








- v -



--------------------------------------------------------------------------------






CHICAGO BRIDGE & IRON COMPANY (DELAWARE)
One CB&I Plaza
2103 Research Forest Drive
The Woodlands, Texas 77380




CHICAGO BRIDGE & IRON COMPANY N.V.
Oostduinlaan 75
2596 JJ The Hague
The Netherlands
31-70-3732010




U.S.$150,000,000 4.15% Senior Notes, Series A, due December 27, 2017
U.S.$225,000,000 4.57% Senior Notes, Series B, due December 27, 2019
U.S.$275,000,000 5.15% Senior Notes, Series C, due December 27, 2022
U.S.$150,000,000 5.30% Senior Notes, Series D, due December 27, 2024






December 27, 2012




TO EACH OF THE PURCHASERS LISTED IN
SCHEDULE A HERETO:
Ladies and Gentlemen:
Each of CHICAGO BRIDGE & IRON COMPANY (DELAWARE), a Delaware corporation (the
“Company”) and CHICAGO BRIDGE & IRON COMPANY N.V., a corporation incorporated
under the laws of The Netherlands (the “Parent Guarantor” and, together with the
Company, the “Obligors”), hereby agrees with each of the purchasers whose names
appear at the end hereof (each, a “Purchaser” and, collectively, the
“Purchasers”) as follows:
SECTION 1.
AUTHORIZATION OF NOTES.

The Company will authorize the issue and sale of (i) U.S.$150,000,000 aggregate
principal amount of its 4.15% Senior Notes, Series A, due December 27, 2017 (the
“Series A Notes”), (ii) U.S.$225,000,000 aggregate principal amount of its 4.57%
Senior Notes, Series B, due December 27, 2019 (the “Series B Notes”);
(iii) U.S.$275,000,000 aggregate principal amount of its 5.15% Senior Notes,
Series C, due December 27, 2022 (the “Series C Notes”); and U.S.$150,000,000
aggregate principal amount of its 5.30% Senior Notes, Series D, due December 27,
2024 (the “Series D Notes”). The Series A Notes, Series B





--------------------------------------------------------------------------------





Notes, Series C Notes and Series D Notes are collectively referred to herein as
the “Notes”, such term to include any such notes issued in substitution therefor
pursuant to Section 14. The Series A Notes, the Series B Notes, the Series C
Notes and the Series D Notes shall be substantially in the form set out in
Exhibit 1(a), Exhibit 1(b), Exhibit 1(c) and Exhibit 1(d), respectively. Certain
capitalized and other terms used in this Agreement are defined in Schedule B;
and references to a “Schedule” or an “Exhibit” are, unless otherwise specified,
to a Schedule or an Exhibit attached to this Agreement.
SECTION 2.
SALE AND PURCHASE OF NOTES.

Section 2.1.    Notes. Subject to the terms and conditions of this Agreement,
the Company will issue and sell to each Purchaser and each Purchaser will
purchase from the Company, at the Closing provided for in Section 3, Notes in
the principal amount and series specified opposite such Purchaser’s name in
Schedule A at the purchase price of 100% of the principal amount thereof. The
Purchasers’ obligations hereunder are several and not joint obligations and no
Purchaser shall have any liability to any Person for the performance or
non-performance of any obligation by any other Purchaser hereunder.
Section 2.2.    Parent Guarantee. The payment by the Company of its obligations
hereunder and under the Notes are unconditionally guaranteed by the Parent
Guarantor pursuant and subject to the terms of the Parent Guarantee contained in
Section 23 hereof.
Section 2.3.    Subsidiary Guarantees. (a) The payment by the Company of all
amounts due on the Notes and all of its other payment obligations under this
Agreement may from time to time be absolutely and unconditionally guaranteed by
the Subsidiary Guarantors pursuant to and subject to the terms of the Subsidiary
Guarantee of each Subsidiary Guarantor, which shall be substantially in the form
of Exhibit 2.3 attached hereto (as amended, modified or supplemented from time
to time, each a “Subsidiary Guarantee,” and collectively, the “Subsidiary
Guarantees”), and otherwise in accordance with the provisions of Section 9.8
hereof.
(b)    The holders of the Notes agree to discharge and release any Subsidiary
Guarantor from its Subsidiary Guarantee upon the written request of the Company,
provided that (i) such Subsidiary Guarantor has been released and discharged (or
will be released and discharged concurrently with the release of such Subsidiary
Guarantor under its Subsidiary Guarantee) as an obligor and guarantor under and
in respect of the Credit Agreement and the Company so certifies to the holders
of Notes in a certificate of a Responsible Officer, (ii) at the time of, and
immediately after giving effect to, such release and discharge, no Default or
Event of Default shall be existing, and the Company shall deliver a certificate
of a Responsible Officer to the holders of the Notes stating that no Default or
Event of Default exists, and (iii) if any fee or other form of consideration is
given to any holder of Indebtedness of the Company expressly for the purpose of
such release, holders of the Notes shall receive equivalent consideration.
SECTION 3.
CLOSING.

The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Chapman and Cutler LLP, 111 West Monroe St., Chicago, Illinois
60603, at 10:00 a.m. Central time, at a


-2-



--------------------------------------------------------------------------------





closing (the “Closing”) on December 28, 2012. At the Closing, the Company will
deliver to each Purchaser or its special counsel the Notes to be purchased by
such Purchaser in the form of a single series of Note (or such greater number of
such series of Notes in denominations of at least U.S.$100,000 as such Purchaser
may request) dated the date of the Closing and registered in such Purchaser’s
name (or in the name of its nominee), against delivery by such Purchaser’s
payment to the Escrow Agent, for the account of the Company, of immediately
available funds in the amount of the purchase price therefor by wire transfer of
immediately available funds for the Account Name: CSS LLC AAF Client Escrow
Funding, ABA# 043-000-261, Account# 1361879, Ref: CB&I Escrow at BNY Mellon,
N.A., 500 Ross Street, Pittsburgh, PA 15262-0001, such funds to be held at The
Bank of New York Mellon, N.A. and otherwise administered by the Escrow Agent
pursuant to the Escrow Agreement. For the avoidance of doubt, interest shall
accrue on each Note of a Purchaser from the date that the Escrow Agent receives
immediately available funds by wire transfer as provided above in the full
amount of the purchase price of such Note; provided that no interest shall
accrue on any Note prior to the date of the Closing. If at the Closing the
Company shall fail to tender such Notes to any Purchaser (or its special
counsel) as provided above in this Section 3, or any of the conditions specified
in Section 4 shall not have been fulfilled to such Purchaser’s reasonable
satisfaction (or, in such Purchaser’s sole discretion, waived), such Purchaser
shall, at its election, be relieved of all further obligations under this
Agreement, without thereby waiving any rights such Purchaser may have by reason
of such failure or such nonfulfillment. For purposes of this Agreement, the
phrases “special counsel to each Purchaser,” “Purchaser or its special counsel,”
“special counsel to the Purchasers” or words of similar import mean Chapman and
Cutler LLP.
SECTION 4.
CONDITIONS TO CLOSING.

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
reasonable satisfaction (or, in such Purchaser’s sole discretion, waived), prior
to or at the Closing, of the following conditions:
Section 4.1.    Representations and Warranties. The representations and
warranties of each Obligor in the Financing Agreements to which it is a party
and of each Initial Subsidiary Guarantor in its Subsidiary Guarantee shall be
correct when made and at the time of the Closing.
Section 4.2.    Performance; No Default. Each Obligor and each Initial
Subsidiary Guarantor shall have performed and complied with all agreements and
conditions contained in the Financing Agreements and the Subsidiary Guarantee
required to be performed or complied with by it prior to or at the Closing and
immediately after giving effect to the issue and sale of the Notes (and the
deposit of the proceeds thereof into escrow as contemplated by Section 5.14 to
be made at Closing) no Default or Event of Default shall have occurred and be
continuing. Neither Obligor nor any Subsidiary shall have entered into any
transaction since the date of the Memorandum that would have been prohibited by
Section 10 had such Section applied since such date.


-3-



--------------------------------------------------------------------------------





Section 4.3.    Compliance Certificates.
(a)    Officer’s Certificate. Each Obligor and each Initial Material Subsidiary
Guarantor specifically identified (without duplication) in clauses (A)(1) - (6)
and (B)(1) - (4) in the definition of “Initial Material Subsidiary Guarantor”
shall have delivered to such Purchaser an Officer’s Certificate, dated the date
of the Closing, certifying that the conditions specified in Sections 4.1, 4.2
and 4.9 have been fulfilled.
(b)    Secretary’s Certificate. Each Obligor and each Initial Material
Subsidiary Guarantor specifically identified (without duplication) in clauses
(A)(1) - (6) and (B)(1) - (4) in the definition of “Initial Material Subsidiary
Guarantor” shall have delivered to such Purchaser a certificate of its Secretary
or Assistant Secretary or authorized representative, dated the date of Closing,
certifying as to the resolutions attached thereto and other corporate
proceedings relating to the authorization, execution and delivery of the Notes
(in the case of the Company), the other Financing Agreements to which it is a
party and the Subsidiary Guarantee (in the case of such Initial Material
Subsidiary Guarantors).
Section 4.4.    Opinions of Counsel. Such Purchaser shall have received opinions
in form and substance reasonably satisfactory to such Purchaser, dated the date
of the Closing (a) from (i) Fulbright & Jaworski L.L.P., U.S. counsel for the
Obligors and the Initial Material Subsidiary Guarantors specifically identified
(without duplication) in clauses (A)(1) - (6) and (B)(1) - (4) in the definition
of “Initial Material Subsidiary Guarantor”, covering the matters set forth in
Exhibit 4.4(a)(i), (ii) from Internal Counsel for the Company and the Initial
Material Domestic Subsidiary Guarantors, covering the matters set forth in
Exhibit 4.4(a)(ii) and (iii) from Van Campen Liem, Dutch counsel to the Parent
Guarantor, covering the matters set forth in Exhibit 4.4(a)(iii), and in each
case, covering such other matters incident to the transactions contemplated
hereby as such Purchaser or its special counsel may reasonably request (and the
Obligors hereby instruct their respective counsel to deliver such opinion to the
Purchasers), (b) from Chapman and Cutler LLP, the Purchasers’ special counsel in
connection with such transactions, substantially in the form set forth in
Exhibit 4.4(c) and covering such other matters incident to such transactions as
such Purchaser may reasonably request, and (c) from counsel to the Escrow Agent
in form and substance reasonably satisfactory to such Purchaser and its special
counsel.
Section 4.5.    Purchase Permitted By Applicable Law, Etc. On the date of the
Closing such Purchaser’s purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation, which laws or regulations referred to in each of the
preceding clauses (a) through (c) were not in effect on the date hereof. If
requested by such Purchaser, such Purchaser shall have received an Officer’s
Certificate certifying as to such matters of fact as such Purchaser may
reasonably specify, and which are known by the Person from whom the Officer’s
Certificate is being requested to be, as requested by such Purchaser, correct,
to enable such Purchaser to determine whether such purchase is so permitted.


-4-



--------------------------------------------------------------------------------





Section 4.6.    Sale of Other Notes. Contemporaneously with the Closing, the
Company shall sell to each other Purchaser and each other Purchaser shall
purchase the Notes to be purchased by it at the Closing as specified in
Schedule A.
Section 4.7.    Payment of Special Counsel Fees. Without limiting the provisions
of Section 15.1, the Company shall have paid on or before the date of Closing
the fees, charges and disbursements of the Purchasers’ special counsel referred
to in Section 4.4 to the extent reflected in a reasonably-detailed statement of
such counsel rendered to the Company at least one Business Day prior to the date
of Closing.
Section 4.8.    Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for each series of the Notes.
Section 4.9.    Changes in Corporate Structure. None of the Obligors nor any
Initial Subsidiary Guarantor shall have changed its jurisdiction of
incorporation or organization, as applicable, or been a party to any merger or
consolidation or succeeded to all or any substantial part of the liabilities of
any other entity, at any time following the date of the most recent financial
statements referred to in Schedule 5.5 and through and including the date of
Closing, other than as permitted under Section 10.2 hereof.
Section 4.10.    Funding Instructions. At least three Business Days prior to the
date of the Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Company confirming the
information specified in Section 3 including (i) the name and address of the
Escrow Agent, (ii) the ABA number and (iii) the account name and number into
which the purchase price for the Notes is to be deposited.
Section 4.11.    Acceptance of Appointment to Receive Service of Process. Such
Purchaser shall have received evidence of the acceptance of C T Corporation
System of the appointment and designation provided for by Section 24.8 for the
period from the date of the Closing to one year plus date of final maturity (and
payment in full of all fees, if any, in respect thereof).
Section 4.12.    Subsidiary Guarantee. The Initial Subsidiary Guarantors shall
have duly authorized, executed and delivered the Subsidiary Guarantee and such
Purchaser shall have received a copy thereof.
Section 4.13.    Credit Agreement. The Obligors shall have provided to the
Purchasers a true, correct and complete copy of each Credit Agreement (other
than the Bridge Facility), and each such Credit Agreement shall be in full force
and effect.
Section 4.14.    Escrow Agreement. The Escrow Agreement shall be duly executed
and delivered in form and substance reasonably acceptable to such Purchaser and
its special counsel, and such Escrow Agreement shall constitute the legal, valid
and binding contract and agreement of each of the parties thereto.
    


-5-



--------------------------------------------------------------------------------





Section 4.15.    Account Control Agreement. Each Account Control Agreement shall
be duly executed and delivered in form and substance acceptable to such
Purchaser and its special counsel, and such Account Control Agreement shall
constitute the legal, valid and binding contract and agreement of each of the
parties thereto.
Section 4.16.    Proceedings and Documents. All corporate and other proceedings
in connection with the transactions contemplated by the Financing Agreements and
all documents and instruments incident to such transactions shall be reasonably
satisfactory to such Purchaser and its special counsel, and such Purchaser and
its special counsel shall have received all such counterpart originals or
certified or other copies of such documents as such Purchaser or such special
counsel may reasonably request. Delivery of all Notes, agreements, certificates,
opinions and other documents and instruments referred to in this Section 4
(other than, for the avoidance of doubt, the funding instructions referred to in
Section 4.10), shall be deemed delivered to each Purchaser if delivered to its
special counsel or, if the Company receives written notice and reasonably
detailed instructions at least five (5) Business Days prior to the Closing, to
the Person and at the address specified in such notice and instruction.
SECTION 5.
REPRESENTATIONS AND WARRANTIES OF THE OBLIGORS.

Each Obligor jointly and severally represents and warrants to each Purchaser
that, as of the date of the Closing:
Section 5.1.    Organization; Power and Authority. Each Obligor is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and is duly qualified as a foreign corporation
and is in good standing in each other jurisdiction in which such qualification
is required by law, other than those jurisdictions as to which the failure to be
so qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Each Obligor has the
corporate power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver each Financing Agreement to which
it is a party (including in the case of the Company, the Notes) and to perform
its obligations pursuant to the provisions hereof and thereof.
Section 5.2.    Authorization, Etc. Each Financing Agreement to which an Obligor
is a party (including in the case of the Company, the Notes) has been duly
authorized by all necessary corporate action on the part of such Obligor, and
each Financing Agreement to which an Obligor is a party constitutes a legal,
valid and binding obligation of such Obligor enforceable against such Obligor in
accordance with its terms, except as such enforceability may be limited by (i)
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer and fraudulent conveyance laws or other similar laws affecting the
enforcement of creditors’ rights generally and (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
    


-6-



--------------------------------------------------------------------------------





Section 5.3.    Disclosure. The Obligors, through their agents, Merrill Lynch,
Pierce, Fenner & Smith Incorporated and Credit Agricole Corporate and Investment
Bank, have delivered to each Purchaser a copy of a Private Placement Memorandum,
dated September 2012 (the “Memorandum”), relating to the transactions
contemplated hereby. The Memorandum fairly describes, in all material respects,
the general nature of the business and principal properties of the Obligors and
their respective Subsidiaries. The Financing Agreements, the Memorandum and the
documents, certificates or other writings delivered to the Purchasers by or on
behalf of the Obligors in connection with the transactions contemplated hereby
and identified in Schedule 5.3, and the financial statements listed in
Schedule 5.5 (the Financing Agreements, the Memorandum and such documents,
certificates or other writings and such financial statements delivered to each
Purchaser prior to October 12, 2012 being referred to, collectively, as the
“Disclosure Documents”), taken as a whole, do not contain any untrue statement
of a material fact or omit to state any material fact necessary to make the
statements therein not misleading in light of the circumstances under which they
were made. Except as disclosed in the Disclosure Documents, since December 31,
2011, there has been no change in the financial condition, operations, business
or properties of the Obligors or any Subsidiary except changes that individually
or in the aggregate could not reasonably be expected to have a Material Adverse
Effect. There is no fact known by any Obligor that would reasonably be expected
to have a Material Adverse Effect that has not been set forth herein or in the
Disclosure Documents.
Section 5.4.    Organization and Ownership of Shares of Subsidiaries;
Affiliates. (a) Schedule 5.4 contains (except as noted therein) complete and
correct lists (i) of the Parent Guarantor’s Subsidiaries (including the
Company), showing, as to each Subsidiary, the correct name thereof, the
jurisdiction of its organization, and the percentage of shares of each class of
its capital stock or similar equity interests outstanding owned by the Parent
Guarantor and each other Subsidiary, and (ii) of each Person known by the
Obligors as the Obligor’s Affiliates, other than Subsidiaries.
(b)    All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by the
Obligors and their Subsidiaries have been validly issued, are fully paid and
nonassessable and are owned by the Obligors or another Subsidiary free and clear
of any Lien (except as otherwise disclosed in Schedule 5.4).
(c)    Each Subsidiary identified in Schedule 5.4 is a corporation or other
legal entity duly organized, validly existing and, where legally applicable, in
good standing under the laws of its jurisdiction of organization, and is duly
qualified as a foreign corporation or other legal entity and, where legally
applicable, is in good standing in each other jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each such
Subsidiary has the corporate or other power and authority to own or hold under
lease the properties it purports to own or hold under lease and to transact the
business it transacts and proposes to transact.
(d)    No Subsidiary is a party to, or otherwise subject to any legal,
regulatory, contractual or other restriction (other than any Financing
Agreement, the agreements listed in Schedule 5.4 and customary limitations
imposed by corporate law or similar statutes) restricting the ability of such
Subsidiary to pay


-7-



--------------------------------------------------------------------------------





dividends out of profits or make any other similar distributions of profits to
the Parent Guarantor or any of its Subsidiaries that owns outstanding shares of
capital stock or similar equity interests of such Subsidiary.
Section 5.5.    Financial Statements; Material Liabilities. The Obligors have
delivered to each Purchaser copies of the financial statements of the Parent
Guarantor and its Subsidiaries listed in Schedule 5.5. All of said financial
statements (including in each case the related schedules and notes) fairly
present in all material respects the consolidated financial position of the
Parent Guarantor and its Subsidiaries as of the respective dates specified in
such Schedule and the consolidated results of their operations and cash flows
for the respective periods so specified and have been prepared in accordance
with GAAP consistently applied throughout the periods involved except as set
forth in the notes thereto (subject, in the case of any interim financial
statements, to normal year-end adjustments). The Parent Guarantor and its
Subsidiaries do not have any Material liabilities that are not disclosed on such
financial statements or otherwise disclosed in the Disclosure Documents.
Section 5.6.    Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance of its obligations by each Obligor of each Financing
Agreement to which such Obligor is a party (including in the case of the
Company, the Notes) will not (i) result in any breach of, or constitute a
default under, or result in the creation of any Lien (except, with respect to
Liens to secure the Senior Secured Indebtedness, as contemplated by the
Transaction Facilities) in respect of any property of either Obligor or any
Subsidiary under, any indenture, mortgage, deed of trust, loan, purchase or
credit agreement, lease, corporate charter or by-laws, or any other financial
agreement or instrument to which either Obligor or any Subsidiary is bound or by
which any Obligor or any Subsidiary or any of their respective properties may be
bound or affected, (ii) violate any of the terms, conditions or provisions of
any order, judgment, decree, or ruling of any court, arbitrator or Governmental
Authority applicable to either Obligor or any Subsidiary or (iii) violate any
provision of any statute or other rule or regulation of any Governmental
Authority applicable to any Obligor or any Subsidiary.
Section 5.7.    Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required to be obtained or made by any Obligor pursuant to any
statute, regulation, rule or applicable to it as a condition to the
effectiveness or the enforceability of the execution, delivery or performance by
either Obligor of any Financing Agreement to which it is a party (including in
the case of the Company, the Notes), including, without limitation, any thereof
required in connection with the obtaining of Dollars to make payments under the
Financing Agreements (including in the case of the Company, the Notes) and the
payment of such Dollars to Persons resident in the United States of America. It
is not necessary to ensure the legality, validity, enforceability or
admissibility into evidence in The Netherlands of any Financing Agreement or the
Notes that any thereof or any other document be filed, recorded or enrolled with
any Governmental Authority, or that any such agreement or document be stamped
with any stamp, registration or similar transaction tax.
Section 5.8.    Litigation; Observance of Agreements, Statutes and Orders.
(a) There are no actions, suits, investigations or proceedings pending or, to
the knowledge of either Obligor, threatened against or affecting either Obligor
or any Subsidiary or any property of either Obligor or any Subsidiary


-8-



--------------------------------------------------------------------------------





in any court or before any arbitrator of any kind or before or by any
Governmental Authority that, individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect.
(b)    None of the Obligors or any Subsidiary is (i) in default under any term
of any agreement or instrument to which it is a party or by which it is bound,
(ii) in violation of any order, judgment, decree or ruling of any court,
arbitrator or Governmental Authority or (iii) in violation of any statute, rule
or regulation of any Governmental Authority applicable to it (including, without
limitation and if applicable, Environmental Laws, the USA Patriot Act or any of
the other laws and regulations that are referred to in Section 5.16), which
default or violation, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
Section 5.9.    Taxes. Each Obligor and each Subsidiary has filed all Material
tax returns that are required to have been filed in any jurisdiction, and have
paid all taxes shown to be due and payable on such returns and all other taxes
and assessments levied upon them or their properties, assets, income or
franchises, to the extent such taxes and assessments have become due and payable
and before they have become delinquent, except for any taxes and assessments
(i) the amount of which is not individually or in the aggregate Material or
(ii) the amount, applicability or validity of which is currently being contested
in good faith by appropriate proceedings and with respect to which either
Obligor or a Subsidiary, as the case may be, has established adequate reserves
in accordance with GAAP. The Obligors know of no basis for any other tax or
assessment that would reasonably be expected to have a Material Adverse Effect.
The charges, accruals and reserves on the books of each of the Obligors and
their Subsidiaries in respect of federal, state or other taxes for all fiscal
periods are adequate. The tax liabilities for the account of any Governmental
Authority of The Netherlands of the Parent Guarantor and its Subsidiaries and
the U.S. federal income tax liabilities of the Company and its Subsidiaries, in
each case, have been finally determined (whether by reason of completed audits
or the statute of limitations having run) for all fiscal years up to and
including the fiscal year ended 2007 and 2007, respectively.
No liability for any Tax, directly or indirectly, imposed, assessed, levied or
collected by or for the account of any Governmental Authority of The Netherlands
or any political subdivision thereof will be incurred by the Parent Guarantor or
any holder of a Note as a result of the execution or delivery of any Financing
Agreement or the Notes and no deduction or withholding in respect of Taxes
imposed by or for the account of The Netherlands or, to the knowledge of the
Parent Guarantor, any other Taxing Jurisdiction, is required to be made from any
payment by the Parent Guarantor under any Financing Agreement or the Notes
except for any such liability, withholding or deduction imposed, assessed,
levied or collected by or for the account of any such Governmental Authority of
The Netherlands arising out of circumstances described in clause (a), (b) or (c)
of Section 13.
Section 5.10.    Title to Property; Leases. Each Obligor and its Subsidiaries
have good and sufficient title to their respective properties that individually
or in the aggregate are Material, including all such properties reflected in the
most recent audited balance sheet referred to in Section 5.5 or purported to
have been acquired by either Obligor or any Subsidiary after said date (except
as sold or otherwise disposed of in the ordinary course of business), in each
case free and clear of Liens prohibited by this Agreement. All


-9-



--------------------------------------------------------------------------------





leases in which an Obligor or Initial Subsidiary Guarantor is a party as a
lessee, which individually or in the aggregate are Material, are valid and
subsisting and are in full force and effect in all material respects.
Section 5.11.    Licenses, Permits, Etc. (a) Each Obligor and its Subsidiaries
owns or possesses all licenses, permits, franchises, authorizations, patents,
copyrights, proprietary software, service marks, trademarks and trade names, or
rights thereto, that individually or in the aggregate are Material, without
known conflict with the rights of others.
(b)    To the best knowledge of each Obligor, no product of either Obligor or
any of their Subsidiaries infringes in any material respect any license, permit,
franchise, authorization, patent, copyright, proprietary software, service mark,
trademark, trade name or other right owned by any other Person.
(c)    To the best knowledge of each Obligor, there is no Material violation by
any Person of any right of either Obligor or any of their Subsidiaries with
respect to any patent, copyright, proprietary software, service mark, trademark,
trade name or other right owned or used by the Obligors or any of their
Subsidiaries.
Section 5.12.    Compliance with ERISA. (a) Each Obligor and each ERISA
Affiliate have operated and administered each Plan in compliance with all
applicable laws except for such instances of noncompliance as have not resulted
in and would not reasonably be expected to result in a Material Adverse Effect.
Neither any Obligor nor any ERISA Affiliate has incurred any liability pursuant
to Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to Employee Benefit Plans, and no event, transaction or condition has
occurred or exists that could reasonably be expected to result in the incurrence
of any such liability by any Obligor or any ERISA Affiliate, or in the
imposition of any Lien on any of the rights, properties or assets of the Company
or any ERISA Affiliate, in either case pursuant to Title I or IV of ERISA or to
section 430(k) of the Code or to any such penalty or excise tax provisions under
the Code or federal law or section 4068 of ERISA, other than such liabilities or
Liens as would not be individually or in the aggregate Material.
(b)    The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities by more than $49,058,000 in the case of
any single Plan and by more than $57,186,000 in the aggregate for all Plans. The
present value of the accrued benefit liabilities (whether or not vested) under
each Non-U.S. Plan that is funded, determined as of the end of the Parent
Guarantor’s most recently ended fiscal year on the basis of reasonable actuarial
assumptions, did not exceed the current value of the assets of such Non-U.S.
Plan allocable to such benefit liabilities by more than $57,096,000. The term
“benefit liabilities” has the meaning specified in section 4001 of ERISA and the
terms “current value” and “present value” have the meaning specified in
section 3 of ERISA.




-10-



--------------------------------------------------------------------------------





(c)    None of the Obligors or their ERISA Affiliates have incurred
(i) withdrawal liabilities (and are not subject to contingent withdrawal
liabilities) under section 4201 or 4204 of ERISA in respect of Multiemployer
Plans that individually or in the aggregate are Material or (ii) any obligation
in connection with the termination of or withdrawal from any Non U.S. Plan.
(d)    The expected postretirement benefit obligation (determined as of the last
day of the Parent Guarantor’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by section 4980B of
the Code) of any Obligor and its Subsidiaries is $55,058,000.
(e)    The execution and delivery of the Financing Agreements and the issuance
and sale of the Notes hereunder will not involve any transaction that is subject
to the prohibitions of section 406 of ERISA or in connection with which a tax
could be imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The
representation by the Obligors to each Purchaser in the first sentence of this
Section 5.12(e) is made in reliance upon and subject to the accuracy of such
Purchaser’s representation in Section 6.2 as to the sources of the funds used to
pay the purchase price of the Notes to be purchased by such Purchaser.
(f)    All Non-U.S. Plans have been established, operated, administered and
maintained in compliance with all laws, regulations and orders applicable
thereto, except where failure so to comply could not be reasonably expected to
have a Material Adverse Effect. All premiums, contributions and any other
amounts required by applicable Non-U.S. Plan documents or applicable laws to be
paid or accrued by the Obligors and their Subsidiaries have been paid or accrued
as required, except where failure so to pay or accrue would not be reasonably
expected to have a Material Adverse Effect.
Section 5.13.    Private Offering. Neither any Obligor nor anyone acting on its
behalf has offered the Notes, the Parent Guarantee, the Subsidiary Guarantees or
any similar securities for sale to, or solicited any offer to buy any of the
same from, or otherwise approached or negotiated in respect thereof with, any
person other than the Purchasers and not more than 45 other Institutional
Investors (as defined in clause (c) of the definition of such term), each of
which has been offered the Notes at a private sale for investment. Neither any
Obligor nor anyone acting on its behalf has taken, or will take, any action that
would subject the issuance or sale of the Notes to the registration requirements
of Section 5 of the Securities Act or to the registration requirements of any
securities or blue sky laws of any applicable jurisdiction.
Section 5.14.    Use of Proceeds; Margin Regulations. The proceeds of the sale
of the Notes will be deposited at Closing with the Escrow Agent, and the
disbursements of such proceeds by the Escrow Agent will be governed by the
Escrow Agreement. If proceeds of the sale of the Notes are released by the
Escrow Agent to or at the direction of the Company (other than for the purpose
provided in Section 8.8), the Company will apply the proceeds of the sale of the
Notes to finance the acquisition of The Shaw Group, Inc., to refinance
associated bridge credit facilities, and for general corporate purposes. No part
of the proceeds from the sale of the Notes hereunder will be used, directly or
indirectly, (a) for the purpose of buying or carrying any margin stock within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System (12 CFR 221), or for the purpose of buying or carrying or trading in any
securities


-11-



--------------------------------------------------------------------------------





under such circumstances as to involve either Obligor in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220) or (b) to finance dealings
or transactions with any Person described or designated in the Specially
Designated Nationals and Blocked Person List published by OFAC or in Section 1
of the Anti-Terrorism Order. Margin stock does not constitute more than 5% of
the value of the consolidated assets of the Parent Guarantor and its
Subsidiaries and neither Obligor has any present intention that margin stock
will constitute more than 5% of the value of such assets. As used in this
Section, the terms “margin stock” and “purpose of buying or carrying” shall have
the meanings assigned to them in said Regulation U.
Section 5.15.    Existing Indebtedness; Future Liens. (a) Except as described
therein, Schedule 5.15 sets forth a complete and correct list of (i) all
outstanding Indebtedness of the Parent Guarantor and its Subsidiaries as of
September 30, 2012 (including a description of the obligors, principal amount
outstanding and general description of the collateral therefor, if any, and
Guaranty thereof, if any), since which date there has been no Material change in
the amounts, interest rate, index or formula, sinking funds, installment
payments or maturities of such Indebtedness of the Parent Guarantor or its
Subsidiaries and (ii) all agreements providing for committed financing
facilities (subject to the terms and conditions specified therein) to the Parent
Guarantor or its Subsidiaries as of the date of Closing. Neither any Obligor nor
any Subsidiary is in default and no waiver of default is currently in effect, in
the payment of any principal or interest on any Indebtedness either Obligor or
such Subsidiary and no event or condition exists with respect to any
Indebtedness of any Obligor or any Subsidiary the outstanding principal amount
of which exceeds $1,000,000 that would permit (or that with notice or the lapse
of time, or both, would permit) one or more Persons to cause such Indebtedness
to become due and payable before its stated maturity or before its regularly
scheduled dates of payment.
(b)    Except as disclosed in Schedule 5.15, neither any Obligor nor any
Subsidiary has agreed or consented to cause or permit in the future (upon the
happening of a contingency or otherwise) any of its property, whether now owned
or hereafter acquired, to be subject to a Lien not permitted by Section 10.6.
(c)    Neither any Obligor nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Indebtedness of
such Obligor or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or other organizational
document) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Indebtedness of such Obligor, except as specifically indicated in
Schedule 5.15.
Section 5.16.    Foreign Assets Control Regulations, Etc. (a) None of the
Obligors or any Controlled Entity is (i) a Person whose name appears on the list
of Specially Designated Nationals and Blocked Persons published by the Office of
Foreign Assets Control, U.S. Department of Treasury (“OFAC”) or in Section 1 of
the Anti-Terrorism Order (an “OFAC / Anti-Terrorism Order Listed Person”), (ii)
a Person officially sanctioned by the government of the United States or The
Netherlands pursuant to any AML/ Terrorist Laws (an “AML/Terrorist Law Listed
Person” and, together with any OFAC/Anti-Terrorism Order Listed Person, a
“Listed Person”), (iii) a department, agency or instrumentality of, or is
otherwise controlled by or acting on behalf of, directly or indirectly, (x) any
Listed Person or (y) the government of a country subject


-12-



--------------------------------------------------------------------------------





to comprehensive U.S. economic sanctions administered by OFAC, currently Iran,
Sudan, Cuba, Burma, Syria, Libya and North Korea (a “Restricted Country”, and
each Listed Person and each Restricted Country, individually and collectively, a
“Blocked Person”) or (iv) has any investments in, or knowingly (as such term is
defined in Section 101(6) of CISADA) engages in any dealings or transactions
with, any Blocked Person where such investments, dealings, or transactions would
result in either (A) the Obligors being in violation of applicable law in any
material respect or (B) any Purchaser being in violation of any OFAC Sanctions
Laws. None of the Obligors or any Controlled Entity is engaged in any activities
that could subject such Person or the Purchasers to sanctions under the Iran
Threat Reduction Act and Syria Human Rights Act of 2012.
(b)    No part of the proceeds from the sale of the Notes hereunder constitutes
or will constitute funds obtained on behalf of any Blocked Person or will
otherwise knowingly (as such term is defined in Section 101(6) of CISADA) be
used, directly or indirectly, by the Obligors or any Controlled Entity in
connection with any investment in, or any transactions or dealings with, any
Blocked Person.
(c)    To the Obligors’ actual knowledge after making due inquiry, no Obligor or
Controlled Entity (i) is under investigation by any Governmental Authority for,
or has not been charged with, or convicted of, money laundering or
terrorist-related activities under any applicable law (collectively,
“AML/Terrorist Laws”), (ii) has been assessed civil penalties under any
AML/Terrorist Laws or (iii) has had any of its funds seized or forfeited in an
action under any AML/Terrorist Laws. The Obligors taken reasonable measures
appropriate to the circumstances (in any event as required by applicable law) to
seek to ensure that the Obligors and each Controlled Entity are in compliance
with all AML/Terrorist Laws applicable to it.
(d)    No part of the proceeds from the sale of the Notes hereunder will
knowingly (as such term is defined in Section 101(6) of CISADA) be used,
directly or indirectly, by the Obligors for any improper payments to any
governmental official or employee, political party, official of a political
party, candidate for political office or anyone else acting in an official
capacity, in order to improperly obtain, retain or direct business or obtain any
improper advantage. The Obligors have taken reasonable measures appropriate to
the circumstances (in any event as required by applicable law) to seek to ensure
the Obligors and each Controlled Entity are in compliance with all
anti-corruption laws and regulations applicable to it.
Section 5.17.    Status under Certain Statutes. Neither any Obligor nor any
Subsidiary is subject to regulation under the Investment Company Act of 1940, as
amended, the Public Utility Holding Company Act of 2005, as amended, the ICC
Termination Act of 1995, as amended, or the Federal Power Act, as amended.
Section 5.18.    Environmental Matters. (a) Neither Obligor nor any Subsidiary
has knowledge of any claim or has received any notice of any claim, and no
proceeding has been instituted raising any claim against either Obligor or any
of its Subsidiaries or relating to their operations on any of their respective
real properties now or formerly owned, leased or operated by any of them or
other assets, alleging any


-13-



--------------------------------------------------------------------------------





damage to the environment or violation of any Environmental Laws, except, in
each case, such as would not reasonably be expected to result in a Material
Adverse Effect.
(b)    Neither Obligor nor any Subsidiary has knowledge of any facts which would
give rise to any claim, public or private, of violation of Environmental Laws or
damage to the environment emanating from, occurring on or in any way related to
real properties now or formerly owned, leased or operated by any of them or to
other assets or their use, except, in each case, such as would not reasonably be
expected to result in a Material Adverse Effect.
(c)    Neither Obligor nor any Subsidiary has stored any Hazardous Materials on
real properties now or formerly owned, leased or operated by any of them and has
not disposed of any Hazardous Materials in a manner contrary to any
Environmental Laws in each case in any manner that would reasonably be expected
to result in a Material Adverse Effect; and
(d)    All buildings on all real properties now owned, leased or operated by
each Obligor or any Subsidiary are in compliance with applicable Environmental
Laws, except where failure to comply would not reasonably be expected to result
in a Material Adverse Effect.
Section 5.19.    Notes Rank Pari Passu. The payment obligations of each Obligor
under this Agreement (including the Parent Guarantor) rank and, upon issuance,
the Notes (in the case of the Company) will rank, at least pari passu in right
of payment with (a) prior to the Collateral Effective Date, all other unsecured
and unsubordinated Indebtedness (actual or contingent) of such Obligor,
including, without limitation, all unsecured Indebtedness of the Obligors
described on Schedule 5.15 hereto, which is not therein designated as
subordinated Indebtedness and (b) from and after the Collateral Effective Date,
all Senior Secured Indebtedness outstanding under the Transaction Facilities.
Section 5.20.    Perfection of Escrowed Closing Proceeds. The security interest
granted pursuant to each Account Control Agreement constitutes a valid and
continuing perfected security interest in favor of the Purchasers in all
Escrowed Closing Proceeds.
SECTION 6.
REPRESENTATIONS OF THE PURCHASERS.

Section 6.1.    Purchase for Investment; Accredited Investor. (a) Each Purchaser
severally represents that it is purchasing the Notes for its own account or for
one or more separate accounts maintained by such Purchaser or for the account of
one or more pension or trust funds and not with a view to the distribution
thereof, provided that the disposition of such Purchaser’s or their property
shall at all times be within such Purchaser’s or their control. Each Purchaser
understands that the Notes have not been registered under the Securities Act and
may be resold only if registered pursuant to the provisions of the Securities
Act or if an exemption from registration is available, except under
circumstances where neither such registration nor such an exemption is required
by law, and that the Company is not required to register the Notes.


-14-



--------------------------------------------------------------------------------





(b)    Each Purchaser severally represents that it is an “accredited investor”
within the meaning of subparagraph (a)(1), (2), (3) or (7) of Rule 501 of
Regulation D under the Securities Act.
Section 6.2.    Source of Funds. Each Purchaser severally represents that at
least one of the following statements is an accurate representation as to each
source of funds (a “Source”) to be used by such Purchaser to pay the purchase
price of the Notes to be purchased by such Purchaser hereunder:
(a)    the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
National Association of Insurance Commissioners (the “NAIC Annual Statement”))
for the general account contract(s) held by or on behalf of any Employee Benefit
Plan together with the amount of the reserves and liabilities for the general
account contract(s) held by or on behalf of any other Employee Benefit Plans
maintained by the same employer (or affiliate thereof as defined in PTE 95-60)
or by the same employee organization in the general account do not exceed 10% of
the total reserves and liabilities of the general account (exclusive of separate
account (as defined in Section 3 of ERISA (“Separate Account”)) liabilities)
plus surplus as set forth in the NAIC Annual Statement filed with such
Purchaser’s state of domicile; or
(b)    the Source is a Separate Account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any Employee Benefit Plan (or its related trust) that
has any interest in such Separate Account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the Separate Account; or
(c)    the Source is either (i) an insurance company pooled Separate Account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no Employee Benefit Plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled Separate
Account or collective investment fund; or
(d)    the Source constitutes assets of an “investment fund” (within the meaning
of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no Employee Benefit Plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other Employee
Benefit Plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related”


-15-



--------------------------------------------------------------------------------





within the meaning of Part VI(h) of the QPAM Exemption and (i) the identity of
such QPAM and (ii) the names of any Employee Benefit Plans whose assets in the
investment fund, when combined with the assets of all other Employee Benefit
Plans established or maintained by the same employer or by an affiliate (within
the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the
same employee organization, represent 20% or more of the assets of such
investment fund, have been disclosed to the Company in writing pursuant to this
clause (d); or
(e)    the Source constitutes assets of a “plan(s)” (within the meaning of
section IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV of the INHAM Exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in section IV(d) of the INHAM Exemption) owns a 5%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the Employee Benefit Plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or
(f)    the Source is a governmental plan (as defined in Section 3 of ERISA); or
(g)    the Source is one or more Employee Benefit Plans, or a separate account
or trust fund comprised of one or more Employee Benefit Plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or
(h)    the Source does not include assets of any Employee Benefit Plan, other
than a plan exempt from the coverage of ERISA.
SECTION 7.
INFORMATION AS TO OBLIGORS.

Section 7.1.    Financial and Business Information. The Obligors shall deliver
to each holder of Notes that is an Institutional Investor:
(a)    Quarterly Statements — within 45 days (or such shorter period as is 15
days greater than the period applicable to the filing of the Parent Guarantor’s
Quarterly Report on Form 10‑Q (the “Form 10‑Q”) with the SEC regardless of
whether the Parent Guarantor is subject to the filing requirements thereof)
after the end of each quarterly fiscal period in each fiscal year of the Parent
Guarantor (other than the last quarterly fiscal period of each such fiscal
year), copies of,
(i)    a consolidated balance sheet of the Parent Guarantor and its Subsidiaries
as at the end of such quarter, and




-16-



--------------------------------------------------------------------------------





(ii)    consolidated statements of income, changes in shareholders’ equity and
cash flows of the Parent Guarantor and its Subsidiaries, for such quarter and
(in the case of the second and third quarters) for the portion of the fiscal
year ending with such quarter, and
(iii)    a consolidating balance sheet of the Parent Guarantor and its
Subsidiaries as at the end of such quarters and consolidating statements of
income of the Parent Guarantor and its Subsidiaries, for such quarter and (in
the case of the second and third quarters) for the portion of the fiscal year
ending with such quarter,
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that delivery within the time period specified above of
copies of the Parent Guarantor’s Form 10‑Q prepared in compliance with the
requirements therefor and filed with the SEC (but only so long as such Form 10‑Q
includes the consolidating financial statements required hereby) shall be deemed
to satisfy the requirements of this Section 7.1(a), provided, further, that the
Obligors shall be deemed to have made such delivery of such Form 10‑Q if any of
them shall have timely made such Form 10‑Q available on “EDGAR” (or any
successor filing system) and on its home page on the worldwide web (at the date
of this Agreement located at: http//www.cbi.com) and shall have given each
Purchaser prior notice of such availability on EDGAR (or any successor filing
system) and on its home page in connection with each delivery (such availability
and notice thereof being referred to as “Electronic Delivery”);
(b)    Annual Statements — within 90 days (or such shorter period as is 15 days
greater than the period applicable to the filing of the Parent Guarantor’s
Annual Report on Form 10‑K (the “Form 10‑K”) with the SEC regardless of whether
the Parent Guarantor is subject to the filing requirements thereof) after the
end of each fiscal year of the Parent Guarantor, copies of
(i)    a consolidated balance sheet of the Parent Guarantor and its Subsidiaries
as at the end of such year, and
(ii)    consolidated statements of income, changes in shareholders’ equity and
cash flows of the Parent Guarantor and its Subsidiaries for such year, and
(iii)     an unaudited consolidating balance sheet of the Parent Guarantor and
its Subsidiaries as at the end of such year and consolidating statements of
income of the Parent Guarantor and its Subsidiaries for such year,




-17-



--------------------------------------------------------------------------------





setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP (except
with respect to Section 7.1(b)(iii)), and except with respect to
Section 7.1(b)(iii) accompanied by an opinion thereon (without a “going concern”
or similar qualification or exception and without any qualification or exception
as to the scope of the audit on which such opinion is based) of independent
public accountants of recognized national standing, which opinion shall state
that such financial statements present fairly, in all material respects, the
financial position of the companies being reported upon and their results of
operations and cash flows and have been prepared in conformity with GAAP, and
that the examination of such accountants in connection with such financial
statements has been made in accordance with generally accepted auditing
standards, and that such audit provides a reasonable basis for such opinion in
the circumstances,
provided that the delivery within the time period specified above of the Parent
Guarantor’s Form 10‑K for such fiscal year (together with the Parent Guarantor’s
annual report to shareholders, if any, prepared pursuant to Rule 14a‑3 under the
Exchange Act) prepared in accordance with the requirements therefor and filed
with the SEC (but only so long as such Form 10‑K includes the consolidating
financial statements required hereby) shall be deemed to satisfy the
requirements of this Section 7.1(b), provided, further, that the Obligors shall
be deemed to have made such delivery of such Form 10‑K if any of them shall have
timely made Electronic Delivery thereof;
(c)    Budgets; Business Plans; Financial Projections – as soon as practicable
and in any event not later than one hundred twenty (120) days after the
beginning of each fiscal year commencing with the fiscal year beginning
January 1, 2018, a copy of the plan and forecast (including a projected balance
sheet, income statement and a statement of cash flow) of the Parent Guarantor
and its Subsidiaries for the upcoming three (3) fiscal years prepared in such
detail as shall be reasonably satisfactory to the Required Holders;
(d)    Additional Quarterly Reports – within the time period set forth in
Section 7.1(a) above, and in addition to the information to be provided pursuant
to Section 7.1(a), a report of a Senior Financial Officer of the Parent
Guarantor setting forth (i) a cash forecast report with such detail and
requirements as to be determined among the Required Holders, the Financial
Advisor and the Parent Guarantor, (ii) a discussion of the status of, and
material developments with respect to, the 10 largest projects and for each
other project for which material deviations from budget or schedule have
developed, (iii) a discussion of the status of, and material developments during
the quarter then ended, with respect to all material litigation, and (iv) such
other matters as requested by the holders;
(e)    SEC and Other Reports — promptly upon their becoming available, one copy
of (i) each financial statement, report, notice or proxy statement sent by the
Parent Guarantor or any Subsidiary to its principal lending banks as a whole
(excluding information sent to such banks in the ordinary course of
administration of a bank facility, such as information relating to pricing and
borrowing availability) or to its public securities holders generally, and
(ii) each regular or periodic


-18-



--------------------------------------------------------------------------------





report, each registration statement (without exhibits except as expressly
requested by such holder), each prospectus and all amendments thereto and each
press release filed by the Parent Guarantor or any Subsidiary with the SEC or
any other similar governmental or regulatory body in any non-U.S. jurisdiction,
provided that the Obligors shall be deemed to have made such delivery of the
items provided for by this clause (c) if any of them shall have made an
Electronic Delivery thereof (without regard to any notice requirement provided
in such defined term);
(f)    Notice of Default or Event of Default — promptly, and in any event within
five Business Days after a Responsible Officer (i) has knowledge of the
existence of any Default or Event of Default or (ii) has received (A) any
written notice of, or taken any action with respect to, a Default claimed
hereunder or (B) any written notice or taken any action with respect to a
claimed default of the type referred to in Section 11(g), a written notice
specifying the nature and period of existence thereof and what action the
Obligors are taking or propose to take with respect thereto;
(g)    ERISA Matters — promptly, and in any event within five Business Days
after a Responsible Officer has knowledge of any of the following, a written
notice setting forth the nature thereof and the action, if any, that an Obligor
or an ERISA Affiliate proposes to take with respect thereto:
(i)    with respect to any Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof; or
(ii)    the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by any Obligor or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or
(iii)    any event, transaction or condition that reasonably could result in the
incurrence of any liability by any Obligor or any ERISA Affiliate pursuant to
Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to Employee Benefit Plans, or in the imposition of any Lien on any of
the rights, properties or assets of any Obligor or any ERISA Affiliate pursuant
to Title I or IV of ERISA or such penalty or excise tax provisions, if such
liability or Lien, taken together with any other such liabilities or Liens then
existing, would reasonably be expected to have a Material Adverse Effect; or
(iv)    receipt of notice of the imposition of a financial penalty greater than
U.S.$5,000,000 (which for this purpose shall mean any tax, penalty or other
liability, whether by way of indemnity or otherwise) with respect to one or more
Non-U.S. Plans;




-19-



--------------------------------------------------------------------------------





(h)    Notices from Governmental Authority — promptly, and in any event within
30 days of receipt thereof, copies of any notice to any Obligor or any
Subsidiary from any Federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that would reasonably be
expected to have a Material Adverse Effect;
(i)    Bridge Facility — promptly upon the execution and delivery of the Bridge
Facility, a true, correct and complete copy of the Bridge Facility; and
(j)    Special Mandatory Offers of Prepayment — prompt written notice of (i) the
occurrence of any Disposition of property or assets, (ii) the incurrence or
issuance of any Indebtedness, or (iii) the occurrence of any sale of Capital
Stock, in each case, giving rise to the mandatory offers of prepayment
provisions in Section 9.14;
(k)    Specified Requested Information – promptly, and in any event within 30
days of the Sixth Amendment Effective Date, the following data and information:
(i) a legal organization chart, (ii) a description of the terms of the surety
bonds and what conditions, if any, trigger additional collateral or repricing of
such surety bonds, (iii) a forecast of the Parent Guarantor’s income statement,
balance sheet and cash flow, (iv) information relating to liquidity of the
Parent Guarantor and its Subsidiaries, (v) the GAAP book value of the Collateral
being pledged, by category, and a description of assets of the Parent Guarantor
and its Subsidiaries not being pledged as Collateral and the value of such
assets, (vi) consolidating income statement and balance sheet of the Parent
Guarantor and its Subsidiaries for the prior fiscal year and most recently ended
fiscal quarter, and (vii) confirmation that the Company has the authorization to
issue the equity through an at-the-market program; and
(l)    Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of any Obligor or any of its Subsidiaries (including, but
without limitation, actual copies of the Parent Guarantor’s Form 10‑Q and
Form 10‑K) or relating to the ability of each Obligor to perform its obligations
hereunder and under the Notes (in the case of the Company) as from time to time
may be reasonably requested by any such holder of Notes or by the Financial
Advisor.
Section 7.2.    Officer’s Certificate. Each set of financial statements
delivered to a holder of Notes pursuant to Section 7.1(a) or Section 7.1(b)
shall be accompanied by a certificate of a Senior Financial Officer setting
forth (which, in the case of Electronic Delivery of any such financial
statements, shall be by separate concurrent delivery of such certificate to each
holder of Notes):
(a)    Covenant Compliance — the information (including detailed calculations)
required in order to establish whether the Obligors were in compliance with the
requirements of Section 10.3 or Section 10.6 through Section 10.10, inclusive,
during the quarterly or annual period covered by the statements then being
furnished (including (x) with respect to each such Section, where applicable,
the calculations of the maximum or minimum amount, ratio or percentage, as the
case may be, permissible under the terms of such Sections, and the calculation
of the amount, ratio or


-20-



--------------------------------------------------------------------------------





percentage then in existence and (y) beginning with the fiscal quarter ending
December 31, 2016, the quarterly EBITDA associated with the Obligors’ Capital
Services business group for each of the preceding four fiscal quarters ended as
of the fiscal quarter or fiscal year end covered by such certificate, continuing
until such business group is sold). In the event that the Company or any
Subsidiary has made an election to measure any financial liability using fair
value (which election is being disregarded for purposes of determining
compliance with this Agreement pursuant to Section 24.3) as to the period
covered by any such financial statement, such Senior Financial Officer’s
certificate as to such period shall include a reconciliation from GAAP with
respect to such election; and
(b)    Event of Default — a statement that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Obligors
and their Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists (including, without limitation,
any such event or condition resulting from the failure of any Obligor or any
Subsidiary to comply with any Environmental Law), specifying the nature and
period of existence thereof and what action the Obligors shall have taken or
proposes to take with respect thereto.
Section 7.3.    Visitation. The Obligors shall permit the representatives of
each holder of Notes that is an Institutional Investor:
(a)    No Default — if no Default or Event of Default then exists, at the
expense of such holder and upon reasonable prior notice to any Obligor, to visit
the principal executive office of any Obligor, to discuss the affairs, finances
and accounts of the Obligors and their Subsidiaries with each Obligor’s
officers, and (with the consent of the such Obligor, which consent will not be
unreasonably withheld) its independent public accountants, and (with the consent
of such Obligor, which consent will not be unreasonably withheld) to visit the
other offices and properties of the Parent Guarantor and each Subsidiary, all at
such reasonable times and as often as may be reasonably requested in writing;
and
(b)    Default — if a Default or Event of Default then exists, at the expense of
the Obligors to visit and inspect any of the offices or properties of any
Obligor or any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and (with the consent of an Obligor, which consent shall not be
unreasonably withheld or delayed) independent public accountants, all at such
times and as often as may be reasonably requested.
Section 7.4.    Limitation on Disclosure Obligation.


-21-



--------------------------------------------------------------------------------





The Obligors shall not be required to disclose the following information
pursuant to Section 7.1(l) or 7.3:
(a)    information that the Obligors determine after consultation with counsel
qualified to advise on such matters that, notwithstanding the confidentiality
requirements of Section 21, they would be prohibited from disclosing by
applicable law or regulations without making public disclosure thereof; or
(b)    information that, notwithstanding the confidentiality requirements of
Section 21, the Obligors are prohibited from disclosing by the terms of an
obligation of confidentiality contained in any agreement with any non-Affiliate
binding upon the Obligors and not entered into in contemplation of this clause
(b), provided that the Obligors shall use commercially reasonable efforts to
obtain consent from the party in whose favor the obligation of confidentiality
was made to permit the disclosure of the relevant information and provided
further that the Obligors have received a written opinion of counsel confirming
that disclosure of such information without consent from such other contractual
party would constitute a breach of such agreement.
Promptly after a request therefor from any holder of Notes that is an
Institutional Investor, the Obligors will provide such holder with a written
opinion of counsel (which may be addressed to the Obligors) relied upon as to
any requested information that the Obligors are prohibited from disclosing to
such holder under circumstances described in this Section 7.4.
SECTION 8.
PAYMENT AND PREPAYMENT OF THE NOTES.

Section 8.1.    Maturity. As provided therein, the entire unpaid principal
balance of the Series A Notes, the Series B Notes, the Series C Notes and the
Series D Notes shall be due and payable on the respective stated maturity dates
thereof.
Section 8.2.    Optional Prepayments with Make-Whole Amount. The Company may, at
its option, upon notice as provided below, prepay at any time all, or from time
to time any part of, the Notes, in an amount not less than 10% of the aggregate
principal amount of the Notes then outstanding in the case of a partial
prepayment, at 100% of the principal amount so prepaid, and the Make-Whole
Amount determined for the prepayment date with respect to such principal amount.
The Company will give each holder of Notes written notice of each optional
prepayment under this Section 8.2 not less than 30 days and not more than 60
days prior to the date fixed for such prepayment. Each such notice shall specify
such date (which shall be a Business Day), the aggregate principal amount of
such Notes to be prepaid on such date, the principal amount of such Note held by
such holder to be prepaid (determined in accordance with Section 8.3), and the
interest to be paid on the prepayment date with respect to such principal amount
being prepaid, and shall be accompanied by a certificate of a Senior Financial
Officer as to the estimated Make-Whole Amount due in connection with such
prepayment (calculated as if the date of such notice were the date of the
prepayment), setting forth the details of such computation. Two Business Days
prior to such prepayment, the Company shall deliver to each holder of Notes a
certificate of a Senior Financial Officer specifying the calculation of such
Make-Whole Amount as of the specified prepayment date.


-22-



--------------------------------------------------------------------------------





Section 8.3.    Allocation of Partial Prepayments. In the case of each partial
prepayment of the Notes, other than any offer of prepayment of the Notes
pursuant to Section 8.5, 8.7 or 10.3(a) that has been rejected by any holder or
holders of Notes, the principal amount of the Notes shall be allocated among all
of the Notes at the time outstanding in proportion, as nearly as practicable, to
the respective unpaid principal amounts thereof not theretofore called for
prepayment.
Section 8.4.    Maturity; Surrender, Etc.    In the case of each prepayment of
Notes pursuant to this Section 8, the principal amount of each Note to be
prepaid shall mature and become due and payable on the date fixed for such
prepayment (which shall be a Business Day), together with interest on such
principal amount accrued to such date and the applicable Make-Whole Amount, if
any. From and after such date, unless the Company shall fail to pay such
principal amount when so due and payable, together with the interest and
Make-Whole Amount, if any, as aforesaid, interest on such principal amount shall
cease to accrue. Any Note paid or prepaid in full shall be surrendered to the
Company and cancelled and shall not be reissued, and no Note shall be issued in
lieu of any prepaid principal amount of any Note.
Section 8.5.    Purchase of Notes. The Obligors will not and will not permit any
of their Affiliates to purchase, redeem, prepay or otherwise acquire, directly
or indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of the Notes in accordance with the terms of this Agreement and the
Notes or (b) to a written offer to purchase any outstanding Notes made by any
Obligor or an Affiliate pro rata to the holders of the Notes upon the same terms
and conditions. Any such  offer shall provide each holder with sufficient
information to enable it to make an informed decision with respect to such
offer, and shall remain open for at least 10 Business Days. If the Required
Holders accept such offer, the Company shall promptly notify the remaining
holders of Notes of such fact and the expiration date for the acceptance by
holders of Notes of such offer shall be extended by the number of days necessary
to give each such remaining holder at least 5 Business Days from its receipt of
such notice to accept such offer.  The Company will promptly cancel all Notes
acquired by either Obligor or any of their Affiliates pursuant to any payment,
prepayment or purchase of Notes pursuant to any provision of this Agreement and
no Notes may be issued in substitution or exchange for any such Notes.
Section 8.6.    Make-Whole Amount.
“Make-Whole Amount” means, with respect to any Note, an amount equal to the
excess, if any, of the Discounted Value of the Remaining Scheduled Payments with
respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero. For the purposes of determining the Make-Whole Amount, the following terms
have the following meanings:
“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.
“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their


-23-



--------------------------------------------------------------------------------





respective scheduled due dates to the Settlement Date with respect to such
Called Principal, in accordance with accepted financial practice and at a
discount factor (applied on the same periodic basis as that on which interest on
the Notes is payable) equal to the Reinvestment Yield with respect to such
Called Principal.
“Reinvestment Yield” means, with respect to the Called Principal of any Note,
0.50% (i.e., 50 basis points) over the yield to maturity implied by (i) the
yields reported as of 10:00 a.m. (New York City time) on the second Business Day
preceding the Settlement Date with respect to such Called Principal, on the
display designated as “Page PX1” (or such other display as may replace Page PX1)
on Bloomberg Financial Markets for the most recently issued actively traded on
the run U.S. Treasury securities having a maturity equal to the Remaining
Average Life of such Called Principal as of such Settlement Date, or (ii) if
such yields are not reported as of such time or the yields reported as of such
time are not ascertainable (including by way of interpolation), the Treasury
Constant Maturity Series Yields reported, for the latest day for which such
yields have been so reported as of the second Business Day preceding the
Settlement Date with respect to such Called Principal, in Federal Reserve
Statistical Release H.15 (or any comparable successor publication) for actively
traded on the run U.S. Treasury securities having a constant maturity equal to
the Remaining Average Life of such Called Principal as of such Settlement Date.
In the case of each determination under clause (i) or clause (ii), as the case
may be, of the preceding paragraph, such implied yield will be determined, if
necessary, by (a) converting U.S. Treasury bill quotations to bond equivalent
yields in accordance with accepted financial practice and (b) interpolating
linearly between (1) the applicable actively traded on the run U.S. Treasury
security with the maturity closest to and greater than such Remaining Average
Life and (2) the applicable actively traded on the run U.S. Treasury security
with the maturity closest to and less than such Remaining Average Life. The
Reinvestment Yield shall be rounded to the number of decimal places as appears
in the interest rate of the applicable Note.
“Remaining Average Life” means, with respect to any Called Principal, the number
of years (calculated to the nearest one-twelfth year) obtained by dividing
(i) such Called Principal into (ii) the sum of the products obtained by
multiplying (a) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (b) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.
“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.2 or Section 12.1.


-24-



--------------------------------------------------------------------------------





“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.
Section 8.7.    Change of Control. (a) Notice of Change of Control. The Obligors
will, within 20 Business Days after any Responsible Officer has knowledge of the
occurrence of any Change of Control give written notice of such Change of
Control to each holder of Notes. If a Change of Control has occurred, such
notice shall contain and constitute an offer to prepay Notes as described in
subparagraph (b) of this Section 8.7 and shall be accompanied by the certificate
described in subparagraph (e) of this Section 8.7.
(b)    Offer to Prepay Notes. The offer to prepay Notes contemplated by
subparagraph (a) of this Section 8.7 shall be an offer to prepay, in accordance
with and subject to this Section 8.7, all, but not less than all, the Notes held
by each holder (in this case only, “holder” in respect of any Note registered in
the name of a nominee for a disclosed beneficial owner shall mean such
beneficial owner) on a date specified in such offer (the “Proposed Prepayment
Date”). If such Proposed Prepayment Date is in connection with an offer
contemplated by subparagraph (a) of this Section 8.7, such date shall be not
less than 30 days and not more than 60 days after the date of such offer (if the
Proposed Prepayment Date shall not be specified in such offer, the Proposed
Prepayment Date shall be the 45th day after the date of such offer).
(c)    Acceptance; Rejection. A holder of Notes may accept or reject the offer
to prepay made pursuant to this Section 8.7 by causing a notice of such
acceptance or rejection to be delivered to the Company at least 5 Business Days
prior to the Proposed Prepayment Date. A failure by a holder of Notes to respond
to an offer to prepay made pursuant to this Section 8.7, or to accept an offer
as to all of the Notes held by the holder, in each case on or before the fifth
(5th) Business Day preceding the Proposed Prepayment Date shall be deemed to
constitute a rejection of such offer by such holder.
(d)    Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.7 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to the date of prepayment.
(e)    Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.7 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Proposed Prepayment Date; (ii) that such offer is made pursuant to this
Section 8.7; (iii) the principal amount of each Note offered to be prepaid;
(iv) the interest that would be due on each Note offered to be prepaid, accrued
to the Proposed Prepayment Date; (v) that the conditions of this Section 8.7
have been fulfilled; and (vi) in reasonable detail, the nature and date or
proposed date of the Change of Control.
(f)    Effect on Required Payments. The amount of each payment of the principal
of the Notes made pursuant to this Section 8.7 shall be applied against and
reduce each of the then remaining principal payments due pursuant to Section 8.1
by a percentage equal to the aggregate principal amount of the Notes so paid
divided by the aggregate principal amount of the Notes outstanding immediately
prior to such payment.


-25-



--------------------------------------------------------------------------------





(g)    “Change of Control” Defined. “Change of Control” means an event or series
of events by which:
(1)    any “person” or “group” (within the meaning of Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934) becomes the “beneficial owner”
(as defined in Rule 13d‑3 under the Securities Exchange Act of 1934), directly
or indirectly, of twenty percent (20%) or more of the voting power of the then
outstanding Capital Stock of the Parent Guarantor entitled to vote generally in
the election of the directors of the Parent Guarantor; or
(2)    the majority of the board of directors of the Parent Guarantor fails to
consist of Continuing Directors; or
(3)    except as expressly permitted under the terms of this Agreement, any
Obligor or any Subsidiary that is a borrower under the Credit Agreement (each, a
“Subsidiary Borrower”) consolidates with or merges into another Person or
conveys, transfers or leases all or substantially all of its property to any
Person, or any Person consolidates with or merges into an Obligor or any
Subsidiary Borrower, in either event pursuant to a transaction in which the
outstanding Capital Stock of such Obligor or such Subsidiary Borrower, as
applicable, is reclassified or changed into or exchanged for cash, securities or
other property; or
(4)    except as otherwise expressly permitted under the terms of this
Agreement, the Parent Guarantor shall cease to own and control, either directly
or indirectly, all of the economic and voting rights associated with all of the
outstanding Capital Stock of each of the Subsidiary Guarantors or shall cease to
have the power, directly or indirectly, to elect all of the members of the board
of directors of each of the Subsidiary Guarantors.
For purposes of the preceding definition, a “Continuing Director” means, with
respect to any person as of any date of determination, any member of the board
of directors of such Person who (a) was a member of such board of directors on
the date of the Closing, or (b) was nominated for election or elected to such
board of directors with the approval of the required majority of the Continuing
Directors who were members of such board at the time of such nomination or
election; provided that an individual who is so elected or nominated in
connection with a merger, consolidation, acquisition or similar transaction
shall not be a Continuing Director unless such individual was a Continuing
Director prior thereto.
Section 8.8.    Termination of Transaction Agreement or Failure to Consummate
the Shaw Acquisition. (a)(1) If (A) the Transaction Agreement is terminated
prior to the consummation of the Shaw Acquisition, (B) the Company does not
consummate the Shaw Acquisition on or prior to June 30, 2013 or (C) the Escrowed
Closing Proceeds have not been released from escrow in accordance with the terms
of the Escrow Agreement on or prior to June 30, 2013 (each, a “Termination
Event”), the Company shall provide written notice within one day of the
occurrence of a Termination Event to each holder of Notes. Upon the occurrence
of a Termination Event, the Company shall have the right to prepay, in
accordance with and subject to Section 8.8(b), all, but not less than all, the
outstanding Notes at the Termination Price


-26-



--------------------------------------------------------------------------------





and (ii) a Termination Event, each holder of a Note shall have the right to
require the Company to purchase all of its Notes at the Termination Price in
accordance with and subject to Section 8.8(c), in each case, together with
interest on all such Notes accrued to the date of prepayment or purchase by the
Company, as applicable.
(2)    If an Escrow Agreement Default Event has occurred, the Company shall have
the right to prepay, in accordance with and subject to Section 8.8(b), all, but
not less than all, the outstanding Notes of any Objecting Holder at the
Termination Price, together with interest on all such Notes accrued to the date
of prepayment by the Company.
(b)    Right to Prepay Notes. If the Company exercises its right to prepay the
outstanding Notes pursuant to subparagraph (a) of this Section 8.8, the Company
shall provide prior written notice within ten (10) Business Days of any
Termination Event or Default Termination Event (the “Termination Event
Prepayment Notice”) to each holder or each Objecting Holder, as applicable, and
shall prepay the Notes on a date specified in such notice, which date shall be
not less than five (5) Business Days after the date of such notice (the
“Termination Event Prepayment Date”). The Termination Event Prepayment Notice
shall be accompanied by a certificate, executed by a Senior Financial Officer of
the Company and dated the date of such notice, specifying: (i) the Termination
Event Prepayment Date; (ii) that the prepayment of the Notes is being made
pursuant to this Section 8.8; (iii) the principal amount of each Note being
prepaid; (iv) the Termination Price of each Note being prepaid; and (v) the
interest that would be due on each Note offered being prepaid, accrued to the
Termination Event Prepayment Date.
(c)    Purchase of Notes. If the Company does not exercise its right to prepay
the outstanding Notes pursuant to subparagraph (b) of this Section 8.8 with
respect to a Termination Event (as evidenced by the provision of a Termination
Event Prepayment Notice as set forth in such section with respect to such
Termination Event), any holder (in this case only, “holder” in respect of any
Note registered in the name of a nominee for a disclosed beneficial owner shall
mean such beneficial owner) may require the Company to purchase all of the Notes
held by such holder as contemplated by subparagraph (a) of this Section 8.8, by
providing a written request to the Company within forty-five (45) Business Days
of any Termination Event (each, a “Termination Event Purchase Request”). The
Company shall purchase all Notes held by such holder on a date mutually agreed
to by the Company and such holder, provided that such date shall not be less
than five (5) Business Days and not more than fifteen (15) Business Days after
the Termination Event Purchase Request (the “Termination Event Purchase Date”).
In connection with the purchase of any Note pursuant to this Section 8.8, the
Company shall provide the holder of such Note a certificate, executed by a
Senior Financial Officer of the Company, specifying: (i) the Termination Event
Purchase Date, (ii) that such purchase is being made pursuant to this
Section 8.8; (iii) the principal amount of each Note being purchased by the
Company; (iv) the Termination Price of each Note being purchased by the Company;
and (v) the interest that would be due on each Note being purchased by the
Company, accrued to the Termination Event Purchase Date.




-27-



--------------------------------------------------------------------------------





(d)    Release of Escrowed Proceeds. If any holder has yet to timely notify the
Company of the exercise of its right to require the Company to purchase all of
its Notes pursuant to Section 8.8(c) by the 15th day preceding the expiration of
the time period set forth in Section 8.8(c), then the Company shall send written
notice to such holder (in this case only, “holder” in respect of any Note
registered in the name of a nominee for a disclosed beneficial owner shall mean
such beneficial owner), requesting confirmation as to whether such holder
desires to exercise its rights pursuant to Section 8.8(c). If the Company does
not exercise its right to prepay the outstanding Notes within the time period
set forth in Section 8.8(b) with respect to a Termination Event or any holder
does not exercise its right to require the Company to purchase all of its Notes
within the time period set forth in Section 8.8(c), the Escrowed Proceeds (other
than amounts, if any, owing to any holder that has timely exercised its rights
pursuant to Section 8.8(c), but has yet to receive payment for its Notes) shall
be released, free and clear of any Liens in favor of the holders, from escrow to
the Company on September 30, 2013.
SECTION 9.
AFFIRMATIVE COVENANTS.    

Each Obligor, jointly and severally, covenants that from and after the date of
the Closing and so long as any of the Notes are outstanding:
Section 9.1.    Compliance with Law. Without limiting Section 10.5, each Obligor
will, and will cause each of its Subsidiaries to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, ERISA, Environmental Laws, the USA
Patriot Act and the other laws and regulations that are referred to in
Section 5.16, and will obtain and maintain in effect all licenses, certificates,
permits, franchises and other governmental authorizations necessary to the
ownership of their respective properties or to the conduct of their respective
businesses, in each case to the extent necessary to ensure that non-compliance
with such laws, ordinances or governmental rules or regulations or failures to
obtain or maintain in effect such licenses, certificates, permits, franchises
and other governmental authorizations would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
Section 9.2.    Insurance. Each Obligor will, and, if not maintained by an
Obligor, will cause each of its Subsidiaries to, maintain, with financially
sound and reputable insurers, insurance with respect to their respective
properties and businesses against such casualties and contingencies, of such
types, on such terms and in such amounts (including deductibles, co-insurance
and self-insurance, if adequate reserves are maintained with respect thereto) as
is customary in the case of entities of established reputations engaged in the
same or a similar business and similarly situated.
Section 9.3.    Maintenance of Properties. Each Obligor will, and will cause
each of its Subsidiaries to, maintain and keep, or cause to be maintained and
kept, their respective properties in good repair, working order and condition
(other than ordinary wear and tear), so that the business carried on in
connection therewith may be properly conducted at all times, provided that this
Section shall not prevent either Obligor or any Subsidiary from discontinuing
the operation and the maintenance of any of its properties if such
discontinuance is desirable in the conduct of its business and such Obligor has
concluded that such


-28-



--------------------------------------------------------------------------------





discontinuance would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
Section 9.4.    Payment of Taxes and Claims    . Each Obligor will, and will
cause each of its Subsidiaries to, file all tax returns required to be filed in
any jurisdiction and to pay and discharge all taxes shown to be due and payable
on such returns and all other taxes, assessments, governmental charges, or
levies imposed on them or any of their properties, assets, income or franchises,
to the extent the same have become due and payable and before they have become
delinquent and all claims for which sums have become due and payable that have
or might become a Lien on properties or assets of either Obligor or any
Subsidiary, provided that neither any Obligor nor any Subsidiary need pay any
such tax, assessment, charge or levy or claim if (i) the amount, applicability
or validity thereof is contested by such Obligor or such Subsidiary on a timely
basis in good faith and in appropriate proceedings, and such Obligor or such
Subsidiary has established adequate reserves therefor in accordance with GAAP on
the books of such Obligor or such Subsidiary or (ii) the nonpayment of all such
taxes, assessments, charges, levies and claims in the aggregate would not
reasonably be expected to have a Material Adverse Effect.
Section 9.5.    Corporate Existence, Etc. Subject to Section 10.2, each Obligor
will at all times preserve and keep its corporate existence in full force and
effect. Subject to Sections 10.2 and 10.3, each Obligor will at all times
preserve and keep in full force and effect the corporate existence of each of
its Subsidiaries (unless merged into either Obligor or a Wholly-Owned
Subsidiary) and all rights and franchises of the Obligors and their Subsidiaries
unless, in the good faith judgment of the Obligors, the termination of or
failure to preserve and keep in full force and effect such corporate existence,
right or franchise would not, individually or in the aggregate, have a Material
Adverse Effect.
Section 9.6.    Books and Records. Each Obligor will, and will cause each of its
Subsidiaries to, maintain proper books of record and account in conformity with
GAAP and all applicable requirements of any Governmental Authority having legal
or regulatory jurisdiction over such Obligor or such Subsidiary, as the case may
be.
Section 9.7.    Pari Passu Ranking. Prior to the Collateral Effective Date, the
Notes (in the case of the Company) and all other obligations under this
Agreement and the other Financing Agreements of each Note Party are and at all
times shall remain direct and unsecured obligations of such Note Party, as
applicable, ranking at least pari passu in right of payment with all
Indebtedness outstanding under the Credit Agreements and all other present and
future unsecured Indebtedness (actual or contingent) of such Note Party that is
not expressed to be subordinate or junior in rank to any other unsecured
Indebtedness of such Note Party. From and after the Collateral Effective Date,
the Notes (in the case of the Company) and all other obligations under this
Agreement and the other Financing Agreements of each Note Party will be and at
all times thereafter shall remain direct and secured obligations of such Note
Party ranking at least pari passu in right of payment with all secured
Indebtedness outstanding under the Transaction Facilities and other secured
Credit Agreements.


-29-



--------------------------------------------------------------------------------





Section 9.8.    Subsidiary Guarantors. The Obligors will cause the Initial
Subsidiary Guarantors and, after the date of Closing, any Subsidiary which is
required by the terms of any Credit Agreement to become obligated for, or
otherwise guarantee, Indebtedness of either Obligor in respect of any Credit
Agreement, to deliver to each of the holders of the Notes (concurrently with the
incurrence of any such obligation) the following items:
(a)    a duly executed Subsidiary Guarantee in scope, form and substance
reasonably satisfactory to the Required Holders or a joinder agreement in
respect of the Subsidiary Guarantee, as applicable;
(b)    a certificate signed by an authorized Responsible Officer of each Obligor
making representations and warranties to the effect of those contained in
Sections 5.1, 5.2, 5.4, 5.6, 5.7 and 5.19, with respect to such Subsidiary and
its Subsidiary Guarantee, as applicable; and
(c)    in the case that any such Subsidiary is a Material Subsidiary, an opinion
of counsel addressed to each of the holders of the Notes reasonably satisfactory
to the Required Holders, to the effect that the Subsidiary Guarantee by such
Person has been duly authorized, executed and delivered and that the Subsidiary
Guarantee constitutes the legal, valid and binding obligation of such Person,
enforceable in accordance with its terms, except as an enforcement of such terms
may be limited by bankruptcy, insolvency, fraudulent conveyance and similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles and containing other usual and customary assumptions,
qualifications and exceptions.    
If any Subsidiary otherwise required to become a Subsidiary Guarantor under
this Section 9.8 is a joint venture or unincorporated association, and such
Subsidiary’s becoming a Subsidiary Guarantor shall be restricted by such
Subsidiary’s constitutive documents, then, provided such Subsidiary is not
obligated under any Credit Agreement for more than the Limited Guaranteed
Amount, notwithstanding anything to the contrary contained in any Financing
Agreement, the obligations guaranteed by such Subsidiary under the Subsidiary
Guaranty shall not be required to exceed the amount (the “Limited Guarantee
Amount”) that may be so guaranteed under applicable Requirements of Law
(including, without limitation, the Uniform Fraudulent Conveyance Act and the
Uniform Fraudulent Transfer Act), multiplied by the percentage of such
Subsidiary’s outstanding Capital Stock or interest in the profits owned, in each
case, by the Company or any of its other Subsidiaries.
Section 9.9.    Maintenance of Ownership. The Company shall at all times remain
a Subsidiary of the Parent Guarantor and the Parent Guarantor shall at all times
own, directly or indirectly, 100% of all equity interests and voting interests
of the Company free and clear of any Lien other than any Liens granted to secure
Senior Secured Indebtedness pursuant to the Transaction Facilities.
Section 9.10.    Maintenance of Rating on Notes. The Company will at all times
maintain a rating by a Designated Rating Agency on the Notes. The Company shall
notify each holder of a Note in writing of any change in, or withdrawal of, the
rating on the Notes, and of its receipt of any written notice that such


-30-



--------------------------------------------------------------------------------





a change or withdrawal is likely to occur (and of any resulting obligation to
pay the fee pursuant to Section 9.12(a)) promptly, and in any event within 5
days, thereafter.
Section 9.11.    Most Favored Lender Status.
(a)    If at any time after the date of this Agreement any Credit Agreement
contains a covenant (whether constituting a covenant or event of default) by an
Obligor (i) to maintain the Leverage Ratio (or a similar covenant or limitation
on Indebtedness contained in any such Credit Agreement) at a level more
favorable to the lenders under such Credit Agreement than the level set forth in
Section 10.7, (ii) to maintain a minimum amount of Consolidated Net Worth (or a
similar covenant contained in any such Credit Agreement) at a level more
favorable to the lenders under such Credit Agreement than the level set forth in
Section 10.8, (iii) to maintain the Fixed Charge Coverage Ratio (or a similar
covenant contained in any such Credit Agreement) at a level more favorable to
the lenders under such Credit Agreement than the level set forth in
Section 10.9, (iv) constituting an Additional Covenant (in addition to the
covenants described in clauses (i), (ii) and (iii) above) or (v) constituting an
Additional Default (any such provision, together with all definitions and
interpretive provisions from such Credit Agreement to the extent used in
relation thereto, a “Most Favorable Covenant”), then the Obligors shall provide
a Most Favored Lender Notice in respect of such Most Favorable Covenant.  Such
Most Favorable Covenant shall be deemed automatically incorporated by reference
into this Agreement, mutatis mutandis, as if set forth in full herein, effective
as of the date when such Most Favorable Covenant shall have become effective
under such Credit Agreement (unless such date is prior to the date of the
Closing, in which case such covenant will be deemed incorporated effective as of
the date of the Closing). Thereafter, upon the request of any holder of a Note,
the Obligors shall enter into any additional agreement or amendment to this
Agreement reasonably requested by such holder to further evidence any of the
foregoing.
(b)    Any Most Favorable Covenant incorporated into this Agreement (herein
referred to as an “Incorporated Covenant”) pursuant to this Section 9.11
(i) shall be deemed automatically amended herein to reflect any subsequent
amendments made to such Most Favorable Covenant under the applicable Credit
Agreement (provided that, if a Default or an Event of Default then exists and
the amendment of such Most Favorable Covenant would make such covenant less
restrictive on the Company, then such Incorporated Covenant shall only be deemed
automatically amended at such time, if it should occur, when such Default or
Event of Default no longer exists) and (ii) shall be deemed automatically
deleted from this Agreement at such time as such Most Favorable Covenant is
deleted or otherwise removed from the applicable Credit Agreement or such
applicable Credit Agreement shall be terminated (provided that, if a Default or
an Event of Default then exists, then such Incorporated Covenant shall only be
deemed automatically deleted from this Agreement at such time, if it should
occur, when such Default or Event of Default no longer exists); provided,
however, that if any fee or other consideration is paid to the lenders under
such Credit Agreement for such amendment or deletion, the equivalent of such fee
or other consideration shall be paid to the holders of the Notes upon the
effectiveness of such amendment or deletion. Upon the occurrence of any event
described in sub-clause (i) of the preceding sentence, upon the request of the
Obligors or any holder of Notes, the holders of Notes (if applicable) and the
Obligors shall enter into any additional agreement or amendment to this
Agreement reasonably requested by the Obligors or a holder of Notes, as the case
may


-31-



--------------------------------------------------------------------------------





be, evidencing the amendment of any such Incorporated Covenants. Upon the
occurrence of any event described in sub-clause (ii) of the second preceding
sentence, upon the request of the Obligors, the holders of Notes shall enter
into any additional agreement or amendment to this Agreement reasonably
requested by the Obligors evidencing the deletion and termination of any such
Incorporated Covenants.
(c)    “Most Favored Lender Notice” means, in respect of any Most Favorable
Covenant, a written notice to each of the holders of the Notes (and in the case
if any Note registered in the name of a nominee for a disclosed beneficial
owner, to such beneficial owner, rather than such nominee, on the date of such
notice) delivered promptly, and in any event within ten Business Days after the
inclusion of such Most Favorable Covenant in any Credit Agreement from a
Responsible Officer referring to the provisions of this Section 9.11 and setting
forth a reasonably detailed description of such Most Favorable Covenant and
related explanatory calculations, as applicable.
(d)    For the avoidance of doubt, in no event shall the Leverage Ratio set
forth in Section 10.7, the minimum amount of Consolidated Net Worth set forth in
Section 10.8 or the Fixed Charge Coverage Ratio set forth in Section 10.9 and
related definitions contained in this Agreement be deemed or construed to be
loosened or relaxed by operation of the terms of this Section 9.11.
Section 9.12.    Payment of Certain Fees.
(a)    Investment Grade Rating. If at any time the Company fails to have an
Investment Grade Rating on the Notes, the Obligors shall pay a fee (the “Rating
Fee”) to each holder in an amount equal to 1.50% (150 bps) per annum (0.375%
(37.50 bps) per quarter) of the aggregate principal amount of Notes held by such
holder, payable within 30 days of the end of each fiscal quarter in which the
Company failed to have such Investment Grade Rating provided, that if at any
time the Leverage Fee (defined in clause (b) below) payable pursuant to
Section 9.12(b)(ii) is also payable, the Rating Fee payable pursuant to this
Section 9.12(a) shall be an amount equal to 1.00% (100 bps) per annum (0.25% (25
bps) per quarter) of the aggregate principal amount of Notes held by such
holder. For purposes of clarity, at any time that both the Rating Fee and
Leverage Fee are payable, the aggregate fees payable under this Section 9.12
shall equal 2.00% (200 bps) per annum (0.50% (50 bps) per quarter).
(b)    Leverage Ratio. During the period beginning with the fiscal quarter
ending December 31, 2016 and ending December 31, 2018:
(i)    if the Leverage Ratio as of the last day of any fiscal quarter is greater
than 3.00 to 1.00 and less than or equal to 3.50 to 1.00, the Obligors shall pay
a fee to each holder of the Notes equal to 0.50% (50 bps) per annum (0.125%
(12.5 bps) per quarter) of the aggregate principal amount of Notes held by such
holder, or
(ii)    if the Leverage Ratio as of the last day of any fiscal quarter is
greater than 3.50 to 1.00, the Obligors shall pay a fee to each holder of the
Notes equal to 1.00% (100 bps) per annum (0.25% (25 bps) per quarter) of the
aggregate principal amount of Notes held by such holder.


-32-



--------------------------------------------------------------------------------





The fee payable pursuant to this Section 9.12(b) is referred to herein as the
“Leverage Fee”. The Leverage Fee shall be payable with respect to the fiscal
quarter in which such ratio exceeded 3.00:1.00 on the date of delivery of
corresponding financial statements pursuant to Section 7.1(a) or Section 7.1(b)
and, in any event, not later than the last date such financial statements are
required to be delivered, if not earlier delivered. Payment of the Leverage Fee
shall not excuse or cure any Default or Event of Default arising from the
Obligors’ failure to comply with the terms of Section 10.7.
(c)    Any fee payable pursuant to Section 9.12(a) or Section 9.12(b) shall be
in addition to any increased interest payable at any applicable Default Rate and
any other amount due in connection with an Event of Default.
Section 9.13.    Prepayment in Connection with Capital Services Business Sale.
(a)  The Obligors shall apply the net proceeds of the Capital Services Business
Sale to prepay Senior Indebtedness outstanding under this Agreement, the 2015
NPA, the 2015 Term Loan Agreement, the 2013 Revolving Credit Agreement, the 2015
Revolving Credit Agreement and the Bilateral Revolving Credit Agreements (the
“Specified Facilities”) on a pro rata basis, based on the outstanding principal
amount thereunder as of the last day of the fiscal quarter immediately preceding
the closing of the Capital Services Business Sale (such pro rata portion of net
proceeds applicable to the Notes, herein the “Ratable Amount”) in accordance
with this Section 9.13. The Obligors shall, promptly (and in any event within
five (5) Business Days) following the closing of the Capital Services Business
Sale, make a written offer to prepay the Notes in an aggregate amount equal to
the Ratable Amount (which Ratable Amount shall include interest accrued to the
date of prepayment), but without the Make-Whole Amount, and specifying a
prepayment date that is not later than 30 days following the closing of the
Capital Services Business Sale. Such offer of prepayment shall be made pro rata
among all of the Notes under this Agreement, without regard to series (unless a
holder of the Notes or a holder of 2015 Notes declines all or a portion of its
pro rata share of such prepayment at par, in which case, such declined amount
shall be offered on a pro rata basis to the holders of Notes and holders of 2015
Notes that have accepted such offer of prepayment). The initial offer to prepay
the Notes shall be made pursuant to Section 8.5 of this Agreement. The failure
of any holder to respond to the offer shall be deemed a rejection of the offer.
With respect to the aggregate pro rata portion of the net proceeds payable under
the 2015 Term Loan Agreement, the 2013 Revolving Credit Agreement, the 2015
Revolving Credit Agreement and the Bilateral Revolving Credit Agreements, the
Company shall determine the allocation as among such Specified Facilities.
Notwithstanding the foregoing, to the extent any net proceeds of the Capital
Services Business Sale offered to the holders of the Notes for prepayment are
ultimately declined for prepayment (for clarity, after any declined proceeds are
re-offered to the holders of Notes and holders of 2015 Notes that have accepted
the initial offer of prepayment, as provided above), the amount of such declined
proceeds shall be applied by the Obligors to prepay Senior Indebtedness
outstanding under the other Specified Facilities, as determined by the Company.






-33-



--------------------------------------------------------------------------------





(b)    On the date that the Obligors receive the proceeds from the Capital
Services Business Sale, if such date is prior to execution and delivery of the
Intercreditor Agreement, the Ratable Amount of such proceeds allocable to the
Notes shall be deposited, in cash, into a segregated deposit account of the
Company at a bank that is not a lender to the Obligors or their Subsidiaries
(under any of the Specified Facilities or otherwise), and such funds shall
remain in such account for the benefit of the holders until the prepayment
required under this Section 9.13 is made.
Section 9.14.    Special Mandatory Offers of Prepayment.
(a)    If the Parent Guarantor or any of its Subsidiaries (i) Disposes of any
property in accordance with and permitted by Section 10.3(b)(6) hereof, or (ii)
Disposes of any property and the terms of any Credit Agreement require that the
Parent Guarantor or such Subsidiary apply the proceeds of such Disposal to the
prepayment of Indebtedness, or (iii) Disposes of any Equity Interests of any
Subsidiary or Subsidiaries, or any Subsidiary sells or issues any of its Equity
Interests, where the aggregate proceeds received exceed $100,000,000 for any
such transaction (an “Equity Interests Disposition”), then the Obligors shall
apply 100% of the Net Cash Proceeds of such Disposal or Equity Interests
Disposition to the pro rata payment of Senior Indebtedness outstanding under
this Agreement and the other Transaction Facilities. Such prepayment of the
Notes shall be made pursuant to a written offer of prepayment at a price equal
to 100% of the principal amount to be prepaid (at par) plus accrued interest to
the date of prepayment, and as otherwise more fully set forth in Section 9.14(d)
below; provided that the Capital Services Business Sale shall be governed by and
subject to Section 9.13.
(b)    Upon the incurrence or issuance by the Parent Guarantor or any of its
Subsidiaries of any unsecured Indebtedness and/or Indebtedness that is
subordinated or otherwise junior to the Notes (including any Subordinated
Indebtedness), in each case, pursuant to a capital markets transaction or any
substitutions thereof, after the Sixth Amendment Effective Date, the Obligors
shall apply 100% of the Net Cash Proceeds of such incurrence or issuance to the
pro rata payment of Senior Indebtedness outstanding under this Agreement and the
other Transaction Facilities. Such prepayment of the Notes shall be made
pursuant to a written offer of prepayment at a price equal to 100% of the
principal amount to be prepaid, accrued interest to the date of prepayment, and
the Modified Make-Whole Amount, and as otherwise more fully set forth in
Section 9.14(d) below.
(c)    During the period from and after the Sixth Amendment Effective Date until
the earlier of (1) July 8, 2020 and (2) at any time that the Senior Secured
Leverage Ratio is less than 2.50 to 1.00 for four (4) consecutive fiscal
quarters (as evidenced to the holders and such evidence reasonably satisfactory
to the Required Holders), upon the sale or issuance by the Parent Guarantor or
any of its Subsidiaries of any of its Capital Stock (other than (i) any sale or
issuance of Capital Stock in connection with employee benefit arrangements and
(ii) Equity Interests Disposition), the Obligors shall apply 100% of the Net
Cash Proceeds of such sale or issuance to the pro rata payment of Senior
Indebtedness outstanding under this Agreement and the other Transaction
Facilities. Such prepayment of the Notes shall be made pursuant to a written
offer of prepayment at a price equal to 100% of the principal amount to be
prepaid, accrued interest to the


-34-



--------------------------------------------------------------------------------





date of prepayment, and the Modified Make-Whole Amount, and as otherwise more
fully set forth in Section 9.14(d) below.
(d)    Each prepayment of Senior Indebtedness outstanding under this Agreement
and the other Transaction Facilities pursuant to the foregoing provisions of
this Section 9.14 shall be made on a pro rata basis based on outstanding
principal balances thereof as of the last day of the fiscal quarter immediately
preceding such Disposition, Equity Interests Disposition, incurrence of
Indebtedness or issuance of Capital Stock, as applicable (the “Prepayment
Events”) (such pro rata portion of Net Cash Proceeds applicable to the Notes,
herein the “Section 9.14 Ratable Amount”). The Obligors shall, promptly (and in
any event within five (5) Business Days) following the closing of any Prepayment
Event (provided that with respect to any at-the-market (ATM) offerings, the
closing of any such Prepayment Event during any calendar quarter shall be deemed
to be on the last day of each March, June, September and December), make a
written offer to prepay the Notes in an aggregate amount equal to the
Section 9.14 Ratable Amount, accrued interest and the Modified Make-Whole
Amount, if applicable, specifying a prepayment date that is not later than 30
days following the closing of the Prepayment Event. Such offer of prepayment
shall be made pro rata among all of the Notes under this Agreement, without
regard to series (unless a holder of the Notes or a holder of 2015 Notes
declines all or a portion of its pro rata share of such prepayment, in which
case, such declined amount shall be offered on a pro rata basis to the holders
of Notes and holders of 2015 Notes that have accepted such offer of prepayment).
The initial offer to prepay the Notes shall be made pursuant to Section 8.5 of
this Agreement. The failure of any holder to respond to the offer shall be
deemed a rejection of the offer. With respect to the aggregate pro rata portion
of the net proceeds payable under the 2015 Term Loan Agreement, the 2013
Revolving Credit Agreement and the 2015 Revolving Credit Agreement, the Company
shall determine the allocation as among such Transaction Facilities.
Notwithstanding the foregoing, to the extent any Net Cash Proceeds of a
Prepayment Event offered to the holders of the Notes for prepayment are
ultimately declined for prepayment (for clarity, after any declined proceeds are
re-offered to the holders of Notes and holders of 2015 Notes that have accepted
the initial offer of prepayment, as provided above), the amount of such declined
proceeds shall be applied by the Obligors to prepay Senior Indebtedness
outstanding under the other Transaction Facilities, as determined by the
Company. Proceeds payable to each holder pursuant to Section 9.14(b) or 9.14(c)
shall be applied to accrued interest to the date of payment, then between
principal and the Modified Make-Whole amount as shall be applicable.
(e)    On the date that the Obligors receive the proceeds from a Prepayment
Event, if such date is prior to execution and delivery of the Intercreditor
Agreement, the Section 9.14 Ratable Amount of such proceeds allocable to the
Notes shall be deposited, in cash, into a segregated deposit account of the
Company at a bank that is not a lender to the Obligors or their Subsidiaries
(under any of the Transaction Facilities or otherwise), and such funds shall
remain in such account for the benefit of the holders until the prepayment
required under this Section 9.14 is made.
Section 9.15.    Collateral Delivery Obligation.
(a)    Within the time periods specified in Section 9.15(c) below, all
obligations under the Notes, this Agreement and the other Financing Agreements
shall be secured by valid and perfected first priority


-35-



--------------------------------------------------------------------------------





Liens and security interests, subject to Liens permitted under this Agreement
and subject further to the Agreed Collateral Principles, in all of the
following, other than Excluded Collateral, and in all events in all collateral
granted to or for the benefit of the lenders under any Credit Agreement (the
“Collateral”):
(i)    Subject to the limitations expressly set forth in this Section 9.15, all
of the present and future personal property and, to the extent required by the
Required Holders, owned real property having an individual value of at least
$2,500,000) and assets of each Note Party including, without limitation:
(1)    all present and future shares of capital stock of (or other ownership or
profit interests in) each of the present and future Subsidiaries of each Note
Party other than inactive Subsidiaries (limited, in the case of each entity that
is a “controlled foreign corporation” under Section 957 of the Code, each U.S.
entity that is treated as a disregarded entity for U.S. federal income tax
purposes that owns (directly or indirectly through another fiscally transparent
entity) a “controlled foreign corporation”, and each U.S. entity that is treated
as a corporation for U.S. federal income tax purposes whose assets primarily
consist of one or more “controlled foreign corporations”, to a pledge of 65% of
the capital stock of each such first-tier foreign Subsidiary or U.S. Subsidiary,
as applicable, to the extent the pledge of any greater percentage would result
in adverse tax consequences to the applicable Note Party);
(2)    all inventory and accounts receivable of each Note Party;
(3)    all equipment of each Note Party;
(4)    all intellectual property of each Note Party (provided that in no event
shall any intellectual property security agreements (or equivalent
documentation) be filed with the USPTO or US Copyright office until after the
occurrence and during the continuation of an Event of Default); and
(5)    all cash (including the proceeds of any bank revolver draws) and all
deposit accounts of each Note Party located in the United States, but excluding
(x) any deposit accounts specially and exclusively used for payroll, payroll
taxes, and other employee wage and benefit payments to or for the benefit of any
Note Party’s salaried employees and (y) deposit accounts constituting zero
balance, payroll, withholding or trust accounts or, the aggregate average daily
balance of which for all Note Parties does not exceed $2,500,000 at any time;
and
(ii)    all proceeds and products of the foregoing.
Assets being disposed of in connection with the Capital Services Business Sale
shall not be included as, or required to be pledged as, Collateral; provided,
however, in the event that the Capital Services Business Sale is not
consummated, such assets shall be included as, and be pledged as, Collateral to
the extent it would not otherwise be excluded pursuant to this Section 9.15.


-36-



--------------------------------------------------------------------------------





In no event shall the Collateral include any of the following:
(i)    pledges and security interests prohibited by applicable law, rule or
regulation (to the extent such law, rule or regulation is effective under
applicable anti-assignment provisions of the Uniform Commercial Code (or foreign
equivalent));
(ii)    any asset or property if and for so long as the grant of a security
interest therein is prohibited by, or constitutes a breach or default under or
results in the termination of or requires any consent not obtained under, any
contract, license, sublicense, agreement, instrument or other document;
(iii)    any property in which the Note Party now or hereafter has rights, to
the extent in each case a security interest may not be granted by the Note Party
in such property without the consent of one or more third parties, including any
Governmental Authority;
(iv)     any property to the extent that such grant of a security interest would
contravene the Agreed Collateral Principles;
(v)     any motor vehicles and any other assets subject to a certificate of
title (other than proceeds thereof), to the extent a security interest in such
motor vehicles or other assets cannot be perfected solely by filing a Uniform
Commercial Code financing statement; and
(vi)    assets as to which the Required Holders and Note Parties reasonably
agree that the costs of obtaining such security interest or perfection thereof
are excessive in relation to the benefit to the holders of the security to be
afforded thereby (the foregoing described in clauses (i) through (vi) are,
collectively, the “Excluded Collateral”).
The “Agreed Collateral Principles” are as follows: (i) no lien by any Person
organized outside of the United States shall be made that would result in any
breach of any law or regulation (or analogous restriction) of the jurisdiction
of organization of such Person or result in any risk to the officers or
directors of such Person or a civil or criminal liability, (ii) the Note Parties
shall take all reasonable actions necessary to create and perfect security
interests in all property (other than Excluded Collateral) of the Note Parties
subject to the laws of the United Kingdom, Lichtenstein, Netherlands,
Netherlands Antilles and each other non-U.S. jurisdiction reasonably required by
the Required Holders (including, if so required, entering into local
law-governed instruments pledging the Capital Stock of foreign Subsidiaries), it
being expressly acknowledged that in certain jurisdictions it may be (A)
impossible or impractical (including for legal and regulatory reasons) to create
security over certain categories of assets or (B) it may take longer than agreed
upon to grant or create such security over certain categories of assets, in
which event the Required Holders will act reasonably in granting the necessary
extension of timing for obtaining such security, provided, that with respect to
subsections (A) and (B), the applicable Note Party has exercised commercially
reasonable efforts in providing such security.


-37-



--------------------------------------------------------------------------------





(b)    Notwithstanding anything to the contrary in this Agreement or the
Financing Agreements, the Liens on the Collateral shall be created pursuant to
security agreements and other instruments (the “Security Documents”) in favor of
the Collateral Agent for the equal and ratable benefit of the holders of the
Notes, the holders of the 2015 Notes, and the credit providers (including,
without limitation, lenders, providers of cash management and hedge obligations)
under each of the 2013 Revolving Credit Agreement, the 2015 Revolving Credit
Agreement, the 2015 Term Loan Agreement and the letter of credit facilities
referred to in clause (v) below, in each case, that are parties to the
hereinafter defined Intercreditor Agreement, and securing the relevant Note
Party’s obligations under such Transaction Facilities and the letter of credit
facilities referred to in clause (v) below. The enforcement of the rights and
benefits in respect of the Security Documents will be subject to an
intercreditor agreement (the “Intercreditor Agreement”) in form and substance
satisfactory to the Required Holders, to be entered into by (i) the Collateral
Agent, (ii) the the holders of the Notes, (iii) the holders of the 2015 Notes,
(iv) the respective administrative agents (to the extent authorized to do so)
for the creditors under the 2013 Revolving Credit Agreement, the 2015 Revolving
Credit Agreement, the 2015 Term Loan Agreement and (v) those creditors under the
2013 Revolving Credit Agreement, the 2015 Revolving Credit Agreement or the 2015
Term Loan Agreement who have issued performance and financial letters of credit
to the Company and/or its Subsidiaries (but outside of such Credit Agreements),
which in the case of the creditors pursuant to this clause (v) will be pari
passu to the other creditors in clauses (i) through (iv) with respect to up to
$500,000,000 in Indebtedness owed by the Note Parties to such creditors.
(c)    The Liens and security interests on the Collateral contemplated hereby
shall be granted and perfected within the following time periods: (i) for
Collateral with respect to which Liens may be perfected by filing of a UCC-1
financing statement, within 21 days following the Sixth Amendment Effective
Date, and (ii) for all other Collateral, within 30 days following the delivery
of the Collateral under clause (i) and in no event later than 60 days following
the Sixth Amendment Effective Date, subject to the Agreed Collateral Principal
or as otherwise agreed by the Required Holders. The Intercreditor Agreement
shall be entered into by the parties thereto not later than 21 days following
the Sixth Amendment Effective Date.
(d)    Bank of America, N.A. shall act as the “collateral agent” (including any
successors, the “Collateral Agent”) under the Security Documents and any other
security instruments, and each of the holders hereby irrevocably appoints and
authorizes Bank of America, N.A. (i) to act as the agent of such holder for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Note Parties to secure any of the obligations under the
Notes and the other Financing Agreements, together with such powers and
discretion as are reasonably incidental thereto, in all cases, subject to the
Intercreditor Agreement, and (ii) to enter into security documents and any other
related security instruments on behalf of the holders.
(e)    The Obligors shall promptly upon execution thereof provide the Collateral
Agent with copies of all executed Security Documents and all documents and
instruments evidencing that the Liens and security interests contemplated hereby
have been filed for record or have been otherwise perfected.


-38-



--------------------------------------------------------------------------------





(f)    Upon the grant of Liens and security interests pursuant to this
Section 9.15, the remedies available to the holders under Section 12.2 hereof at
any time an Event of Default has occurred and is continuing shall include the
right to enforce any Security Document, subject to the Intercreditor Agreement
and the terms of such Security Documents.
Section 9.16.    Financial Advisor. In consideration of the execution and
delivery by the holders of the Sixth Amendment, the Obligors have agreed that
the holders of the Notes and the holders of the 2015 Notes shall be entitled to
engage, collectively, one financial advisor to such holders (the “Financial
Advisor”) not later than July 15, 2017. The Obligors agree (a) to cooperate with
the holders in the engagement of the Financial Advisor, which engagement shall
be on terms reasonably acceptable to the Obligors, including terms of
confidentiality reasonably acceptable to the Obligors and the Required Holders
(provided the selection of the Financial Advisor shall be in the sole discretion
of the holders), and (b) to provide (i) financial information requested by the
Financial Advisor regarding the Parent Guarantor and its Subsidiaries, their
businesses and properties, and (ii) access to senior management of the Obligors
and their Subsidiaries, in each case, in accordance with the Engagement Letter.
The Obligors agree to pay the fees and expenses of the Financial Advisor in
accordance with the Engagement Letter. The obligations of the Obligors with
respect to the Financial Advisor shall end on the date following the Sixth
Amendment Effective Date on which the Senior Secured Leverage Ratio has been
less than 2.50 to 1.00 for four (4) consecutive fiscal quarters (as evidenced to
the holders and such evidence reasonably satisfactory to the Required Holders).
SECTION 10.
NEGATIVE COVENANTS.    

Each Obligor, jointly and severally, covenants that from and after the date of
the Closing and so long as any of the Notes are outstanding:
Section 10.1.    Transactions with Affiliates. The Obligors will not, and will
not permit any Subsidiary to, enter into directly or indirectly any Material
transaction or Material group of related transactions (including without
limitation the purchase, lease, sale or exchange of properties of any kind or
the rendering of any service) with any Affiliate (other than the Obligors or
another Subsidiary), except in the ordinary course and pursuant to the
reasonable requirements of any Obligor’s or such Subsidiary’s business and upon
fair and reasonable terms no less favorable to such Obligor or such Subsidiary
than would be obtainable in a comparable arm’s-length transaction with a Person
not an Affiliate.
Section 10.2.    Merger, Consolidation, Etc    . The Obligors will not, and will
not permit any Subsidiary to, consolidate with or merge with any other Person or
convey, transfer or lease (as lessor) all or substantially all of its assets in
a single transaction or series of related transactions to any Person except:
(a)    the Parent Guarantor may consolidate with or merge with, or convey,
transfer or lease substantially all of its assets in a single transaction or
series of related transactions to, any other Person if (i) the successor formed
by such consolidation or the survivor of such merger or the Person that acquires
by conveyance, transfer or lease all or substantially all of the assets of the
Parent Guarantor as an entirety, as the case may be (the “Surviving Parent”),
shall be a solvent


-39-



--------------------------------------------------------------------------------





corporation or limited liability company organized and existing under the laws
of an Acceptable Jurisdiction, (ii) if the Parent Guarantor is not the Surviving
Parent, the due and punctual performance and observation of all of the
obligations in the Financing Agreements to be performed or observed by the
Parent Guarantor are expressly assumed in writing by the Surviving Parent and
the Surviving Parent shall furnish to the holders of the Notes an opinion of
nationally recognized independent counsel to the effect that each agreement or
instrument effecting such assumption has been duly authorized, executed and
delivered and constitutes the legal, valid and binding obligation of the
Surviving Parent enforceable in accordance with its terms, except as enforcement
of such terms may be limited by bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles and containing other usual and
customary assumptions, qualifications and exceptions, (iii) each of the
Subsidiary Guarantors shall have confirmed and ratified in writing reasonably
satisfactory to the Required Holders its obligations under its Subsidiary
Guarantee, and (iv) immediately before and after giving effect to any such
transaction, no Default or Event of Default shall have occurred and be
continuing; and
(b)    the Company may consolidate with or merge with, or convey, transfer or
lease substantially all of its assets in a single transaction or series of
related transactions to, any other Person if (i) the successor formed by such
consolidation or the survivor of such merger or the Person that acquires by
conveyance, transfer or lease all or substantially all of the assets of the
Company as an entirety, as the case may be (the “Surviving Company”), shall be a
solvent corporation or limited liability company organized and existing under
the laws of the United States or any State thereof (including the District of
Columbia), (ii) if the Company is not the Surviving Company, the due and
punctual performance and observation of all of the obligations in the Financing
Agreements (including the Notes) to be performed or observed by the Company are
expressly assumed in writing by the Surviving Company and the Surviving Company
shall furnish to the holders of the Notes an opinion of nationally recognized
independent counsel to the effect that each agreement or instrument effecting
such assumption has been duly authorized, executed and delivered and constitutes
the legal, valid and binding obligation of the Surviving Company, enforceable in
accordance with its terms, except as enforcement of such terms may be limited by
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
the enforcement of creditors’ rights generally and by general equitable
principles and containing other usual and customary assumptions, qualifications
and exceptions, (iii) each of the Parent Guarantor and Subsidiary Guarantors
shall have confirmed and ratified in writing reasonably satisfactory to the
Required Holders its obligations under the Parent Guarantee and Subsidiary
Guarantee, respectively, and (iv) immediately before and after giving effect to
any such transaction, no Default or Event of Default shall have occurred and be
continuing; and






-40-



--------------------------------------------------------------------------------





(c)    any Subsidiary of any Obligor (other than the Company) may
(x) consolidate with or merge with, or convey, transfer or lease substantially
all of its assets in a single transaction or series of related transactions to,
(i) any Obligor or any other Subsidiary so long as in any merger or
consolidation involving an Obligor, such Obligor shall be the surviving or
continuing corporation or (ii) any other Person so long as the survivor is the
Subsidiary, or (y) convey, transfer or lease all of its assets in compliance
with the provisions of Section 10.3.


No such conveyance, transfer or lease of substantially all of the assets of any
Obligor or any Subsidiary Guarantor shall have the effect of releasing any
Obligor or any Subsidiary Guarantor or any Surviving Parent, Surviving Company
or any other Person that becomes the surviving or continuing Person in the
manner prescribed in this Section 10.2 from its liability under the Financing
Agreements, the Notes or any Subsidiary Guarantee, as applicable. The Capital
Services Business Sale shall be deemed a conveyance permitted under this Section
10.2 and, notwithstanding anything to the contrary contained herein, CB&I
Government Solutions, Inc. and CB&I Environmental & Infrastructure, Inc. shall
be released automatically from their obligations under the Subsidiary Guarantee
concurrent with, and conditioned upon, their ceasing to be Subsidiaries of the
Obligors upon the consummation of the Capital Services Business Sale.
Section 10.3.    Sales of Assets. (a) Subject to Section 10.3(b), except as
permitted in Section 10.2, the Obligors will not, and will not permit any
Subsidiary to, sell, lease or otherwise dispose of (including by way of merger,
consolidation or amalgamation) any substantial part (as defined below) of the
assets of the Obligors and its Subsidiaries; provided, however, that any Obligor
or any Subsidiary may sell, lease or otherwise dispose of assets constituting a
substantial part of the assets of the Obligors and their Subsidiaries if such
assets are sold in an arms-length transaction and, at such time and after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing and an amount equal to the net proceeds received from such sale,
lease or other disposition (but only with respect to that portion of such assets
that exceeds the definition of “substantial part” set forth below) shall be used
within 365 days of such sale, lease or disposition, in any combination:
(1)    to acquire productive assets (which shall not include acquiring any
equity interests of any Person) used or useful in carrying on the business of
the Company and its Subsidiaries and having a value at least equal to the value
of such assets sold, leased or otherwise disposed of; and/or    
(2)    to prepay or retire Senior Indebtedness of the Obligors and/or their
Subsidiaries, provided that (i) the Company shall offer to prepay each
outstanding Note in a principal amount which equals the Ratable Portion for such
Note, and (ii) any such prepayment of the Notes shall be made at par, together
with accrued interest thereon to the date of such prepayment, but without the
payment of Make-Whole Amount. Any offer of prepayment of the Notes pursuant to
this Section 10.3(a) shall be given to each holder of the Notes by written
notice that shall be delivered not less than thirty (30) days and not more than
sixty (60) days prior to the proposed prepayment date. Each such notice shall
state that it is given pursuant to this Section and that the offer set forth in
such notice must be accepted by such holder in writing and shall also set forth
(i) the prepayment


-41-



--------------------------------------------------------------------------------





date, (ii) a description of the circumstances which give rise to the proposed
prepayment and (iii) a calculation of the Ratable Portion for such holder’s
Notes. Each holder of the Notes which desires to have its Notes prepaid shall
notify the Company in writing delivered not less than ten (10) Business Days
prior to the proposed prepayment date of its acceptance of such offer of
prepayment. A failure by a holder of Notes to notify the Company of its
acceptance of an offer of prepayment pursuant to this Section 10.3(a) on or
before the tenth (10th) Business Day preceding the proposed prepayment date
shall be deemed a rejection of such offer of prepayment.
As used in this Section 10.3(a), a sale, lease or other disposition of assets
shall be deemed to be a “substantial part” of the assets of the Obligors and
their Subsidiaries if the book value of such assets, when added to the book
value of all other assets sold, leased or otherwise disposed of by the Obligors
and their Subsidiaries during the period of 12 consecutive months ending on the
date of such sale, lease or other disposition, exceeds 20% of the book value of
Consolidated Total Assets, determined as of the end of the fiscal quarter
immediately preceding such sale, lease or other disposition; provided that there
shall be excluded from any determination of a “substantial part” any (i) sale or
disposition of assets in the ordinary course of business of the Obligors and
their Subsidiaries (including sales or dispositions of worthless, damaged or
obsolete equipment), (ii) any transfer of assets from any Obligor to any
Subsidiary or from any Subsidiary to any Obligor or another Subsidiary,
(iii) any sale or disposition in connection with Project Bluefin consummated on
or prior to March 31, 2016 and (iv) any sale or disposition of property acquired
by any Obligor or any Subsidiary after the date of this Agreement to any Person
within 365 days following the acquisition or construction of such property by
Obligor or such Subsidiary if an Obligor or such Subsidiary shall concurrently
with such sale or other disposition, lease such property, as lessee; provided,
further, that there shall be excluded from the operation of this Section
10.3(a), the disposition of the shares of Topaz Nuclear Energy Holdings (US)
Inc. and Topaz Nuclear Energy Holdings (UK) Limited (the “Holdco Shares”)
subject to the “put rights” under the put option agreements dated October 13,
2006 (the “Put Option Agreements”), which occurs pursuant to NEH’s exercise of
the Put Option Agreements, which exercise occurred on October 6, 2012 and will
require funding by the put obligor on January 4, 2013, the proceeds of which
will be used by NEH to retire, on or about March 15, 2013, bond indebtedness
previously incurred that was related to such Holdco Shares.
(b)    At all times from and after the Sixth Amendment Effective Date until the
date on which the Leverage Ratio has been less than 3.00 to 1.00 for two
consecutive fiscal quarters (as evidenced to the holders and such evidence
reasonably satisfactory to the Required Holders), neither the Parent Guarantor
nor any of its Subsidiaries shall consummate any Asset Sale, except:
(1)    sales of inventory in the ordinary course of business;
(2)    the Disposition in the ordinary course of business of equipment that is
obsolete, excess or no longer used or useful in the Parent Guarantor’s or its
Subsidiaries’ businesses;




-42-



--------------------------------------------------------------------------------





(3)    (x) Dispositions of assets between Note Parties, or from a Subsidiary of
the Parent Guarantor that is not a Note Party to a Note Party; (y) Dispositions
of assets from a Subsidiary of the Parent Guarantor that is not a Note Party to
a Subsidiary of the Parent Guarantor that is not a Note Party and (z)
Dispositions of assets in the ordinary course of business from a Note Party to a
Subsidiary of the Parent Guarantor that is not a Note Party and not otherwise
prohibited by this Agreement in an aggregate amount not to exceed $50,000,000 in
the aggregate from and after the Sixth Amendment Effective Date;
(4)    the Permitted Sale and Leaseback Transactions;
(5)    Dispositions in connection with Project Bluefin;
(6)    other leases, sales or other Dispositions of assets not otherwise
permitted by this Section 10.3(b) if such transaction (A) is for consideration
consisting at least eighty percent (80%) of cash, (B) is for not less than fair
market value (as determined in good faith by the Parent Guarantor’s board of
directors), and (iii) involves assets that, together with all other assets of
the Parent Guarantor and its Subsidiaries previously leased, sold or disposed of
(other than pursuant to clauses (1) through (5) above) as permitted by this
Section 10.3(b) (x) during the twelve-month period ending with the month in
which any such lease, sale or other disposition occurs, do not constitute a
Substantial Portion of the assets of the Parent Guarantor and its Subsidiaries
and (y) since July 8, 2015 do not exceed fifteen percent (15%) of consolidated
tangible assets of the Parent Guarantor and its Subsidiaries, in each case when
combined with all such other transactions during such period (each such
transaction being valued at book value); and
(7)    Dispositions in connection with the Capital Services Business Sale,
subject to the requirements of Section 9.13.
For purposes of this Section 10.3(b), the term “Substantial Portion” means, with
respect to the consolidated assets of the Parent Guarantor and its Subsidiaries,
assets which (a) represent more than 10% of the consolidated assets of the
Parent Guarantor and its Subsidiaries as would be shown in the consolidated
financial statements of the Parent Guarantor and its Subsidiaries as at the
beginning of the twelve-month period ending with the month in which such
determination is made, or (b) are responsible for more than 10% of the
consolidated net sales or of the consolidated net income of the Parent Guarantor
and its Subsidiaries as reflected in the financial statements referred to in
clause (a) above.
Section 10.4.    Line of Business. The Obligors will not, and will not permit
any Subsidiary to, engage in any business if, as a result, the general nature of
the business in which the Obligors and their Subsidiaries, taken as a whole,
would then be engaged would be substantially changed from the general nature of
the business in which the Obligors and their Subsidiaries, taken as a whole, are
engaged on the date of this Agreement as described in the Memorandum.
Section 10.5.    Terrorism Sanctions Regulations. The Obligors will not, and
will not permit any Controlled Entity to, (i) become a Blocked Person or (ii)
have any investments in, or knowingly (as such


-43-



--------------------------------------------------------------------------------





term is defined in Section 101(6) of CISADA) engage in any dealings or
transactions with, any Blocked Person where solely by virtue of such
investments, dealings, or transactions would result in either (A) any Obligor or
any Controlled Entity being in violation of applicable law in any material
respect or (B) any holder of a Note being in violation of any OFAC Sanctions
Laws.
Section 10.6.    Liens. The Obligors will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist (upon the happening of a
contingency or otherwise) any Lien securing Indebtedness for borrowed money on
or with respect to any property or asset (including, without limitation, any
document or instrument in respect of goods or accounts receivable) of any
Obligor or any such Subsidiary, whether now owned or held or hereafter acquired,
or any income or profits therefrom, or assign or otherwise convey any right to
receive income or profits, except:
(a)        Liens (other than Environmental Liens and Liens in favor of the
Internal Revenue Service or the PBGC) for taxes, assessments or other
governmental charges which are not yet due and payable or the payment of which
is not at the time required by Section 9.4;
(b)    statutory Liens of landlords and carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other like Liens, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested by any Obligor or such Subsidiary on a timely basis in
good faith and in appropriate proceedings in compliance with Section 9.4;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance, pensions or other
employee benefits and other social security laws or regulations;
(d)    any attachment or judgment Lien, unless the judgment it secures shall
not, within 30 days after entry thereof, have been discharged or execution
thereof stayed pending appeal, or shall not have been discharged within 30 days
after the expiration of such stay;
(e)    other Liens incidental to the normal course of the business of the
Obligors and their Subsidiaries or the ownership of their property, including,
without limitation, deposits and Liens with respect to the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case which are
not securing Indebtedness;
(f)    covenants, easements, zoning restrictions, rights of way, governmental
permitting and operation restrictions and similar encumbrances on real property
imposed by law as arising in the ordinary course of business that do not secure
any monetary obligation and do not materially detract from the value of the
affected property or interfere with the ordinary conduct of business of the
Obligors and their Subsidiaries taken as a whole;


-44-



--------------------------------------------------------------------------------





(g)    licenses, leases or subleases granted to other Persons in the ordinary
course of business and not interfering in any material respect with the business
of the Obligors and their Subsidiaries;
(h)    customary bankers’ Liens and rights of setoff arising, in each case, in
the ordinary course of business and incurred on deposits made in the ordinary
course of business;
(i)    Liens on property or assets of any Obligor or any of its Subsidiaries
securing Indebtedness owing to either Obligor or to another Subsidiary;
(j)     Liens on property or assets securing the Indebtedness of any Obligor or
any Subsidiary as of the date of the Closing and reflected in Schedule 5.15,
including liens of any Financing Agreement on the Escrowed Closing Proceeds;
(k)    any Lien created to secure all or part of the purchase price, or to
secure Indebtedness incurred or assumed to pay all or any part of the purchase
price or cost of construction or improvement, of property (or any improvement
thereon) acquired or constructed by any Obligor or a Subsidiary after the date
of the Closing, provided that (i) any such Lien shall extend solely to the item
or items of such property (or improvement thereon and proceeds thereof) so
acquired or constructed and, if required by the terms of the instrument
originally creating such Lien, other property (or improvement thereon) which is
an improvement to or is acquired or constructed property (or improvement
thereon) or which is real property being improved by such acquired or
constructed property (or improvement thereon), and (ii) any such Lien shall be
created contemporaneously with, or within 180 days after, the acquisition or
construction of such property;
(l)    any Lien existing on property of a Person immediately prior to its being
consolidated with or merged into either Obligor or a Subsidiary or its becoming
a Subsidiary, or any Lien existing on any property acquired by either Obligor or
a Subsidiary at the time such property is so acquired (whether or not the
Indebtedness secured thereby shall have assumed), provided that (i) no such Lien
shall have been created or assumed in contemplation of such consolidation or
merger or such Person’s becoming a Subsidiary or such acquisition of property,
and (ii) each such Lien shall extend solely to the item or items of property so
acquired (and proceeds thereof) and, if required by the terms of the instrument
originally creating such Lien, other property which is an improvement to or is
acquired for specific use in connection with such acquired property;
(m)    any Lien renewing, extending, replacing or refunding any Lien permitted
by paragraphs (j), (k) or (l) of this Section 10.6, provided that (i) the
principal amount of Indebtedness secured by such Lien immediately prior to such
extension, renewal, replacement or refunding is not increased or the maturity
thereof reduced, (ii) such Lien is not extended to any other property, and
(iii) immediately after such extension, renewal, replacement or refunding, no
Default or Event of Default would exist;


-45-



--------------------------------------------------------------------------------





(n)    Liens on pledged cash of the Parent Guarantor and its Subsidiaries
required for notional cash pooling arrangements in the ordinary course of
business and not securing Indebtedness for borrowed money;
(o)    Liens on property or assets of the Parent Guarantor and its Subsidiaries
securing Senior Indebtedness under this Agreement, the Notes and the other
Transaction Facilities and the other obligations of the Parent Guarantor and its
Subsidiaries under the Transaction Facilities, provided that each lender or
holder thereunder (or an authorized administrative agent on its behalf) is a
party to or otherwise bound by the Intercreditor Agreement;
(p)    Liens not to exceed $500,000,000, on terms and conditions satisfactory to
the Required Holders, securing performance and financial letters of credit
issued by lenders under the 2013 Revolving Credit Agreement, the 2015 Term Loan
Agreement and/or the 2015 Revolving Credit Agreement (but outside of such Credit
Agreements) to the extent such Liens (i) arise under the Security Documents (or
any other documents that grant a Lien on assets of the Parent Guarantor and its
Subsidiaries to secure the obligations hereunder and under the other Transaction
Facilities) and (ii) are subject to the Intercreditor Agreement (up to such
$500,000,000 limit), including the requirement that such lenders shall vote in
the same class as the lenders under the 2013 Revolving Credit Agreement and the
2015 Revolving Credit Agreement; and
(q)    Liens securing Priority Debt of the Obligors or any Subsidiary, provided
that the aggregate outstanding principal amount of any such Priority Debt shall
be permitted by Sections 10.7 and 10.10, and, provided further that,
notwithstanding the foregoing, no such Liens may secure any obligations under or
pursuant to any Credit Agreement within the provisions of this Section 10.6(q)
unless concurrently therewith the Obligors shall secure the Notes, or shall
cause the Notes to be secured, equally and ratably with such obligations
pursuant to documentation (including without limitation an intercreditor
agreement) in form and substance reasonably satisfactory to the Required
Holders.
Section 10.7.    Leverage Ratios, Capital Markets Indebtedness    . (a) The
Parent Guarantor shall not permit the ratio (the “Leverage Ratio”) of (i) all
Adjusted Indebtedness of the Parent Guarantor and its Subsidiaries as of any
date of determination (but excluding Excluded JV Indebtedness) to (ii) EBITDA
for the most recently-ended period of four-fiscal quarters for which financial
statements were required to be delivered to exceed the lesser of (x) the ratio
set forth below and (y) the level required to be maintained under a similar
leverage covenant contained in any Credit Agreement for such applicable fiscal
period:


-46-



--------------------------------------------------------------------------------





Four Fiscal Quarters Ending
Maximum Leverage Ratio
March 31, 2017
4.00 to 1.00
June 30, 2017
5.25 to 1.00
September 30, 2017
6.00 to 1.00
December 31, 2017
4.00 to 1.00
March 31, 2018
4.00 to 1.00
June 30, 2018
3.25 to 1.00
September 30, 2018 and each fiscal quarter thereafter
3.00 to 1.00

(b)    The Parent Guarantor shall not permit the ratio (the “Senior Secured
Leverage Ratio”) of (i) all Senior Secured Indebtedness of the Parent Guarantor
and its Subsidiaries as of any date of determination to (ii) EBITDA for the most
recently-ended period of four-fiscal quarters for which financial statements
were required to be delivered to exceed the lesser of (x) the ratio set forth
below and (y) the level required to be maintained under a similar leverage
covenant contained in any Credit Agreement for such applicable fiscal period:


Four Fiscal Quarters Ending
Maximum Senior Secured Leverage Ratio
March 31, 2017
4.00 to 1.00
June 30, 2017
4.50 to 1.00
September 30, 2017
4.50 to 1.00
December 31, 2017
3.00 to 1.00
March 31, 2018
3.00 to 1.00
June 30, 2018 and each fiscal quarter thereafter
2.50 to 1.00



(c)    For purposes of this Section 10.7, if during the period of calculation
any Obligor or any Subsidiary shall have acquired or disposed of any Person or
acquired or disposed of all or substantially all of the operating assets of any
Person, EBITDA for such period shall be calculated after giving pro forma effect
thereto as if such transaction occurred on the first day of such period.
The Leverage Ratio and the Senior Secured Leverage Ratio shall be calculated as
of the last day of each fiscal quarter based upon, as applicable (A) for
Adjusted Indebtedness, Adjusted Indebtedness (but excluding Excluded JV
Indebtedness) as of the last day of each such fiscal quarter, (B) for Senior
Secured Indebtedness, Senior Secured Indebtedness as of the last day of each
such fiscal quarter and (C) for EBITDA, the actual amount for the four quarter
period ending on such day, calculated, with respect to acquisitions and
disposals, if any, as provided in the preceding paragraph.




-47-



--------------------------------------------------------------------------------





(d)    The Parent Guarantor shall not, nor shall it permit any Subsidiary to,
create, incur, assume or otherwise become directly or indirectly liable with
respect to any unsecured Indebtedness pursuant to a capital markets transaction
or any substitution thereof prior to October 31, 2017, unless such unsecured
Indebtedness constitutes Subordinated Indebtedness.
Section 10.8.    Consolidated Net Worth. The Parent Guarantor shall not permit
its Consolidated Net Worth at any time on or after December 31, 2016 to be less
than (a) the sum of (x) eighty-five percent (85%) of the actual net worth of the
Parent Guarantor and its Subsidiaries on a consolidated basis as of December 31,
2016 (after giving effect to write downs associated with the Capital Services
Business Sale) plus (y) fifty percent (50%) of the sum of Consolidated Net
Income (if positive) earned in each fiscal quarter, commencing with the fiscal
quarter ending on March 31, 2017, less (b) a one-time non-cash tax expense
resulting from the tax gain on the Capital Services Business Sale, taken at the
time of such sale, not to exceed $150,000,000. Notwithstanding the foregoing, in
no event shall Consolidated Net Worth of the Parent Guarantor required by this
Section 10.8 as of December 31, 2016 be less than $1,200,000,000.
Section 10.9.    Fixed Charge Coverage Ratio. The Parent Guarantor and its
consolidated Subsidiaries shall maintain a ratio (“Fixed Charge Coverage
Ratio”), without duplication, of Consolidated Net Income Available for Fixed
Charges to Consolidated Fixed Charges of at least 1.50 to 1.00 for the most
recently-ended period of four fiscal quarters for which financial statements
were required to be delivered. For purposes of all calculations of the Fixed
Charge Coverage Ratio, Interest Expense attributable to the Notes shall be
excluded unless the Release Date occurs.
If, during the period for which Consolidated Net Income Available for Fixed
Charges and Consolidated Fixed Charges are being calculated, the Parent
Guarantor or any Subsidiary has acquired any Person (or the assets thereof)
resulting in such Person becoming or otherwise resulting in a Subsidiary,
compliance with this Section 10.9 shall be determined by calculating
Consolidated Net Income Available for Fixed Charges and Consolidated Fixed
Charges on a pro forma basis as if such Subsidiary had become such a Subsidiary
on the first day of such period and any Indebtedness incurred in connection
therewith was incurred on such date.
Section 10.10.    Priority Debt. (a) The Obligors will not at any time permit
the aggregate outstanding principal amount of all Priority Debt to exceed the
15% of Consolidated Net Worth (with Consolidated Net Worth being determined as
of the end of the then most recent ended fiscal quarter of the Parent
Guarantor).
(b)    From and after the Sixth Amendment Effective Date, the Parent Guarantor
shall not, nor shall it permit any Subsidiary to, create, incur, assume or
otherwise become or remain directly or indirectly liable with respect to any
secured Indebtedness at any time that the Leverage Ratio is greater than or
equal to 3.00 to 1.00 (the Leverage Ratio as evidenced to the holders and such
evidence reasonably satisfactory to the Required Holders) if such secured
Indebtedness is prohibited under any Credit Agreement.




-48-



--------------------------------------------------------------------------------





Section 10.11.    Investments. Except to the extent permitted pursuant to
Section 10.13, neither the Parent Guarantor nor any of its Subsidiaries shall
directly or indirectly make or own any Investment except:
(a)    Investments in cash and Cash Equivalents;
(b)    Permitted Existing Investments (as defined in the 2015 Term Loan
Agreement on the Sixth Amendment Effective Date) in an amount not greater than
the amount thereof on July 8, 2015;
(c)    Investments in trade receivables or received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;
(d)    Investments consisting of deposit accounts maintained by the Parent
Guarantor and its Subsidiaries;
(e)    Investments consisting of non-cash consideration from a sale, assignment,
transfer, lease, conveyance or other disposition of property permitted by
Section 10.3;
(f)    Investments in any consolidated Subsidiaries (i) outstanding on the Sixth
Amendment Effective Date, and (ii) after the Sixth Amendment Effective Date,
additional Investments (A) in Note Parties, (B) by Subsidiaries of the Parent
Guarantor that are not Note Parties in other Subsidiaries that are not Note
Parties, (C) by Subsidiaries of the Parent Guarantor that are not Note Parties
in Note Parties and (D) by the Note Parties in consolidated Subsidiaries that
are not Note Parties in an aggregate amount invested not to exceed $50,000,000;
(g)    Investments in joint ventures (other than Subsidiaries) and
nonconsolidated Subsidiaries in an aggregate amount not to exceed $200,000,000
at any time;
(h)    Investments constituting Permitted Acquisitions;
(i)    Investments constituting Indebtedness permitted by Sections 10.7 and
10.10 or Contingent Obligations permitted by Section 10.12;
(j)    Investments in addition to those referred to elsewhere in this
Section 10.11 in an aggregate amount not to exceed ten percent (10%) of
consolidated tangible assets of the Parent Guarantor and its Subsidiaries at any
time; provided that any such Investments incurred after the Sixth Amendment
Effective Date shall only be permitted to the extent that on the date of such
Investment the Leverage Ratio is less than 3.00 to 1.00 (the Leverage Ratio as
evidenced to the holders and such evidence reasonably satisfactory to the
Required Holders); and






-49-



--------------------------------------------------------------------------------





(k)    Investments of The Shaw Group Inc. and its Subsidiaries permitted under
the Transaction Agreement.
Section 10.12.    Contingent Obligations. None of the Parent Guarantor’s
Subsidiaries shall directly or indirectly create or become or be liable with
respect to any Contingent Obligation, except: (a) recourse obligations resulting
from endorsement of negotiable instruments for collection in the ordinary course
of business; (b) Permitted Existing Contingent Obligations (as defined in the
2015 Term Loan Agreement on the Sixth Amendment Effective Date); (c) Contingent
Obligations (i) incurred by any Subsidiary of the Parent Guarantor to support
the performance of bids, tenders, sales or contracts (other than for the
repayment of borrowed money) of any other Subsidiary of the Parent Guarantor or,
solely to the extent of its relative ownership interest therein, any Person
(other than a Wholly-Owned Subsidiary of the Parent Guarantor) in which such
Subsidiary has a joint interest or other ownership interest, in each case in the
ordinary course of business, and, in the case of joint ventures or other
ownership interests, the Contingent Obligation in respect thereof is in an
aggregate amount not to exceed $30,000,000, and (ii) with respect to surety,
appeal and performance bonds obtained by the Parent Guarantor or any Subsidiary
(provided that the Indebtedness with respect thereto is permitted pursuant to
Sections 10.7 and 10.10) or, solely to the extent of its relative ownership
interest therein, any Person (other than a Wholly-Owned Subsidiary of the Parent
Guarantor) in which such Subsidiary has a joint interest or other ownership
interest, in each case in the ordinary course of business and, in the case of
joint ventures or other ownership interests, the Contingent Obligation in
respect thereof is in an aggregate amount not to exceed $30,000,000;
(d) Contingent Obligations of the Subsidiary Guarantors under the Subsidiary
Guaranty; and (e) Contingent Obligations in respect of the Transaction
Facilities and Contingent Obligations of The Shaw Group Inc. and its
Subsidiaries permitted under the Transaction Agreement.
Section 10.13.    Subsidiaries; Permitted Acquisitions. The Parent Guarantor
shall not create, acquire or capitalize any Subsidiary after the Sixth Amendment
Effective Date unless (x) no Default or Event of Default shall have occurred and
be continuing or would result therefrom; (y) after such creation, acquisition or
capitalization, all of the representations and warranties contained herein shall
be true and correct (unless such representation and warranty is made as of a
specific date, in which case, such representation or warranty shall be true and
correct as of such date); and (z) after such creation, acquisition or
capitalization the Parent Guarantor and such Subsidiary shall be in compliance
with the terms of Section 9.8 and Section 10.18. From the Sixth Amendment
Effective Date until the date on which the Leverage Ratio has been less than
3.00 to 1.00 for two consecutive fiscal quarters (as evidenced to the holders
and such evidence reasonably satisfactory to the Required Holders), neither the
Parent Guarantor nor its Subsidiaries shall make any Acquisitions unless
otherwise approved by the Required Holders. Thereafter, neither the Parent
Guarantor nor its Subsidiaries shall make any Acquisitions, other than
Acquisitions meeting the following requirements or otherwise approved by the
Required Holders (each such Acquisition constituting a “Permitted Acquisition”):
(a)    as of the date of consummation of such Acquisition (before and after
taking into account such Acquisition), all representations and warranties set
forth in this Agreement and the other Financing Agreements shall be true and
correct in all material respects as though made on


-50-



--------------------------------------------------------------------------------





such date (unless such representation and warranty is made as of a specific
date, in which case, such representation and warranty shall be true and correct
as of such date) and no event shall have occurred and then be continuing which
constitutes a Default or Event of Default under this Agreement;
(b)    prior to the consummation of any such Permitted Acquisition, the Parent
Guarantor shall provide written notification to the holders of all pro forma
adjustments to EBITDA to be made in connection with such Acquisition;
(c)    the purchase is consummated pursuant to a negotiated acquisition
agreement on a non-hostile basis and approved by the target company’s board of
directors (and shareholders, if necessary) prior to the consummation of the
Acquisition;
(d)    the businesses being acquired shall be substantially similar, related or
incidental to the businesses or activities engaged in by the Parent Guarantor
and its Subsidiaries on July 8, 2015;
(e)    prior to such Acquisition and the incurrence of any Indebtedness
permitted by Section 10.7(d) and Section 10.10 in connection therewith, the
Parent Guarantor shall deliver to the holders a certificate from one of the
Responsible Officers, demonstrating, on a pro forma basis using unadjusted
historical audited or reviewed unaudited financial statements obtained from the
seller(s) in respect of each such Acquisition as if the Acquisition and such
incurrence of Indebtedness had occurred on the first day of the twelve-month
period ending on the last day of the Parent Guarantor’s most recently completed
fiscal quarter, the Parent Guarantor would have been in compliance with the
financial covenants in Sections 10.7(a)–(c),10.8, 10.9 and 10.10(a) and not
otherwise in an Event of Default; and
(f)    without the prior written consent of the Required Holders, (i) the
purchase price for the Acquisition (including, without limitation or
duplication, cash, Capital Stock, Restricted Payments and Indebtedness assumed)
shall not exceed 10% of Consolidated Net Worth as of the Parent Guarantor’s most
recently ended fiscal year prior to such Acquisition and (ii) the aggregate of
the purchase price for all Acquisitions (including, without limitation or
duplication, cash, Capital Stock, Restricted Payments and Indebtedness assumed)
otherwise permitted hereunder shall not exceed $400,000,000 from and after July
8, 2015.
Section 10.14.    Sales and Leasebacks. Neither the Parent Guarantor nor any of
its Subsidiaries shall become liable, directly, by assumption or by Contingent
Obligation, with respect to any Sale and Leaseback Transaction (other than the
Permitted Sale and Leaseback Transactions and sale and leaseback obligations of
The Shaw Group Inc. and its Subsidiaries permitted under the Transaction
Agreement), unless the sale involved is not prohibited under Section 10.3, the
lease involved is not prohibited under Section 10.7 and any related Investment
is not prohibited under Sections 10.11.
Section 10.15.    Subsidiary Covenants. Except for any (a) encumbrance or
restriction binding upon The Shaw Group Inc. and its Subsidiaries permitted
under the Transaction Agreement, (b) encumbrance or restriction contained in any
of the Transaction Facilities (or any amendments or Permitted Refinancings


-51-



--------------------------------------------------------------------------------





thereof, provided that such amendments or refinancings are no more materially
restrictive with respect to such encumbrances and restrictions than those prior
to such amendment or refinancing), (c) customary provisions restricting
subletting, assignment of any lease or assignment of any agreement entered into
in the ordinary course of business, (d) customary restrictions and conditions
contained in any agreement relating to a sale or disposition not prohibited by
Section 10.3 of this Agreement, or (e) any agreement in effect at the time a
Subsidiary becomes a Subsidiary, so long as it was not entered into in
connection with or in contemplation of such Person becoming a Subsidiary, the
Parent Guarantor will not, and will not permit any Subsidiary to, create or
otherwise cause to become effective or suffer to exist any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary to pay
dividends or make any other distribution on its stock or redemption of its
stock, or make any other Restricted Payment, pay any Indebtedness or other
obligation owed to Parent Guarantor or any other Subsidiary, make loans or
advances or other Investments in the Parent Guarantor or any other Subsidiary,
or sell, transfer or otherwise convey any of its property to the Parent
Guarantor or any other Subsidiary, or merge, consolidate with or liquidate into
the Parent Guarantor or any other Subsidiary.
Section 10.16.    Hedging Obligations. The Parent Guarantor shall not and shall
not permit any of its Subsidiaries to enter into any Hedging Arrangements
evidencing Hedging Obligations, other than Hedging Arrangements entered into by
the Parent Guarantor or its Subsidiaries pursuant to which the Parent Guarantor
or such Subsidiary has hedged its reasonably estimated interest rate, foreign
currency or commodity exposure, and which are non-speculative in nature.
Section 10.17.    Issuance of Disqualified Stock. Neither the Parent Guarantor,
nor any of its Subsidiaries shall issue any Disqualified Stock. All issued and
outstanding Disqualified Stock shall be treated as Indebtedness for all purposes
of this Agreement, and the amount of such deemed Indebtedness shall be the
aggregate amount of the liquidation preference of such Disqualified Stock.
Section 10.18.    Non-Guarantor Subsidiaries. The Parent Guarantor will not at
any time permit the sum of the consolidated assets of all of the Parent
Guarantor’s Subsidiaries which are not Subsidiary Guarantors (the non-guarantor
Subsidiaries being referred to collectively as the “Non-Obligor Subsidiaries”)
to exceed twenty percent (20%) of the Parent Guarantor’s and its Subsidiaries
consolidated assets. For the avoidance of doubt, Excluded Joint Ventures shall
be disregarded for purposes of this Section 10.18.
Section 10.19.    Intercompany Indebtedness. The Parent Guarantor shall not
create, incur, assume or otherwise become or remain directly or indirectly
liable with respect to any Indebtedness arising from loans from any Subsidiary
to the Parent Guarantor unless (a) such Indebtedness is unsecured and (b) such
Indebtedness shall be expressly subordinate to the payment in full in cash of
the obligations under the Notes and this Agreement on terms satisfactory to the
Required Holders.
Section 10.20.    Restricted Payments. The Parent Guarantor shall not, nor shall
it permit any Subsidiary to, declare, make or pay any Restricted Payments in
excess of $250,000,000 in the aggregate during any period of twelve (12)
consecutive months, other than (a) payments and prepayments of


-52-



--------------------------------------------------------------------------------





Indebtedness of The Shaw Group Inc. or any of its Subsidiaries existing on July
8, 2015 and permitted under the Transaction Agreement (b) payments and
prepayments of the Transaction Facilities, (c) any Subsidiary may declare and
pay dividends ratably with respect to its Equity Interests and (d) other
Restricted Payments so long as when each such Restricted Payment is made, on a
pro forma basis, the Leverage Ratio of the Parent Guarantor and its Subsidiaries
for the most recently-ended period of four-fiscal quarters shall be less than
1.50 to 1.00. Notwithstanding the foregoing, from the Sixth Amendment Effective
Date until the date on which the Leverage Ratio has been less than 3.00 to 1.00
for two consecutive fiscal quarters (as evidenced to the holders and such
evidence reasonably satisfactory to the Required Holders), neither the Parent
Guarantor nor its Subsidiaries shall (i) make any share repurchases; provided
that for the avoidance of doubt any share repurchases or other Restricted
Payments pursuant to employee benefit arrangements shall be expressly permitted,
or (ii) pay any cash dividends on account of any Equity Interests of the Parent
Guarantor in excess of $0.07 per share per fiscal quarter.
SECTION 11.
EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing from and after the date of the Closing:
(a)    the Company defaults in the payment of any principal or Make-Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or
(b)    the Company defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due or any Obligor defaults in
the payment of any amount payable pursuant to Section 13 for more than twenty
Business Days after the same becomes due and payable; or
(c)    either Obligor defaults in the performance of or compliance with any term
contained in Section 7.1(f), Section 9.11, Section 9.13, Section 9.14 or
Section 10; or
(d)    either Obligor or any Subsidiary Guarantor defaults in the performance of
or compliance with any of its obligations contained herein, in any other
Financing Agreement or in a Subsidiary Guarantee, respectively (in each case,
other than those referred to in Sections 11(a), (b) and (c)), and such default
is not remedied within 30 days after the earlier of (i) a Responsible Officer
obtaining actual knowledge of such default and (ii) either Obligor receiving
written notice of such default from any holder of a Note (any such written
notice to be identified as a “notice of default” and to refer specifically to
this Section 11(d)); or
(e)    the Parent Guarantee, any Subsidiary Guarantee or any Security Document
ceases to be a legally valid, binding and enforceable obligation or contract of
the Obligors or a Subsidiary Guarantor (other than upon a release of any
Subsidiary Guarantor from its Subsidiary Guarantee in accordance with the terms
of Section 2.3(b)), as applicable, or either Obligor or any Subsidiary Guarantor
(or any party by, through or on account of an Obligor or such Subsidiary
Guarantor)


-53-



--------------------------------------------------------------------------------





challenges the validity, binding nature or enforceability of the Parent
Guarantee, a Subsidiary Guarantee or any Security Document, as applicable; or
(f)    any representation or warranty made in writing by or on behalf of either
Obligor in any Financing Agreement or by a Subsidiary Guarantor in its
Subsidiary Guarantee or by any officer of either Obligor or any Subsidiary
Guarantor in any writing furnished in connection with the transactions
contemplated hereby proves to have been false or incorrect in any material
respect on the date as of which made; or
(g)    (i) either Obligor or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Indebtedness that is outstanding in an
aggregate principal amount of at least $75,000,000 beyond any period of grace
provided with respect thereto, or (ii) either Obligor or any Subsidiary is in
default in the performance of or compliance with any term of any evidence of any
Indebtedness in an aggregate outstanding principal amount of at least
$75,000,000 or of any mortgage, indenture or other agreement relating thereto or
any other condition exists, and as a consequence of such default or condition
such Indebtedness has become, or has been declared (or one or more Persons are
entitled to declare such Indebtedness to be), due and payable before its stated
maturity or before its regularly scheduled dates of payment, or (iii) as a
consequence of the occurrence or continuation of any event or condition (other
than the passage of time or the right of the holder of Indebtedness to convert
such Indebtedness into equity interests), (x) either Obligor or any Subsidiary
has become obligated to purchase or repay Indebtedness before its regular
maturity or before its regularly scheduled dates of payment in an aggregate
outstanding principal amount of at least $75,000,000, or (y) one or more Persons
have the right to require any Obligor or any Subsidiary so to purchase or repay
such Indebtedness; or
(h)    either Obligor or any Subsidiary (i) is generally not paying, or admits
in writing its inability to pay, its debts as they become due, (ii) files, or
consents by answer or otherwise to the filing against it of, a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iii) makes an assignment
for the benefit of its creditors, (iv) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or
(i)    a court or Governmental Authority of competent jurisdiction enters an
order appointing, without consent by either Obligor or any of its Subsidiaries,
a custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of either


-54-



--------------------------------------------------------------------------------





Obligor or any of its Subsidiaries, or any such petition shall be filed against
either Obligor or any of its Subsidiaries and such petition shall not be
dismissed within 60 days; or
(j)    any event occurs with respect to either Obligor or a Subsidiary that
under the laws of any jurisdiction is analogous to any of the events described
in Section 11(h) or (i); or
(k)    a final judgment or judgments for the payment of money aggregating in
excess of $75,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage) are rendered
against one or more of the Obligors and their Subsidiaries and which judgments
are not, within 30 days after entry thereof, bonded, discharged or stayed
pending appeal, or are not discharged within 30 days after the expiration of
such stay; or
(l)    if (i) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
section 412 of the Code, (ii) a notice of intent to terminate any Plan shall
have been or is reasonably expected to be filed with the PBGC or the PBGC shall
have instituted proceedings under ERISA section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified either Obligor or
any ERISA Affiliate that a Plan may become a subject of any such proceedings,
(iii) the aggregate “amount of unfunded benefit liabilities” (within the meaning
of section 4001(a)(18) of ERISA) under all Plans (other than Multiemployer
Plans, determined in accordance with Title IV of ERISA, shall exceed
$75,000,000, (iv) either Obligor or any ERISA Affiliate shall have incurred or
is reasonably expected to incur any liability pursuant to Title I or IV of ERISA
or the penalty or excise tax provisions of the Code relating to Employee Benefit
Plans, (v) either Obligor or any ERISA Affiliate withdraws from any
Multiemployer Plan, or (vi) either Obligor or any Subsidiary establishes or
amends any employee welfare benefit plan (as such term is defined in Section 3
of ERISA) that provides post-employment welfare benefits in a manner that would
increase the liability of either Obligor or any Subsidiary thereunder; and any
such event or events described in clauses (i) through (vi) above, either
individually or together with any other such event or events, could reasonably
be expected to have a Material Adverse Effect; or
(m)    any Lien purported to be granted from time to time with respect to any
property other than immaterial property pursuant to the terms of any Security
Document ceases to be a valid first priority perfected Lien, other than in
accordance with the express terms hereof or thereof and other than solely as a
direct result of the action or inaction of the Collateral Agent or holders.










-55-



--------------------------------------------------------------------------------





SECTION 12.
REMEDIES ON DEFAULT, ETC.

Section 12.1.    Acceleration. (a) If an Event of Default with respect to either
Obligor described in Section 11(h), (i) or (j) (other than an Event of Default
described in clause (i) of Section 11(h) or described in clause (vi) of
Section 11(h) by virtue of the fact that such clause encompasses clause (i) of
Section 11(h)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.
(b)    If any other Event of Default has occurred and is continuing, the
Required Holders may at any time at their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.
(c)    If any Event of Default described in Section 11(a) or (b) has occurred
and is continuing, any holder or holders of Notes at the time outstanding
affected by such Event of Default may at any time, at its or their option, by
notice or notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.
Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (y) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. Each Obligor
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the
Obligors (except as herein specifically provided for) and that the provision for
payment of a Make-Whole Amount by the Obligors in the event that the Notes are
prepaid or are accelerated as a result of an Event of Default, is intended to
provide compensation for the deprivation of such right under such circumstances.
Section 12.2.    Other Remedies. If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder of any
Note at the time outstanding may proceed to protect and enforce the rights of
such holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note, or for an injunction against a violation of any of the terms hereof or
thereof, or in aid of the exercise of any power granted hereby or thereby or by
law or otherwise.
Section 12.3.    Rescission. At any time after any Notes have been declared due
and payable pursuant to Section 12.1(b) or (c), the Required Holders or, if the
Notes have been declared due and payable pursuant to Section 12.1(c) by any
holder or holders of Notes, such holder or holders, as the case may be, by
written notice to the Company, may rescind and annul any such declaration and
its consequences if (a) the Obligors have paid all overdue interest on the
Notes, all principal of and Make-Whole Amount, if any, on any Notes that are due
and payable and are unpaid other than by reason of such declaration, and all
interest on such overdue principal and Make-Whole Amount, if any, and (to the
extent permitted by applicable law) any


-56-



--------------------------------------------------------------------------------





overdue interest in respect of the Notes, at the Default Rate, (b) neither any
Obligor nor any other Person shall have paid any amounts which have become due
solely by reason of such declaration, (c) all Events of Default and Defaults,
other than non-payment of amounts that have become due solely by reason of such
declaration, have been cured or have been waived pursuant to Section 17, and
(d) no judgment or decree has been entered for the payment of any monies due
pursuant hereto or to the Notes. No rescission and annulment under this Section
12.3 will extend to or affect any subsequent Event of Default or Default or
impair any right consequent thereon.
Section 12.4.    No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
the Financing Agreements (including by any Note) upon any holder thereof shall
be exclusive of any other right, power or remedy referred to herein or therein
or now or hereafter available at law, in equity, by statute or otherwise.
Without limiting the obligations of the Obligors under Section 16, the either
Obligors will pay to the holder of each Note on demand such further amount as
shall be sufficient to cover all costs and expenses of such holder incurred in
any enforcement or collection under this Section 12, including, without
limitation, reasonable attorneys’ fees, expenses and disbursements.
SECTION 13.
TAX INDEMNIFICATION.

All payments whatsoever under the Financing Agreements required to be made by
the Parent Guarantor will be made by the Parent Guarantor in lawful currency of
the United States of America free and clear of, and without liability for
withholding or deduction for or on account of, any present or future Taxes of
whatever nature imposed or levied by or on behalf of any jurisdiction other than
the United States (or any political subdivision or taxing authority of or in
such jurisdiction) (hereinafter a “Taxing Jurisdiction”), unless the withholding
or deduction of such Tax is compelled by law.
If any deduction or withholding for any Tax of a Taxing Jurisdiction shall at
any time be required in respect of any amounts to be paid by the Parent
Guarantor under the Financing Agreements, the Parent Guarantor will pay to the
relevant Taxing Jurisdiction the full amount required to be withheld, deducted
or otherwise paid before penalties attach thereto or interest accrues thereon
and pay to each holder of a Note such additional amounts as may be necessary in
order that the net amounts paid to such holder pursuant to the terms of the
Financing Agreements after such deduction, withholding or payment (including,
without limitation, any required deduction or withholding of Tax on or with
respect to such additional amount), shall be not less than the amounts then due
and payable to such holder under the terms of the Financing Agreements before
the assessment of such Tax, provided that no payment of any additional amounts
shall be required to be made for or on account of:
(a)    any Tax that would not have been imposed but for the existence of any
present or former connection between such holder (or a fiduciary, settlor,
beneficiary, member of, shareholder of, or possessor of a power over, such
holder, if such holder is an estate, trust, partnership or corporation or any
Person other than the holder to whom the Notes or any amount payable thereon


-57-



--------------------------------------------------------------------------------





is attributable for the purposes of such Tax) and the Taxing Jurisdiction, other
than the mere holding of the relevant Note or the receipt of payments thereunder
or in respect thereof or the enforcement of remedies in respect thereof,
including, without limitation, such holder (or such other Person described in
the above parenthetical) being or having been a citizen or resident thereof, or
being or having been present or engaged in trade or business therein or having
or having had an establishment, office, fixed base or branch therein, provided
that this exclusion shall not apply with respect to a Tax that would not have
been imposed but for the Parent Guarantor, after the date of the Closing,
opening an office in, moving an office to, reincorporating in, or changing the
Taxing Jurisdiction from or through which payments on account of the Financing
Agreements are made to, the Taxing Jurisdiction imposing the relevant Tax;
(b)    any Tax that would not have been imposed but for the delay or failure by
such holder (following a written request by the Parent Guarantor) in the filing
with the relevant Taxing Jurisdiction of Forms (as defined below) that are
required to be filed by such holder to avoid or reduce such Taxes (including for
such purpose any refilings or renewals of filings that may from time to time be
required by the relevant Taxing Jurisdiction), provided that the filing of such
Forms would not (in such holder’s reasonable judgment) impose any unreasonable
burden (in time, resources or otherwise) on such holder or result in any
confidential or proprietary income tax return information being revealed, either
directly or indirectly, to any Person and such delay or failure could have been
lawfully avoided by such holder, and provided further that such holder shall be
deemed to have satisfied the requirements of this clause (b) upon the good faith
completion and submission of such Forms (including refilings or renewals of
filings) as may be specified in a written request of the Parent Guarantor no
later than 60 days after receipt by such holder of such written request
(accompanied by copies of such Forms and related instructions, if any); or
(c)    any combination of clauses (a) and (b) above;
and provided further that in no event shall the Parent Guarantor be obligated to
pay such additional amounts to any holder of a Note (i) not resident in the
United States of America or any other jurisdiction in which an original
Purchaser is resident for tax purposes on the date of the Closing in excess of
the amounts that the Parent Guarantor would be obligated to pay if such holder
had been a resident of the United States of America or such other jurisdiction,
as applicable, for purposes of, and eligible for the benefits of, any double
taxation treaty from time to time in effect between the United States of America
or such other jurisdiction and the relevant Taxing Jurisdiction or
(ii) registered in the name of a nominee if under the law of the relevant Taxing
Jurisdiction (or the current regulatory interpretation of such law) securities
held in the name of a nominee do not qualify for an exemption from the relevant
Tax and the Parent Guarantor shall have given timely notice of such law or
interpretation to such holder.
By acceptance of any Note, the holder of such Note agrees, subject to the
limitations of clause (b) above, that it will from time to time with reasonable
promptness (x) duly complete and deliver to or as reasonably directed by the
Parent Guarantor all such forms, certificates, documents and returns provided to
such holder by the Parent Guarantor (collectively, together with instructions
for completing the same,


-58-



--------------------------------------------------------------------------------





“Forms”) required to be filed by or on behalf of such holder in order to avoid
or reduce any such Tax pursuant to the provisions of an applicable statute,
regulation or administrative practice of the relevant Taxing Jurisdiction or of
a tax treaty between the United States and such Taxing Jurisdiction and (y)
provide the Parent Guarantor with such information with respect to such holder
as the Parent Guarantor may reasonably request in order to complete any such
Forms, provided that nothing in this Section 13 shall require any holder to
provide information with respect to any such Form or otherwise if in the opinion
of such holder such Form or disclosure of information would involve the
disclosure of tax return or other information that is confidential or
proprietary to such holder, and provided further that each such holder shall be
deemed to have complied with its obligation under this paragraph with respect to
any Form if such Form shall have been duly completed and delivered by such
holder to the Parent Guarantor or mailed to the appropriate taxing authority
(which shall be deemed to occur when such Form is submitted to the United States
Internal Revenue Service in accordance with instructions contained in such
Form), whichever is applicable, within 60 days following a written request of
the Parent Guarantor (which request shall be accompanied by copies of such Form)
and, in the case of a transfer of any Note, at least 90 days prior to the
relevant interest payment date.
If any payment is made by the Parent Guarantor to or for the account of the
holder of any Note after deduction for or on account of any Taxes, and increased
payments are made by the Parent Guarantor pursuant to this Section 13, then, if
such holder at its sole discretion determines that it has received or been
granted a refund of such Taxes, such holder shall, to the extent that it can do
so without prejudice to the retention of the amount of such refund, reimburse to
the Parent Guarantor such amount as such holder shall, in its sole discretion,
determine to be attributable to the relevant Taxes or deduction or withholding.
Nothing herein contained shall interfere with the right of the holder of any
Note to arrange its tax affairs in whatever manner it thinks fit and, in
particular, no holder of any Note shall be under any obligation to claim relief
from its corporate profits or similar tax liability in respect of such Tax in
priority to any other claims, reliefs, credits or deductions available to it or
(other than as set forth in clause (b) above) oblige any holder of any Note to
disclose any information relating to its tax affairs or any computations in
respect thereof.
The Parent Guarantor will furnish the holders of Notes, promptly and in any
event within 60 days after the date of any payment by the Parent Guarantor of
any Tax in respect of any amounts paid under the Financing Agreements, the
original tax receipt issued by the relevant taxation or other authorities
involved for all amounts paid as aforesaid (or if such original tax receipt is
not available or must legally be kept in the possession of such Obligor, a duly
certified copy of the original tax receipt or any other reasonably satisfactory
evidence of payment), together with such other documentary evidence with respect
to such payments as may be reasonably requested from time to time by any holder
of a Note.
If the Parent Guarantor is required by any applicable law, as modified by the
practice of the taxation or other authority of any relevant Taxing Jurisdiction,
to make any deduction or withholding of any Tax in respect of which the Parent
Guarantor would be required to pay any additional amount under this Section 13,
but for any reason does not make such deduction or withholding with the result
that a liability in respect of such Tax is assessed directly against the holder
of any Note, and such holder pays such liability, then the Parent Guarantor will
promptly reimburse such holder for such payment (including any related interest


-59-



--------------------------------------------------------------------------------





or penalties to the extent such interest or penalties arise by virtue of a
default or delay by the Parent Guarantor) upon demand by such holder accompanied
by an official receipt (or a duly certified copy thereof) issued by the taxation
or other authority of the relevant Taxing Jurisdiction.
If the Parent Guarantor makes payment to or for the account of any holder of a
Note and such holder is entitled to a refund of the Tax to which such payment is
attributable upon the making of a filing (other than a Form described above),
then such holder shall, as soon as practicable after receiving written request
from the Parent Guarantor (which shall specify in reasonable detail and supply
the refund forms to be filed) use reasonable efforts to complete and deliver
such refund forms to or as directed by the Parent Guarantor, subject, however,
to the same limitations with respect to Forms as are set forth above.
The obligations of the Parent Guarantor under this Section 13 shall survive the
payment or transfer of any Note and the provisions of this Section 13 shall also
apply to successive transferees of the Notes.
SECTION 14.
REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

Section 14.1.    Registration of Notes. The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Company shall not be affected by any notice or knowledge to the
contrary. The Company shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.
Section 14.2.    Transfer and Exchange of Notes. Upon surrender of any Note to
the Company at the address and to the attention of the designated officer (all
as specified in Section 18(iii)), subject to compliance with applicable
securities laws, for registration of transfer or exchange (and in the case of a
surrender for registration of transfer accompanied by a written instrument of
transfer duly executed by the registered holder of such Note or such holder’s
attorney duly authorized in writing and accompanied by the relevant name,
address and other information for notices of each transferee of such Note or
part thereof), within ten Business Days thereafter, the Company shall execute
and deliver, at the Company’s expense (except as provided below), one or more
new Notes of the same series (as requested by the holder thereof) in exchange
therefor, in an aggregate principal amount equal to the unpaid principal amount
of the surrendered Note. Each such new Note shall be payable to such Person as
such holder may request and shall be substantially in the form of Exhibit 1(a),
Exhibit 1(b), Exhibit 1(c) or Exhibit 1(d), as applicable. Each such new Note
shall be dated and bear interest from the date to which interest shall have been
paid on the surrendered Note or dated the date of the surrendered Note if no
interest shall have been paid thereon. The Company may require payment of a sum
sufficient to cover any stamp tax or governmental charge imposed in respect of
any such transfer of Notes. Notes shall not be transferred in denominations of
less than U.S.$100,000, provided that if necessary to enable the registration of
transfer by a holder of its entire holding of Notes, one Note may be in a
denomination of less than U.S.$100,000. Any transferee, by its


-60-



--------------------------------------------------------------------------------





acceptance of a Note registered in its name (or the name of its nominee), shall
be deemed to have made the representations set forth in Section 6.2.
Section 14.3.    Replacement of Notes. Upon receipt by the Company at the
address and to the attention of the designated officer (all as specified in
Section 19(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and
(a)    in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least U.S.$50,000,000 or a Qualified Institutional Buyer, such Person’s
own unsecured agreement of indemnity shall be deemed to be satisfactory), or
(b)    in the case of mutilation, upon surrender and cancellation thereof,
within ten Business Days thereafter, the Company at its own expense shall
execute and deliver, in lieu thereof, a new Note of the same series, dated and
bearing interest from the date to which interest shall have been paid on such
lost, stolen, destroyed or mutilated Note or dated the date of such lost,
stolen, destroyed or mutilated Note if no interest shall have been paid thereon.
SECTION 15.
PAYMENTS ON NOTES.

Section 15.1.    Place of Payment. Subject to Section 15.2, payments of
principal, Make-Whole Amount, if any, and interest becoming due and payable on
the Notes shall be made in New York, New York at the principal office of Bank of
America, N.A. in such jurisdiction. The Company may at any time, by notice to
each holder of a Note, change the place of payment of the Notes so long as such
place of payment shall be either the principal office of the Company in such
jurisdiction or the principal office of a bank or trust company in such
jurisdiction.
Section 15.2.    Home Office Payment. So long as any Purchaser or its nominee
shall be the holder of any Note, and notwithstanding anything contained in
Section 15.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, and interest
by the method and at the address specified for such purpose below such
Purchaser’s name in Schedule A, or by such other method or at such other address
as such Purchaser shall have from time to time specified to the Company in
writing for such purpose, without the presentation or surrender of such Note or
the making of any notation thereon, except that upon written request of the
Company made concurrently with or reasonably promptly after payment or
prepayment in full of any Note, such Purchaser shall surrender such Note for
cancellation, reasonably promptly after any such request, to the Company at its
principal executive office or at the place of payment most recently designated
by the Company pursuant to Section 15.1. Prior to any sale or other disposition
of any Note held by a Purchaser or its nominee, such Purchaser will, at its
election, either endorse thereon the amount of principal paid thereon and the
last date


-61-



--------------------------------------------------------------------------------





to which interest has been paid thereon or surrender such Note to the Company in
exchange for a new Note or Notes pursuant to Section 15.2. The Company will
afford the benefits of this Section 15.2 to any Institutional Investor that is
the direct or indirect transferee of any Note purchased by a Purchaser under
this Agreement and that has made the same agreement relating to such Note as the
Purchasers have made in this Section 15.2.
SECTION 16.
EXPENSES, ETC.

Section 16.1.    Transaction Expenses. Whether or not the transactions
contemplated hereby are consummated, the Obligors will pay all reasonable costs
and expenses (including reasonable attorneys’ fees of a special counsel and, if
reasonably required by the Required Holders, local or other counsel) incurred by
the Purchasers and each other holder of a Note in connection with such
transactions and in connection with any amendments, waivers or consents under or
in respect of the Financing Agreements (including the Notes) (whether or not
such amendment, waiver or consent becomes effective), including, without
limitation: (a) the costs and expenses incurred in enforcing or defending (or
determining whether or how to enforce or defend) any rights under the Financing
Agreements (including the Notes) or in responding to any subpoena or other legal
process or informal investigative demand issued in connection with the Financing
Agreements (including the Notes), or by reason of being a holder of any Note,
(b) the costs and expenses, including financial advisors’ fees, incurred in
connection with the insolvency or bankruptcy of any Obligor or any Subsidiary or
in connection with any work-out or restructuring of the transactions
contemplated hereby, by the Notes or by any other Financing Agreement, (c) the
costs and expenses incurred in connection with the initial filing of this
Agreement and all related documents and financial information with the SVO
provided, that such costs and expenses under this clause (c) shall not exceed
$5,000, (d) the fees and expenses of the Collateral Agent under the Security
Documents and (e) the fees and expenses of the Financial Advisor. The Obligors
will pay, and will save each Purchaser and each other holder of a Note harmless
from, all claims in respect of any fees, costs or expenses, if any, of brokers
and finders (other than those, if any, retained by a Purchaser or other holder
in connection with its purchase of the Notes).
The Parent Guarantor agrees to pay all stamp, documentary or similar taxes or
fees which may be payable in respect of the execution and delivery (but not the
transfer of any Notes) or the enforcement of the Financing Agreements (including
any Note) or any Subsidiary Guarantee in the United States or The Netherlands or
of any amendment of, or waiver or consent under or with respect to, the
Financing Agreements (including any Notes) or any Subsidiary Guarantee, and to
pay any value added tax due and payable in respect of reimbursement of costs and
expenses by the Parent Guarantor pursuant to this Section 16, except for the
value added tax that is recoverable or refundable for the parts to be
reimbursed, and will save each holder of a Note to the extent permitted by
applicable law harmless against any loss or liability resulting from nonpayment
or delay in payment of any such tax or fee required to be paid by the Parent
Guarantor hereunder.
Section 16.2.    Survival    . The obligations of the Obligors under this
Section 16 will survive the payment or transfer of any Note, the enforcement,
amendment or waiver of any provision of the Financing


-62-



--------------------------------------------------------------------------------





Agreements (including the Notes) or any Subsidiary Guarantee, and the
termination of the Financing Agreements or any Subsidiary Guarantee.
SECTION 17.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may, in good faith, be relied upon, as made on the date of the
Closing, by any subsequent holder of a Note, regardless of any investigation
made at any time by or on behalf of such Purchaser or any other holder of a
Note. All statements contained in any certificate or other instrument delivered
by or on behalf of either Obligor pursuant to this Agreement shall be deemed
representations and warranties of such Obligor under this Agreement made as of
the date therein provided. Subject to the preceding sentence, this Agreement and
the Notes embody the entire agreement and understanding between each Purchaser
and the Obligors and supersede all prior agreements and understandings relating
to the subject matter hereof.
SECTION 18.
AMENDMENT AND WAIVER.

Section 18.1.    Requirements. This Agreement and the Notes may be amended, and
the observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), with (and only with) the written consent of the
Obligors and the Required Holders, except that (a) no amendment or waiver of any
of the provisions of Section 1, 2, 3, 4, 5, 6 or 22 hereof, or any defined term
(as it is used therein), will be effective as to any Purchaser or holder unless
consented to by such Purchaser or holder in writing, and (b) no such amendment
or waiver may, without the written consent of the holder of each Note at the
time outstanding affected thereby (in this case only, “holder” in respect of any
Note registered in the name of a nominee for a disclosed beneficial owner shall
mean such beneficial owner), (i) subject to the provisions of Section 12
relating to acceleration or rescission, change the amount or time of any
prepayment or payment of principal of, or reduce the rate or change the time of
payment or method of computation of interest or of the Make-Whole Amount on, the
Notes, (ii) change the percentage of the principal amount of the Notes the
holders of which are required to consent to any such amendment or waiver, or
(iii) amend any of Sections 8, 11(a), 11(b), 12, 13, 18, 21, 23 or 24.9.
Section 18.2.    Solicitation of Holders of Notes.
(a)    Solicitation. The Obligors will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes. The Obligors will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 18 to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.


-63-



--------------------------------------------------------------------------------





(b)    Payment. The Obligors will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder of Notes as consideration for or as an inducement to the entering into by
any holder of Notes of any waiver or amendment of any of the terms and
provisions hereof unless such remuneration is concurrently paid, or security is
concurrently granted or other credit support concurrently provided, on the same
terms, ratably to each holder of Notes then outstanding even if such holder did
not consent to such waiver or amendment.
(c)    Consent in Contemplation of Transfer. Any consent made pursuant to this
Section 18 by a holder of Notes that has transferred, or has agreed to transfer,
its Notes to any Obligor, any Subsidiary or any Affiliate of either Obligor and,
in either case, has provided or has agreed to provide such written consent as a
condition to such transfer shall be void and of no force or effect except solely
as to such holder, and any amendments effected or waivers granted or to be
effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such holder.
Section 18.3.    Binding Effect, etc. Any amendment or waiver consented to as
provided in this Section 18 applies equally to all holders of Notes and is
binding upon them and upon each future holder of any Note and upon the Obligors
without regard to whether such Note has been marked to indicate such amendment
or waiver. No such amendment or waiver will extend to or affect any obligation,
covenant, agreement, Default or Event of Default not expressly amended or waived
or impair any right consequent thereon. No course of dealing between the
Obligors and the holder of any Note nor any delay in exercising any rights
hereunder or under any Note shall operate as a waiver of any rights of any
holder of such Note. As used herein, the term "this Agreement" and references
thereto shall mean this Agreement as it may from time to time be amended or
supplemented.
Section 18.4.    Notes Held by Obligors, etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement or the Notes, or
have directed the taking of any action provided herein or in the Notes to be
taken upon the direction of the holders of a specified percentage of the
aggregate principal amount of Notes then outstanding, Notes directly or
indirectly owned by either Obligor or any of its Affiliates shall be deemed not
to be outstanding.
SECTION 19.
NOTICES; ENGLISH LANGUAGE.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or (b)
by registered or certified mail with return receipt requested (postage prepaid),
or (c) by a recognized overnight delivery service (with charges prepaid). Any
such notice must be sent:


-64-



--------------------------------------------------------------------------------





(i)    if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule A, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing;
(ii)    if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Company in writing;
(iii)    if to the Company:


Chicago Bridge & Iron Company (Delaware)
One CB&I Plaza
2103 Research Forest Drive
The Woodlands, Texas 77380
Attention: Michael S. Taff,
        Managing Director and Chief Financial Officer
Tel: (832) 513-1000
Fax: (832) 513-1092
With a copy to:
Chicago Bridge & Iron Company (Delaware)
One CB&I Plaza
2103 Research Forest Drive
The Woodlands, Texas 77380
Attention: Chief Legal Officer
Tel: (832) 513-1000
Fax: (832) 513-1092
With a second copy to:
K&L Gates LLP
State Street Financial Center, One Lincoln Street
Boston, Massachusetts 02111-2950
Attention Thomas F. Holt
Tel: (617) 261-3165
Fax: (617) 261-3175
Email: thomas.holt@klgates.com


and


K&L Gates LLP
Hearst Tower 47th Floor
214 N. Tryon Street
Charlotte, NC 28202
Attention: Christine Hoke and Benay Lizarazu
Tel: (704) 331-7495 / 704 331-7412
Fax: (704) 353-3195
Email: christine.hoke@klgates.com / benay.lizarazu@klgates.com


-65-



--------------------------------------------------------------------------------







or at such other address as the Company shall have specified to the holder of
each Note in writing; or
(iv)    if to the Parent Guarantor, in care of the Company at:


Chicago Bridge & Iron Company N.V.
c/o Chicago Bridge & Iron Company (Delaware)
One CB&I Plaza
2103 Research Forest Drive
The Woodlands, Texas 77380
Attention: Michael S. Taff,
        Managing Director and Chief Financial Officer
Tel: (832) 513-1000
Fax: (832) 513-1092
With a copy to:
Chicago Bridge & Iron Company N.V.
c/o Chicago Bridge & Iron Company (Delaware)
One CB&I Plaza
2103 Research Forest Drive
The Woodlands, Texas 77380
Attention: Chief Legal Officer
Tel: (832) 513-1000
Fax: (832) 513-1092
With a copy to:
K&L Gates LLP
State Street Financial Center, One Lincoln Street
Boston, Massachusetts 02111-2950
Attention Thomas F. Holt
Tel: (617) 261-3165
Fax: (617) 261-3175
Email: thomas.holt@klgates.com


and


K&L Gates LLP
Hearst Tower 47th Floor
214 N. Tryon Street
Charlotte, NC 28202
Attention: Christine Hoke and Benay Lizarazu
Tel: (704) 331-7495 / 704 331-7412
Fax: (704) 353-3195
Email: christine.hoke@klgates.com / benay.lizarazu@klgates.com
or at such other address as the Parent Guarantor shall have specified to the
holder of each Note in writing.


-66-



--------------------------------------------------------------------------------





Notices under this Section 19 will be deemed given only when actually received.
Each document, instrument, financial statement, report, notice or other
communication delivered in connection with the Financing Agreements shall be in
English or accompanied by an English translation thereof.
SECTION 20.
REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced. Each Obligor agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 20 shall not prohibit any
Obligor or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.
SECTION 21.
CONFIDENTIAL INFORMATION.

For the purposes of this Section 21, “Confidential Information” means
information delivered to any Purchaser by or on behalf of either Obligor or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement or any other Financing Agreement that is proprietary
in nature and that was clearly marked or labeled or otherwise adequately
identified when received by such Purchaser as being confidential information of
such Obligor or such Subsidiary, provided that such term does not include
information that (a) was publicly known or otherwise known to such Purchaser, on
a nonconfidential basis from a source other than an Obligor, prior to the time
of such disclosure, (b) subsequently becomes publicly known through no act or
omission by such Purchaser or any person acting on such Purchaser’s behalf, (c)
otherwise becomes known to such Purchaser other than through disclosure by
either Obligor or any Subsidiary or (d) constitutes financial statements
delivered to such Purchaser under Section 7.1 that are otherwise publicly
available. Each Purchaser will maintain the confidentiality of such Confidential
Information in accordance with procedures adopted by such Purchaser in good
faith to protect confidential information of third parties delivered to such
Purchaser, provided that such Purchaser may deliver or disclose Confidential
Information to (i) its directors, officers, employees, agents, attorneys,
trustees and affiliates (on the confidential basis as provided for in this
Section 21 and to the extent such disclosure reasonably relates to the
administration of the investment represented by its Notes), (ii) its financial
advisors and other professional advisors who agree to hold confidential the
Confidential Information substantially in accordance with the terms of this
Section 21, (iii) any other holder of any Note, (iv) any Institutional Investor
to which it sells or offers to sell such Note or any part thereof or any
participation therein (if such Person has agreed in writing prior to its receipt
of such Confidential Information


-67-



--------------------------------------------------------------------------------





to be bound by the provisions of this Section 21), (v) any Person from which it
offers to purchase any security of the Company (if such Person has agreed in
writing prior to its receipt of such Confidential Information to be bound by the
provisions of this Section 21), (vi) any federal or state regulatory authority
having jurisdiction over such Purchaser, (vii) the NAIC or the SVO or, in each
case, any similar organization, or any nationally recognized rating agency that
requires access to information about such Purchaser’s investment portfolio, or
(viii) any other Person to which such delivery or disclosure may be necessary or
appropriate (w) to effect compliance with any law, rule, regulation or order
applicable to such Purchaser, (x) in response to any subpoena or other legal
process, (y) in connection with any litigation to which such Purchaser is a
party or (z) if an Event of Default has occurred and is continuing, to the
extent such Purchaser may reasonably determine such delivery and disclosure to
be necessary or appropriate in the enforcement or for the protection of the
rights and remedies under such Purchaser’s Notes and this Agreement. Each holder
of a Note, by its acceptance of a Note, will be deemed to have agreed to be
bound by and to be entitled to the benefits of this Section 21 as though it were
a party to this Agreement. On reasonable request by either Obligor in connection
with the delivery to any holder of a Note of information required to be
delivered to such holder under this Agreement or requested by such holder (other
than a holder that is a party to this Agreement or its nominee), such holder
will enter into an agreement with such Obligor embodying the provisions of this
Section 21.
SECTION 22.
SUBSTITUTION OF PURCHASER.

Each Purchaser shall have the right to substitute any one of its Affiliates as
the purchaser of the Notes that it has agreed to purchase hereunder, by written
notice to the Company, which notice shall be signed by both such Purchaser and
such Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6. Upon receipt
of such notice, any reference to such Purchaser in this Agreement (other than in
this Section 22), shall be deemed to refer to such Affiliate in lieu of such
original Purchaser. In the event that such Affiliate is so substituted as a
Purchaser hereunder and such Affiliate thereafter transfers to such original
Purchaser all of the Notes then held by such Affiliate, upon receipt by the
Company of notice of such transfer, any reference to such Affiliate as a
“Purchaser” in this Agreement (other than in this Section 22), shall no longer
be deemed to refer to such Affiliate, but shall refer to such original
Purchaser, and such original Purchaser shall again have all the rights of an
original holder of the Notes under this Agreement.












-68-



--------------------------------------------------------------------------------





SECTION 23.
PARENT GUARANTEE.

Section 23.1.    Guarantee. The Parent Guarantor hereby absolutely,
unconditionally and irrevocably guarantees, as a primary obligor and not merely
as a surety, to each holder and its successors and permitted assigns, the full
and punctual payment when due, whether at stated maturity, by acceleration or
otherwise, of the principal of and Make-Whole Amount and interest on (including,
without limitation, interest, whether or not an allowable claim, accruing after
the date of filing of any petition in bankruptcy, or the commencement of any
bankruptcy, insolvency or similar proceeding relating to the Company) the Notes
and all other amounts owed or to be owing by the Company which becomes due under
the terms and provisions of the Financing Agreements, now or hereafter existing
under the Financing Agreements whether for principal, Make-Whole Amount,
interest (including, without limitation, interest, whether or not an allowable
claim, accruing after the date of filing of any petition in bankruptcy, or the
commencement of any bankruptcy, insolvency or similar proceeding relating to the
Company), indemnification payments, expenses (including reasonable attorneys’
fees and expenses) or otherwise (all such obligations being the “Guaranteed
Obligations”), and agrees to pay any and all reasonable fees and expenses
incurred by each holder in enforcing this Parent Guarantee.
Notwithstanding any stay, injunction or other prohibition preventing such action
against the Company, if for any reason whatsoever the Company shall fail or be
unable to duly, punctually and fully (in the case of the payment of Guaranteed
Obligations) pay such amounts as and when the same shall become due and (in the
case of the payment of Guaranteed Obligations) payable, whether or not such
failure or inability shall constitute an “Event of Default”, the Parent
Guarantor will forthwith (in the case of the payment of Guaranteed Obligations)
pay or cause to be paid such amounts to the holders, in lawful money of the
United States of America, at the place specified in Section 15, or pay such
Guaranteed Obligations or cause such Guaranteed Obligations to be paid, (in the
case of the payment of Guaranteed Obligations) together with interest (in the
amounts and to the extent required under such Notes) on any amount due and
owing.
Section 23.2.    Parent Guarantor’s Obligations Unconditional    . (a) The
Guaranty by the Parent Guarantor in this Parent Guarantee shall constitute a
guarantee of payment and not of collection, and the Parent Guarantor
specifically agrees that it shall not be necessary, and that the Parent
Guarantor shall not be entitled to require, before or as a condition of
enforcing the liability of the Parent Guarantor under this Parent Guarantee or
requiring payment or performance of the Guaranteed Obligations by the Parent
Guarantor hereunder, or at any time thereafter, that any holder: (a) file suit
or proceed to obtain or assert a claim for personal judgment against the Company
or any other Person that may be liable for or with respect to any Guaranteed
Obligation; (b) make any other effort to obtain payment or performance of any
Guaranteed Obligation from the Company or any other Person that may be liable
for or with respect to such Guaranteed Obligation, except for the making of the
demands, when appropriate, described in Section 23.1; (c) foreclose against, or
seek to realize upon security now or hereafter existing for such Guaranteed
Obligations; (d) except to the extent set forth in Section 23.1, exercise or
assert any other right or remedy to which such holder is or may be entitled in
connection with any Guaranteed Obligation or any security or other guaranty
therefor; or (e) assert or file any claim against the assets of the Company or
any


-69-



--------------------------------------------------------------------------------





other Person liable for any Guaranteed Obligation. The Parent Guarantor agrees
that its Guaranty under this Parent Guarantee shall be continuing, and that the
Guaranteed Obligations will be paid and performed in accordance with their terms
and the terms of this Parent Guarantee, and are the primary, absolute and
unconditional obligations of the Parent Guarantor, irrespective of the value,
genuineness, validity, legality, regularity or enforceability or lack thereof of
any part of the Guaranteed Obligations or any agreement or instrument relating
to the Guaranteed Obligations or this Parent Guarantee, or the existence of any
indemnities with respect to the existence of any other guarantee of or security
for any of the Guaranteed Obligations, or any substitution, release or exchange
of any other guarantee of or security for any of the Guaranteed Obligations,
and, to the fullest extent permitted by applicable law, irrespective of any
other circumstance whatsoever that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor (other than the full and
indefeasible due payment and performance of the Guaranteed Obligations), it
being the intent of this Section 23.2 that the obligations of the Parent
Guarantor hereunder shall be irrevocable, primary, absolute and unconditional
under any and all circumstances (other than the full and indefeasible due
payment and performance of the Guaranteed Obligations).
(b)    The Parent Guarantor hereby expressly waives notice of acceptance of and
reliance upon the Guaranty in this Parent Guarantee, diligence, presentment,
demand of payment or performance, protest and all other notices (except as
otherwise provided for in Section 23.1) whatsoever, any requirement that the
holders exhaust any right, power or remedy or proceed against the Company or
against any other Person under any other guarantee of, or security for, or any
other agreement, regarding any of the Guaranteed Obligations. The Parent
Guarantor further agrees that, subject solely to the requirement of making
demands under Section 23.1, the occurrence of any event or other circumstance
that might otherwise vary the risk of the Company or the Parent Guarantor or
constitute a defense (legal or equitable) available to, or a discharge of, or a
counterclaim or right of set‑off by, the Company or the Parent Guarantor (other
than the full and indefeasible due payment and performance of the Guaranteed
Obligations), shall not affect the liability of the Parent Guarantor hereunder.
(c)    The obligations of the Parent Guarantor under this Parent Guarantee are
not subject to any counterclaim, set-off, deduction, diminution, abatement,
recoupment, suspension, deferment or defense based upon any claim the Parent
Guarantor or any other Person may have against the Company, any holder or any
other Person, and shall remain in full force and effect without regard to, and
shall not be released, discharged or in any way affected by, any circumstances
or condition whatsoever (whether or not the Parent Guarantor or the Company
shall have any knowledge or notice thereof), including:
(i)    any renewal, extension, modification, increase, decrease, alteration or
rearrangement of all or any part of the Guaranteed Obligations or any instrument
executed in connection therewith, or any contract or understanding with the
Company, the holders, or any of them, or any other Person, pertaining to the
Guaranteed Obligations;
(ii)    any adjustment, indulgence, forbearance or compromise that might be
granted or given by any holder to the Company or any other Person liable on the
Guaranteed Obligations, or the failure of any holder to assert any claim or
demand or to exercise any right or remedy against


-70-



--------------------------------------------------------------------------------





the Company or any other Person under the provisions of the Financing Agreements
or otherwise; or any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, the Financing Agreements, any
guarantee or any other agreement;
(iii)    the insolvency, bankruptcy arrangement, adjustment, composition,
liquidation, disability, dissolution or lack of power of the Company or any
other Person at any time liable for the payment of all or part of the Guaranteed
Obligations; or any dissolution of the Company or any other such Person, or any
change, restructuring or termination of the structure or existence of the
Company or any other such Person, or any sale, lease or transfer of any or all
of the assets of the Company or any other such Person, or any change in the
shareholders, partners, or members of the Company or any other such Person; or
any default, failure or delay, willful or otherwise, in the performance of the
Guaranteed Obligations;
(iv)    the invalidity, illegality or unenforceability of all or any part of the
Guaranteed Obligations, or any document or agreement executed in connection with
the Guaranteed Obligations, for any reason whatsoever, including the fact that
the Guaranteed Obligations, or any part thereof, exceed the amount permitted by
law, the act of creating the Guaranteed Obligations or any part is ultra vires,
the officers or representatives executing the documents or otherwise creating
the Guaranteed Obligations acted in excess of their authority, the Guaranteed
Obligations violate applicable usury laws, the Company or any other Person has
valid defenses, claims or offsets (whether at law, in equity or by agreement)
which render the Guaranteed Obligations wholly or partially uncollectible from
the Company or any other Person, the creation, performance or repayment of the
Guaranteed Obligations (or the execution, delivery and performance of any
document or instrument representing part of the Guaranteed Obligations or
executed in connection with the Guaranteed Obligations or given to secure the
repayment of the Guaranteed Obligations) is illegal, uncollectible, legally
impossible or unenforceable, or the documents or instruments pertaining to the
Guaranteed Obligations have been forged or otherwise are irregular or not
genuine or authentic;
(v)    any full or partial release of the liability of the Company on the
Guaranteed Obligations or any part thereof, of any co-guarantors, or of any
other Person now or hereafter liable, whether directly or indirectly, jointly,
severally, or jointly and severally, to pay, perform, guarantee or assure the
payment of the Guaranteed Obligations or any part thereof, it being recognized,
acknowledged and agreed by the Parent Guarantor that the Parent Guarantor may be
required to pay the Guaranteed Obligations in full without assistance or support
of any other Person, and the Parent Guarantor has not been induced to enter into
this Parent Guarantee on the basis of a contemplation, belief, understanding or
agreement that any parties other than the Company will be liable to perform the
Guaranteed Obligations, or that the holders will look to other parties to
perform the Guaranteed Obligations;




-71-



--------------------------------------------------------------------------------





(vi)    the taking or accepting of any other security, collateral or guaranty,
or other assurance of payment, for all or any part of the Guaranteed
Obligations;
(vii)    any release, surrender, exchange, subordination, deterioration, waste,
loss or impairment (including negligent, unreasonable or unjustifiable
impairment) of any collateral, property or security, at any time existing in
connection with, or assuring or securing payment of, all or any part of the
Guaranteed Obligations;
(viii)    the failure of any holder or any other Person to exercise diligence or
reasonable care in the preservation, protection, enforcement, sale or other
handling or treatment of all or any part of such collateral, property or
security;
(ix)    the fact that any collateral, security, security interest or lien
contemplated or intended to be given, created or granted as security for the
repayment of the Guaranteed Obligations shall not be properly perfected or
created, or shall prove to be unenforceable or subordinate to any other security
interest or lien, it being recognized and agreed by the Parent Guarantor that
the Parent Guarantor is not entering into this Parent Guarantee in reliance on,
or in contemplation of the benefits of, the validity, enforceability,
collectability or value of any of the collateral;
(x)    any payment by the Company to any holder being held to constitute a
preference under any bankruptcy law or fraudulent conveyance law, or for any
reason any holder being required to refund such payment or pay such amount to
the Company or someone else;
(xi)    any other action taken or omitted to be taken with respect to the
Guaranteed Obligations, or the security and collateral therefor, whether or not
such action or omission prejudices the Parent Guarantor or increases the
likelihood that the Parent Guarantor will be required to pay the Guaranteed
Obligations pursuant to the terms hereof, it being the unambiguous and
unequivocal intention of the Parent Guarantor that it shall be obligated to pay
the Guaranteed Obligations when due, notwithstanding any occurrence,
circumstance, event, action or omission whatsoever, whether or not contemplated,
and whether or not otherwise or particularly described herein, except for the
full and final payment and satisfaction of the Guaranteed Obligations in cash;
(xii)    the fact that all or any of the Guaranteed Obligations cease to exist
by operation of law, including by way of a discharge, limitation or tolling
thereof under applicable bankruptcy laws;
(xiii)    any default, failure or delay, willful or otherwise, in the
performance by the Company, the Parent Guarantor or any other Person of any
obligations of any kind or character whatsoever under the Financing Agreements
or any other agreement;
(xiv)    any merger or consolidation of the Company or the Parent Guarantor or
any other Person into or with any other Person or any sale, lease, transfer or
other disposition of any of the assets of the Company, the Parent Guarantor or
any other Person to any other Person, any change in the ownership of any shares
or partnership interests of the Company, the Parent Guarantor or any


-72-



--------------------------------------------------------------------------------





other Person, or any change in the relationship between the Company and the
Parent Guarantor or any termination of any such relationship;
(xv)    in respect of the Company, the Parent Guarantor or any other Person, any
change of circumstances, whether or not foreseen or foreseeable, whether or not
imputable to the Company, the Parent Guarantor or any other Person, or other
impossibility of performance through fire, explosion, accident, labor
disturbance, floods, droughts, embargoes, wars (whether or not declared), civil
commotion, acts of God or the public enemy, delays or failure of suppliers or
carriers, inability to obtain materials, action of any federal or state
regulatory body or agency, change of law or any other causes affecting
performance, or any other force majeure, whether or not beyond the control of
the Company, the Parent Guarantor or any other Person and whether or not of the
kind hereinbefore specified; or
(xvi)    any other occurrence, circumstance, or event whatsoever, whether
similar or dissimilar to the foregoing, whether foreseen or unforeseen, and any
other circumstance which might otherwise constitute a legal or equitable defense
or discharge of the liabilities of a guarantor or surety or which might
otherwise limit recourse against the Parent Guarantor (other than the full and
indefeasible due payment and performance of the Guaranteed Obligations);
provided that the specific enumeration of the above-mentioned acts, failures or
omissions shall not be deemed to exclude any other acts, failures or omissions,
though not specifically mentioned above, it being the purpose and intent of this
Parent Guarantee that the obligations of the Parent Guarantor shall be absolute
and unconditional and shall not be discharged, impaired or varied except by the
payment and performance of all obligations of the Company under the Financing
Agreements in accordance with their respective terms as each may be amended or
modified from time to time. Without limiting the foregoing, it is understood
that repeated and successive demands may be made and recoveries may be had
hereunder as and when, from time to time, the Company or the Parent Guarantor
shall default under or in respect of the terms of the Financing Agreements and
that notwithstanding recovery hereunder for or in respect of any given default
or defaults by the Company or the Parent Guarantor under the Financing
Agreements (including this Parent Guarantee), this Parent Guarantee shall remain
in full force and effect and shall apply to each and every subsequent default.
All waivers herein contained shall be without prejudice to the holders at their
respective options to proceed against the Company, the Parent Guarantor or other
Person, whether by separate action or by joinder.
(d)    The Parent Guarantor hereby consents and agrees that any holder or
holders from time to time, with or without any further notice to or assent from
the Parent Guarantor may, without in any manner affecting the liability of the
Parent Guarantor under this Parent Guarantee, and upon such terms and conditions
as any such holder or holders may deem advisable:
(i)    extend in whole or in part (by renewal or otherwise), modify, change,
compromise, release or extend the duration of the time for the performance or
payment of any debt, liability or obligation of the Company or the Parent
Guarantor or of any other Person secondarily or otherwise


-73-



--------------------------------------------------------------------------------





liable for any debt, liability or obligations of the Company under the Financing
Agreements, or waive any Default or Event of Default with respect thereto, or
waive, modify, amend or change any provision of any other agreement or waive
this Parent Guarantee; or
(ii)    sell, release, surrender, modify, impair, exchange or substitute any and
all property, of any nature and from whomsoever received, held by, or for the
benefit of, any such holder as direct or indirect security for the payment or
performance of any debt, liability or obligation of the Company, the Parent
Guarantor or of any other Person secondarily or otherwise liable for any debt,
liability or obligation of the Company under the Financing Agreements; or
(iii)    settle, adjust or compromise any claim of the Company or the Parent
Guarantor against any other Person secondarily or otherwise liable for any debt,
liability or obligation of the Company under the Financing Agreements.    
The Parent Guarantor hereby ratifies and confirms any such extension, renewal,
change, sale, release, waiver, surrender, exchange, modification, amendment,
impairment, substitution, settlement, adjustment or compromise and that the same
shall be binding upon it, and hereby waives, to the fullest extent permitted by
law, any and all defenses, counterclaims or offsets which it might or could have
by reason thereof, it being understood that the Parent Guarantor shall at all
times be bound by this Parent Guarantee and remain liable hereunder.
(e)     All rights of any holder may be transferred or assigned at any time in
accordance with this Agreement and shall be considered to be transferred or
assigned at any time or from time to time upon the transfer of such Note in
accordance with the terms of this Agreement without the consent of or notice to
the Parent Guarantor.
(f)    No holder shall be under any obligation: (i) to marshal any assets in
favor of the Parent Guarantor or in payment of any or all of the liabilities of
the Company or the Parent Guarantor under or in respect of the Notes or the
obligations of the Company and the Parent Guarantor under the Financing
Agreements or (ii) to pursue any other remedy that the Parent Guarantor may or
may not be able to pursue itself and that may lighten the Parent Guarantor’s
burden, any right to which the Parent Guarantor hereby expressly waives.
Section 23.3.    Full Recourse Obligations. The obligations of the Parent
Guarantor set forth herein constitute the full recourse obligations of the
Parent Guarantor enforceable against it to the full extent of all its assets and
properties.
Section 23.4.    Waiver. The Parent Guarantor unconditionally waives, to the
extent permitted by applicable law:
(a)    notice of any of the matters referred to in Section 23.2;


-74-



--------------------------------------------------------------------------------





(b)    notice to the Parent Guarantor of the incurrence of any of the Guaranteed
Obligations, notice to the Parent Guarantor of any breach or default by the
Company or the Parent Guarantor with respect to any of the Guaranteed
Obligations or any other notice that may be required, by statute, rule of law or
otherwise, to preserve any rights of any holder against the Parent Guarantor;
(c)    presentment to the Company or the Parent Guarantor or of payment from the
Company or the Parent Guarantor with respect to any Note or other Guaranteed
Obligation or protest for nonpayment or dishonor;
(d)    any right to the enforcement, assertion, exercise or exhaustion by any
holder of any right, power, privilege or remedy conferred in any Note, the other
Financing Agreements or otherwise;
(e)    any requirement of diligence on the part of any holder;
(f)    any requirement to mitigate the damages resulting from any default under
the Notes or the other Financing Agreements;
(g)    any notice of any sale, transfer or other disposition of any right, title
to or interest in any Note or other Guaranteed Obligation by any holder,
assignee or participant thereof, or in the other Financing Agreements;
(h)    any release of the Parent Guarantor from its obligations hereunder
resulting from any loss by it of its rights of subrogation hereunder; and
(i)    any other circumstance whatsoever which might otherwise constitute a
legal or equitable discharge, release or defense of a guarantor or surety or
which might otherwise limit recourse against the Parent Guarantor.
Section 23.5.    Waiver of Subrogation.
Notwithstanding any payment or payments made by the Parent Guarantor hereunder,
or any application by any holder of any security or of any credits or claims,
the Parent Guarantor will not exercise any rights of any holder or of the Parent
Guarantor against the Company to recover the amount of any payment made by the
Parent Guarantor to any holder hereunder by way of any claim, remedy or
subrogation, reimbursement, exoneration, contribution, indemnity, participation
or otherwise arising by contract, by statute, under common law or otherwise, and
the Parent Guarantor shall not exercise any right of recourse to or any claim
against assets or property of the Company, in each case unless and until the
Guaranteed Obligations have been paid in full. Until such time (but not
thereafter), the Parent Guarantor hereby expressly waives any right to exercise
any claim, right or remedy which the Parent Guarantor may now have or hereafter
acquire against the Company or any other Person that arises under the Notes, the
other Financing Agreements or from the performance by the Parent Guarantor of
the Guaranty hereunder including any claim, remedy or right of subrogation,
reimbursement, exoneration, contribution, indemnification or


-75-



--------------------------------------------------------------------------------





participation in any claim, right or remedy of any holder against the Company or
the Parent Guarantor, or any security that any holder now has or hereafter
acquires, whether or not such claim, right or remedy arises in equity, under
contract, by statute, under common law or otherwise. If any amount shall be paid
to the Parent Guarantor by the Company after payment in full of the Guaranteed
Obligations, and all or any portion of the Guaranteed Obligations shall
thereafter be reinstated in whole or in part and any holder is required to repay
any sums received by any of them in payment of the Guaranteed Obligations, this
Parent Guarantee shall be automatically reinstated and such amount shall be held
in trust for the benefit of the holders and shall forthwith be paid to the
holders to be credited and applied to the Guaranteed Obligations, whether
matured or unmatured. The provisions of this Section 23.5 shall survive the
termination of this Parent Guarantee, and any satisfaction and discharge of the
Company by virtue of any payment, court order or any federal, state or
provincial law.
Section 23.6.    Subordination. If the Parent Guarantor becomes the holder of
any indebtedness payable by the Company, the Parent Guarantor hereby
subordinates all indebtedness owing to it from the Company to all indebtedness
of the Company to the holders, and agrees that, during the continuance of any
Event of Default, it shall not accept any payment on the same until payment in
full of the Guaranteed Obligations and shall in no circumstance whatsoever
attempt to set‑off or reduce any obligations hereunder because of such
indebtedness. If any amount shall nevertheless be paid in violation of the
foregoing to the Parent Guarantor by the Company prior to payment in full of the
Guaranteed Obligations, such amount shall be held in trust for the benefit of
the holders and shall forthwith be paid to the holders to be credited and
applied to the Guaranteed Obligations, whether matured or unmatured, provided
further, and notwithstanding this Section 23.6 to the contrary, and for the
avoidance of doubt, amounts paid to and accepted by the Parent Guarantor on
indebtedness payable by the Company to the Parent Guarantor during the
non-existence of an Event of Default are permitted and may be retained by the
Parent Guarantor.
Section 23.7.    Effect of Bankruptcy Proceedings, Etc. (a) If after receipt of
any payment of, or proceeds of any security applied (or intended to be applied)
to the payment of all or any part of, the Guaranteed Obligations, any holder is
for any reason compelled to surrender or voluntarily surrenders (under
circumstances in which it believes it could reasonably be expected to be so
compelled if it did not voluntarily surrender), such payment or proceeds to any
Person (i) because such payment or application of proceeds is or may be avoided,
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, fraudulent conveyance, fraudulent transfer, impermissible
set‑off or a diversion of trust funds or (ii) for any other similar reason,
including, without limitation, (x) any judgment, decree or order of any court or
administrative body having jurisdiction over any holder or any of their
respective properties or (y) any settlement or compromise of any such claim
effected by any holder with any such claimant (including the Company), then the
Guaranteed Obligations or part thereof intended to be satisfied shall be
reinstated and continue, and this Parent Guarantee shall continue in full force
as if such payment or proceeds had not been received, notwithstanding any
revocation thereof or the cancellation of any Note or any other instrument
evidencing any Guaranteed Obligations or otherwise, and the Parent Guarantor
shall be liable to pay the holders, and hereby does indemnify the holders and
hold them harmless for, the amount of such payment or proceeds so surrendered
and all expenses (including reasonable attorneys’ fees, court costs and expenses
attributable thereto) incurred by any holder in defense of any claim made
against


-76-



--------------------------------------------------------------------------------





any of them that any payment or proceeds received by any holder in respect of
all or part of the Guaranteed Obligations must be surrendered. The provisions of
this Section 23.7(a) shall survive the termination of this Parent Guarantee, and
any satisfaction and discharge of the Company by virtue of any payment, court
order or any federal or state law.
(b)    If an event permitting the acceleration of the maturity of any of the
Guaranteed Obligations shall at any time have occurred and be continuing, and
such acceleration shall at such time be prevented by reason of the pendency
against the Company or any other Person of any case or proceeding contemplated
by Section 23.7(a) hereof, then, for the purpose of defining the obligation of
the Parent Guarantor under this Parent Guarantee, the maturity of the principal
amount of the Guaranteed Obligations shall be deemed to have been accelerated
with the same effect as if an acceleration had occurred in accordance with the
terms of such Guaranteed Obligations, and the Parent Guarantor shall forthwith
pay such principal amount, all accrued and unpaid interest thereon, and all
other Guaranteed Obligations, due or that would have become due but for such
case or proceeding, without further notice or demand.
Section 23.8.    Term of Guarantee. This Parent Guarantee and all guarantees,
covenants and agreements of the Parent Guarantor contained herein shall continue
in full force and effect and shall not be discharged until such time as all of
the principal of and interest on the Notes, the other Guaranteed Obligations and
other independent payment obligations of the Parent Guarantor under this Parent
Guarantee shall be indefeasibly paid in cash and performed in full.
SECTION 24.
MISCELLANEOUS.

Section 24.1.    Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and permitted assigns
(including, without limitation, any subsequent holder of a Note) whether so
expressed or not.
Section 24.2.    Payments Due on Non-Business Days. Anything in this Agreement
or the Notes to the contrary notwithstanding (but without limiting the
requirement in Section 8.4 that the notice of any optional prepayment specify a
Business Day as the date fixed for such prepayment), any payment of principal of
or Make-Whole Amount or interest on any Note that is due on a date other than a
Business Day shall be made on the next succeeding Business Day without including
the additional days elapsed in the computation of the interest payable on such
next succeeding Business Day; provided that if the maturity date of any Note is
a date other than a Business Day, the payment otherwise due on such maturity
date shall be made on the next succeeding Business Day and shall include the
additional days elapsed in the computation of interest payable on such next
succeeding Business Day.
Section 24.3.    Accounting Terms. All accounting terms used herein which are
not expressly defined in this Agreement have the meanings respectively given to
them in accordance with GAAP. Except as otherwise specifically provided herein,
(i) all computations made pursuant to this Agreement shall be made in accordance
with GAAP, and (ii) all financial statements shall be prepared in accordance
with GAAP and all amounts shall be presented in Dollars. For purposes of
determining compliance with the financial


-77-



--------------------------------------------------------------------------------





covenants contained in this Agreement, any election by any Obligor to measure
any financial liability using fair value (as permitted by International
Accounting Standard 39 or any similar accounting standard) shall be disregarded
and such determination shall be made as if such election had not been made.
Section 24.4.    Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.
Section 24.5.    Construction, etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.
For the avoidance of doubt, (i) all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof, (ii) the term “or” is not
exclusive, (iii) the term “including” means “including without limitation,”
“including but not limited to” or words of similar import, (iv) words in the
singular include the plural, and in the plural include the singular, (v) the
word “will” shall be interpreted to express a command and (vi) all references to
this Agreement and to the Notes contained in this Agreement and in each other
Financing Agreement shall mean and include this Agreement and the Notes as
amended from time to time.
Section 24.6.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.
Section 24.7.    Governing Law. This Agreement shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the law
of the State of New York excluding choice‑of‑law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.
Section 24.8.    Jurisdiction and Process; Waiver of Jury Trial. (a) Each
Obligor irrevocably submits to the non-exclusive jurisdiction of any New York
State or federal court sitting in the Borough of Manhattan, The City of New
York, over any suit, action or proceeding arising out of or relating to this
Agreement or the Notes. To the fullest extent permitted by applicable law, each
Obligor irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.


-78-



--------------------------------------------------------------------------------





(b)    Each Obligor consents to process being served by or on behalf of any
holder of Notes in any suit, action or proceeding of the nature referred to in
Section 24.8(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 19 or at such other address
of which such holder shall then have been notified pursuant to said Section.
Each Obligor agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.
(c)    The Parent Guarantor hereby irrevocably appoints C T Corporation System
to receive for it, and on its behalf, service of process in the United States in
connection with this Agreement and the Notes. Service of process on C T
Corporation System in connection with the foregoing appointment must be made at
the following address: C T Corporation System, 111 Eight Avenue, 13th Floor, New
York, New York 10011 (telephone number: 212-894-8800).
(d)    Nothing in this Section 24.8 shall affect the right of any holder of a
Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against any
Obligor in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.
(e)    THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR
WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.
Section 24.9.    Obligation to Make Payment in Dollars. (a) Any payment on
account of an amount that is payable hereunder or under the Notes in Dollars
which is made to or for the account of any holder of Notes in any other
currency, whether as a result of any judgment or order or the enforcement
thereof or the realization of any security or the liquidation of either Obligor,
shall constitute a discharge of the obligation of each Obligor under this
Agreement or the Notes only to the extent of the amount of Dollars which such
holder could purchase in the foreign exchange markets in New York, New York,
with the amount of such other currency in accordance with normal banking
procedures at the rate of exchange prevailing on the Business Day following
receipt of the payment first referred to above. If the amount of Dollars that
could be so purchased is less than the amount of Dollars originally due to such
holder, each Obligor jointly and severally agrees to the fullest extent
permitted by law, to indemnify and save harmless such holder from and against
all loss or damage arising out of or as a result of such deficiency. This
indemnity shall, to the fullest extent permitted by law, constitute an
obligation separate and independent from the other obligations contained in this
Agreement and the Notes, shall give rise to a separate and independent cause of
action, shall apply irrespective of any indulgence granted by such holder from
time to time and shall continue in full force and effect notwithstanding any
judgment or order for a liquidated sum in respect of an amount due hereunder or
under the Notes or under any judgment or order.




-79-



--------------------------------------------------------------------------------





* * * * *




-80-



--------------------------------------------------------------------------------





If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Obligors, whereupon this
Agreement shall become a binding agreement between you and the Obligors.


Very truly yours,


CHICAGO BRIDGE & IRON COMPANY (DELAWARE), as the Company




By _________________________________
Name:____________________________    
Title:_____________________________        




CHICAGO BRIDGE & IRON COMPANY N.V., as the Parent Guarantor


By: Chicago Bridge & Iron Company B.V., as its Managing Director




By _________________________________
Name:____________________________    
Title:_____________________________    










-81-



--------------------------------------------------------------------------------






This Agreement is hereby
accepted and agreed to as
of the date thereof.


[VARIATION]




By _________________________________
Name:____________________________    
Title:_____________________________    









--------------------------------------------------------------------------------








[SCHEDULE A NOT ATTACHED.]






SCHEDULE A
(to Note Purchase Agreement)



--------------------------------------------------------------------------------






DEFINED TERMS
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
“2013 Revolving Credit Agreement” means the Credit Agreement dated as of
October 28, 2013 by and among the Parent Guarantor, the Company and certain
other Subsidiaries of the Parent Guarantor party thereto, as designated
borrowers, the lenders party thereto and Bank of America, N.A., as
administrative agent, as amended, restated, amended and restated, supplemented,
replaced or otherwise modified from time to time.
“2015 Notes” means the Company’s U.S. $200,000,000 4.53% Senior Notes due July
30, 2025 issued under the 2015 NPA.
“2015 NPA” means the Note Purchase Agreement dated as of July 22, 2015 between
the Company, the Parent Guarantor and the Purchasers named therein, as amended,
restated, assumed, supplemented or otherwise modified from time to time.
“2015 Revolving Credit Agreement” means that certain Amended and Restated
Revolving Credit Agreement dated as of July 8, 2015 by and among the Parent
Guarantor, the Company and certain other Subsidiaries of the Parent Guarantor
party thereto, as designated borrowers, the lenders party thereto and Bank of
America, N.A., as administrative agent, in each case, as amended, restated,
amended and restated, supplemented, replaced or otherwise modified from time to
time.
“2015 Term Loan Agreement” means a senior term loan facility dated July 8, 2015,
providing for term loans with Bank of America, N.A., as administrative agent,
the Company, as borrower and the Parent Guarantor and certain of its
Subsidiaries as guarantors, and the other financial institutions party thereto,
amended, restated, amended and restated, supplemented, replaced or otherwise
modified from time to time.
“Acceptable Jurisdiction” means The Netherlands, the United States of America,
Canada and any country that on April 30, 2004 was a member of the European
Union, including any state or political subdivision of any thereof, (including,
in the case of the United States of America, the District of Columbia);
provided, however, in no event shall Portugal, Italy, Ireland, Greece and Spain
be an “Acceptable Jurisdiction” hereunder.
“Account Control Agreement” means, with respect to any deposit account,
securities account, commodity account, securities entitlement or commodity
contract in which the Escrowed Closing Proceeds shall be deposited, an
agreement, in form and substance reasonably satisfactory to the Purchasers, the
financial institution or other Person at which such account is maintained or


SCHEDULE B
(to Note Purchase Agreement)



--------------------------------------------------------------------------------







with which such entitlement or contract is carried and the Company maintaining
such account or owning such entitlement or contract, effective to grant
“control” (within the meaning of Articles 8 and 9 under the applicable UCC) over
such account to Escrow Agent, as amended and in effect.
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Parent
Guarantor or any of its Subsidiaries (i) acquires any going business or all or
substantially all of the assets of any Person, firm, corporation or division
thereof, whether through purchase of assets, merger or otherwise or
(ii) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage of voting
power) of the outstanding Equity Interests of another Person.
“Additional Covenant” shall mean any affirmative or negative covenant or similar
restriction applicable to the Parent Guarantor or any Subsidiary (regardless of
whether such provision is labeled or otherwise characterized as a covenant) the
subject matter of which either (i) is similar to that of any covenant in
Section 9 or 10 of this Agreement, or related definitions in Schedule B to this
Agreement, but contains one or more percentages, amounts or formulas that is
more restrictive than those set forth herein or more beneficial to the holder or
holders of the Indebtedness created or evidenced by the document in which such
covenant or similar restriction is contained (and such covenant or similar
restriction shall be deemed an Additional Covenant only to the extent that it is
more restrictive or more beneficial) or (ii) is different from the subject
matter of any covenant in Section 9 or 10 of this Agreement, or related
definitions in Schedule B to this Agreement.
“Additional Default” shall mean any provision contained in any document or
instrument creating or evidencing Indebtedness of the Parent Guarantor or any
Subsidiary which permits the holder or holders of Indebtedness to accelerate
(with the passage of time or giving of notice or both) the maturity thereof or
otherwise requires the Parent Guarantor or any Subsidiary to purchase such
Indebtedness prior to the stated maturity thereof and which either (i) is
similar to any Default or Event of Default contained in Section 11 of this
Agreement, or related definitions in Schedule B to this Agreement, but contains
one or more percentages, amounts or formulas that is more restrictive or has a
shorter grace period than those set forth herein or is more beneficial to the
holders of such other Indebtedness (and such provision shall be deemed an
Additional Default only to the extent that it is more restrictive, has a shorter
grace period or is more beneficial) or (ii) is different from the subject matter
of any Default or Event of Default contained in Section 11 of this Agreement, or
related definitions in Schedule B to this Agreement.


B-2



--------------------------------------------------------------------------------







“Adjusted Indebtedness” of a Person means, without duplication, such Person’s
Indebtedness but excluding obligations with respect to (i) the undrawn portion
of any Performance Letters of Credit, bank guarantees supporting obligations
comparable to those supported by Performance Letters of Credit and all
reimbursement agreements related thereto and (ii) liabilities of such Person or
any of its Subsidiaries under any sale and leaseback transaction which do not
create a liability on the consolidated balance sheet of such Person.
“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and, with respect to either Obligor, shall include any Person
beneficially owning or holding, directly or indirectly, 10% or more of any class
of voting or equity interests of such Obligor or any Subsidiary or any
corporation of which such Obligor and its Subsidiaries beneficially own or hold,
in the aggregate, directly or indirectly, 10% or more of any class of voting or
equity interests. As used in this definition, “Control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise. Unless the context otherwise clearly
requires, any reference to an “Affiliate” is a reference to an Affiliate of any
Obligor.
“Alternative Minimum Net Worth Amount” shall mean the sum of (a) $674,755,000
plus (b) fifty percent (50%) of the sum of Consolidated Net Income (if positive)
earned in each fiscal quarter, commencing with the fiscal quarter ending on
September 30, 2010, plus (c) 75% of the amount, if any, by which stockholders’
equity of the Parent Guarantor is, in accordance with GAAP, adjusted from time
to time as a result of the issuance of any Equity Interests after June 30, 2010.
“AML/Terrorist Law Listed Person” is defined in Section 5.16(a).
“AML/Terrorist Laws” is defined in Section 5.16(c).
“Amendment No. 2 Effective Date” means June 30, 2015.
“Anti-Money Laundering Laws” is defined in Section 5.16(c).
“Anti-Terrorism Order” means Executive Order No. 13,224 of September 24, 2001,
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49, 079 (2001), as amended.
“Asset Sale” means, with respect to any Person, the sale, lease, conveyance,
disposition or other transfer by such Person of any of its assets (including by
way of a sale-leaseback transaction, and including the sale or other transfer of
any of the Equity Interests of any Subsidiary of such


B-3



--------------------------------------------------------------------------------







Person, but not the Equity Interests of such Person) to any Person other than
the Parent Guarantor or any of its Wholly-Owned Subsidiaries other than (a) the
sale of inventory in the ordinary course of business and (b) the sale or other
disposition of any obsolete equipment disposed of in the ordinary course of
business.
“Bilateral Revolving Credit Agreements” means the following revolving credit
facilities (i) a revolving credit facility of up to $263,000,000 between the
Parent Guarantor and Intesa San Paolo, (ii) a revolving credit facility of up to
$100,000,000 between the Parent Guarantor and SunTrust Bank, (iii) a revolving
credit facility of up to $50,000,000 between the Parent Guarantor and Santander
and (iv) a revolving credit facility of up to $50,000,000 between the Parent
Guarantor and National Bank of Kuwait.
“Blocked Person” is defined in Section 5.16(a).
“Bridge Facility” means bridge loans under a senior bridge facility with Bank of
America, N.A. as administrative agent, the Company, as borrower and the Parent
Guarantor and its Subsidiaries as guarantors, as amended and in effect.
“Business Day” means for the purposes of Section 8.6 only, any day other than a
Saturday, a Sunday or a day on which commercial banks in New York City are
required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York or Houston, Texas are required or
authorized to be closed.
“Capital Services Business Sale” means the sale by the Parent Guarantor of all
or substantially all of its Capital Services group business.
“Capital Stock” means (i) in the case of a corporation, corporate stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited) and (iv) any other interest or participation that confers on
a Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person.
“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be capitalized on a balance
sheet of such Person prepared in accordance with GAAP.


B-4



--------------------------------------------------------------------------------







“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States government and backed by the
full faith and credit of the United States government; (b) domestic and
Eurodollar certificates of deposit and time deposits, bankers’ acceptances and
floating rate certificates of deposit issued by any commercial bank organized
under the laws of the United States, any state thereof, the District of
Columbia, any foreign bank, or its branches or agencies, the long-term
indebtedness of which institution at the time of acquisition is rated A- (or
better) by S&P or A3 (or better) by Moody’s, and which certificates of deposit
and time deposits are fully protected against currency fluctuations for any such
deposits with a term of more than ninety (90) days; (c) shares of money market,
mutual or similar funds having assets in excess of $100,000,000 and the
investments of which are limited to (x) investment grade securities (i.e.,
securities rated at least Baa by Moody’s or at least BBB by S&P) and (y)
commercial paper of United States and foreign banks and bank holding companies
and their subsidiaries and United States and foreign finance, commercial
industrial or utility companies which, at the time of acquisition, are rated A-1
(or better) by S&P or P-1 (or better) by Moody’s (all such institutions being,
“Qualified Institutions”); (d) commercial paper of Qualified Institutions;
provided that the maturities of such Cash Equivalents shall not exceed three
hundred sixty-five (365) days from the date of acquisition thereof; and
(e) auction rate securities (long-term, variable rate bonds tied to short-term
interest rates) that are rated Aaa by Moody’s or AAA by S&P.
“Change of Control” is defined in Section 8.7(g).
“CISADA” means the Comprehensive Iran Sanctions, Accountability, and Divestment
Act of 2010, United States Public Law 111195, as amended from time to time, and
the rules and regulations promulgated thereunder from time to time in effect.
“Closing” is defined in Section 3.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.
“Collateral” is defined in Section 9.15.
“Collateral Agent” is defined in Section 9.15.
“Collateral Effective Date” means the first date on which the Liens and security
interests in Collateral described in Section 9.15 are granted or purported to be
granted to the Collateral Agent for the benefit of the holders of the Notes and
the other creditors under the Transaction Facilities.
“Company” means Chicago Bridge & Iron Company (Delaware), a Delaware corporation
or any successor that becomes such in the manner prescribed in Section 10.2.


B-5



--------------------------------------------------------------------------------







“Confidential Information” is defined in Section 21.
“Consolidated Fixed Charges” means, for any period, the sum of (i) Consolidated
Long-Term Lease Rentals for such period and (ii) consolidated Interest Expense
of the Parent Guarantor and its Subsidiaries (including capitalized interest and
the interest component of Capitalized Leases) for such period; provided, that
for each period following the Transaction Closing Date until four full quarters
following the Transaction Closing Date have passed, interest expense shall be
calculated by multiplying the interest expense for the first such quarter by
four, and for the period of two such quarters by two and for the period of three
such quarters by 4/3.
“Consolidated Long-Term Lease Rentals” means, for any period, the sum of the
minimum amount of rental and other obligations of the Parent Guarantor and its
Subsidiaries required to be paid during such period under all leases of real or
personal property (other than Capitalized Leases) having a term (including any
required renewals or extensions or any renewals or extensions at the option of
the lessor or lessee) of one year or more after the commencement of the initial
term, determined on a consolidated basis in accordance with GAAP.
“Consolidated Net Income” means, for any period, the net income (or deficit) of
the Parent Guarantor and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP, but excluding in any event, without
duplication, (i) any extraordinary gain or loss (net of any tax effect), (ii)
cash distributions received by the Parent Guarantor or any Subsidiary from any
Eligible Joint Venture and (iii) net earnings of any Person (other than a
Subsidiary) in which the Parent Guarantor or any Subsidiary has an ownership
interest unless such net earnings shall have actually been received by the
Parent Guarantor or such Subsidiary in the form of cash distributions.
“Consolidated Net Income Available for Fixed Charges” means, for any period,
Consolidated Net Income plus, without duplication, to the extent deducted in
determining such Consolidated Net Income, (i) provisions for income taxes, (ii)
Consolidated Fixed Charges, (iii) to the extent not already included in
Consolidated Net Income, dividends and distributions actually received in cash
during such period from Persons that are not Subsidiaries of the Parent
Guarantor, (iv) retention bonuses paid to officers, directors and employees of
the Parent Guarantor and its Subsidiaries in connection with the Transaction not
to exceed $25,000,000, (v) any charges, fees and expenses incurred in connection
with the Transaction, the transactions related thereto, and any related issuance
of Indebtedness or equity, whether or not successful, (vi) charges, expenses and
losses incurred in connection with restructuring and integration activities in
connection with the Transaction, including in connection with closures of
certain facilities and termination of leases, (vii) non-cash compensation
expenses for management or employees to the extent deducted in computing
Consolidated Net Income, (viii) expenses incurred in connection with the Shaw


B-6



--------------------------------------------------------------------------------







Acquisition and relating to termination and severance as to, or relocation of,
officers, directors and employees not exceeding $110,000,000, and (ix) equity
earnings booked or recognized by the Parent Guarantor or any of its Subsidiaries
from Eligible Joint Ventures not to exceed 15% of EBITDA of the Parent Guarantor
pursuant to clauses (i) through (ix) of the definition of EBITDA for such
period.
“Consolidated Net Worth” means, at a particular date, all amounts which would be
included under shareholders’ or members’ equity on the consolidated balance
sheet for the Parent Guarantor and its consolidated Subsidiaries plus any
preferred stock of the Parent Guarantor to the extent that it has not been
redeemed for indebtedness, as determined in accordance with GAAP.
“Consolidated Total Assets” means, as of any date of determination, the total
amount of all assets of the Parent Guarantor and its Subsidiaries, determined on
a consolidated basis in accordance with GAAP.
“Contingent Obligation,” as applied to any Person, means any Contractual
Obligation, contingent or otherwise, of that Person with respect to any
Indebtedness of another or other obligation or liability of another, including,
without limitation, any such Indebtedness, obligation or liability of another
directly or indirectly guaranteed, endorsed (otherwise than for collection or
deposit in the ordinary course of business), co‑made or discounted or sold with
recourse by that Person, or in respect of which that Person is otherwise
directly or indirectly liable, including Contractual Obligations (contingent or
otherwise) arising through any agreement to purchase, repurchase, or otherwise
acquire such Indebtedness, obligation or liability or any security therefor, or
to provide funds for the payment or discharge thereof (whether in the form of
loans, advances, stock purchases, capital contributions or otherwise), or to
maintain solvency, assets, level of income, or other financial condition, or to
make payment other than for value received. The amount of any Contingent
Obligation shall be equal to the present value of the portion of the obligation
so guaranteed or otherwise supported, in the case of known recurring
obligations, and the maximum reasonably anticipated liability in respect of the
portion of the obligation so guaranteed or otherwise supported assuming such
Person is required to perform thereunder, in all other cases.
“Continuing Director” is defined in Section 8.7(g).
“Controlled Entity” means any of the Subsidiaries of any Obligor and any of
their or any Obligor’s respective Controlled Affiliates. As used in this
definition, “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.


B-7



--------------------------------------------------------------------------------







“Contractual Obligation,” as applied to any Person, means any provision of any
equity or debt securities issued by that Person or any indenture, mortgage, deed
of trust, security agreement, pledge agreement, guaranty, contract, undertaking,
agreement or instrument, in any case in writing, to which that Person is a party
or by which it or any of its properties is bound, or to which it or any of its
properties is subject.
“Credit Agreement” means, individually and collectively (as the context may
require), (i) any credit or facility agreement of an Obligor or any Subsidiary
or other agreement of an Obligor or a Subsidiary, in each case, either
(a) providing for a committed facility (providing for either revolving loans or
term loans or a combination of both) of Indebtedness in an aggregate principal
amount of $100,000,000 or greater or (b) pursuant to which, and at the relevant
time of determination, an aggregate principal amount of $100,000,000 or greater
or Indebtedness is outstanding, (ii) the 2013 Revolving Credit Facility,
(iii) the 2015 Revolving Credit Agreement, and (iv) the 2015 Term Loan
Agreement, in each case as amended, restated, joined, supplemented or otherwise
modified from time to time, and any renewals, extensions or replacements
thereof.
“DBRS” means DBRS, Inc. or its successors.
“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
“Default Rate” means, with respect to the Notes of any series, that rate of
interest that is the greater of (i) 2.0% per annum above the rate of interest
stated in clause (a) of the first paragraph of the Notes of such series or
(ii) 2.0% over the rate of interest publicly announced by Bank of America, N.A.
in New York, New York as its “base” or “prime” rate.
“Designated Rating Agency” means any of DBRS, S&P, Moody’s or Fitch.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder thereof, in whole or in part, on or prior to the date that is
ninety-one (91) days after maturity date of the Series D Notes.
“Dollars” or “U.S.$” means lawful money of the United States of America.


B-8



--------------------------------------------------------------------------------







“Domestic Subsidiary” means a Subsidiary of the Parent Guarantor organized under
the laws of a jurisdiction located in the United States of America and
substantially all of the operations of which are conducted within the United
States.
“EBIT” means, for any period, on a consolidated basis for the Parent Guarantor
and its Subsidiaries, the sum of the amounts for such period, without
duplication, calculated in each case in accordance with GAAP, of (i)
Consolidated Net Income, plus (ii) Interest Expense to the extent deducted in
computing Consolidated Net Income, plus (iii) charges against income for
foreign, federal, state and local taxes to the extent deducted in computing
Consolidated Net Income, plus (iv) any other non recurring non-cash charges
(excluding any such non-cash charges to the extent any such non-cash charge
becomes, or is expected to become, a cash charge in a later period) to the
extent deducted in computing Consolidated Net Income, plus (v) extraordinary
losses incurred other than in the ordinary course of business to the extent
deducted in computing Consolidated Net Income, minus (vi) any non-recurring
non-cash credits to the extent added in computing Consolidated Net Income, minus
(vii) extraordinary gains realized other than in the ordinary course of business
to the extent added in computing Consolidated Net Income.
“EBITDA” means, for any period, on a consolidated basis for the Parent Guarantor
and its Subsidiaries, the sum of the amounts for such period, without
duplication, calculated in each case in accordance with GAAP, of (i) EBIT plus
(ii) depreciation expense to the extent deducted in computing Consolidated Net
Income, plus (iii) amortization expense, including, without limitation,
amortization of goodwill and other intangible assets to the extent deducted in
computing Consolidated Net Income, plus (iv) non-cash compensation expenses for
management or employees to the extent deducted in computing Consolidated Net
Income, plus (v) to the extent not already included in Consolidated Net Income,
dividends and distributions actually received in cash during such period from
Persons that are not Subsidiaries of the Parent Guarantor, plus (vi) retention
bonuses paid to officers, directors and employees of the Parent Guarantor and
its Subsidiaries in connection with the Transaction not to exceed $25,000,000,
plus (vii) any charges, fees and expenses incurred in connection with the
Transaction, the transactions related thereto, and any related issuance of
Indebtedness or equity, whether or not successful, plus (viii) charges, expenses
and losses incurred in connection with restructuring and integration activities
in connection with the Transaction, including in connection with closures of
certain facilities and termination of leases, plus (ix) expenses incurred in
connection with the Shaw Acquisition and relating to termination and severance
as to, or relocation of, officers, directors and employees not exceeding
$110,000,000, and plus (x) equity earnings booked or recognized by the Parent
Guarantor or any of its Subsidiaries from Eligible Joint Ventures not to exceed
15% of EBITDA of the Parent Guarantor pursuant to clauses (i) through (ix) of
this definition for such period.
“Electronic Delivery” is defined in Section 7.1(a).


B-9



--------------------------------------------------------------------------------







“Eligible Joint Venture” means, at each time of determination, a joint venture
of the Parent Guarantor or any of its Subsidiaries that has been designated as
such to the holders of the Notes (i) for which annual unaudited financial
statements and quarterly unaudited financial statements have been delivered to
the holders of the Notes, in each case such financial statements prepared in
accordance with GAAP, (ii) of which between a 20% and 50% interest in the
profits or capital thereof is owned by the Parent Guarantor or one or more of
its Subsidiaries, or the Parent Guarantor and one or more of its Subsidiaries,
(iii) for which the Eligible Joint Venture Leverage Ratio of such joint venture
is less than 1.00 to 1.00, and (iv) that is validly existing under the laws of
its jurisdiction of organization or formation (or equivalent); provided,
however, that there may not be more than ten (10) designated Eligible Joint
Ventures at any time.
“Eligible Joint Venture Consolidated Net Income” means, for any period, the net
income (or deficit) of any joint venture of the Parent Guarantor and its
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP, but excluding in any event (i) any extraordinary gain or loss (net of
any tax effect) and (ii) net earnings of any Person (other than a Subsidiary) in
which such joint venture or any Subsidiary has an ownership interest unless such
net earnings shall have actually been received by such joint venture or such
Subsidiary in the form of cash distributions.
“Eligible Joint Venture EBITDA” means, for any period, for any joint venture of
the Parent Guarantor or any of its Subsidiaries, an amount equal to Eligible
Joint Venture Consolidated Net Income for such period plus, without duplication,
(i) the following to the extent deducted in calculating such Eligible Joint
Venture Consolidated Net Income: (a) Eligible Joint Venture Interest Charges for
such period, (b) the provision for federal, state, local and foreign income
taxes payable by such joint venture for such period, (c) depreciation and
amortization expense and (d) other non-recurring expenses of such joint venture
reducing such Eligible Joint Venture Consolidated Net Income which do not
represent a cash item in such period or any future period, and minus, without
duplication, (ii) the following to the extent included in calculating such
Eligible Joint Venture Consolidated Net Income: (a) federal, state, local and
foreign income tax credits of such joint venture for such period and (b) all
non-cash items increasing Eligible Joint Venture Consolidated Net Income for
such period.
“Eligible Joint Venture Interest Charges” means, for any period, for any joint
venture of the Parent Guarantor or any of its Subsidiaries, the sum of (i) all
interest, premium payments, debt discount, fees, charges and related expenses of
such joint venture in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (ii) the
portion of rent expense of such joint venture with respect to such period under
capital leases that is treated as interest in accordance with GAAP.


B-10



--------------------------------------------------------------------------------







“Eligible Joint Venture Leverage Ratio” means, as of any date of determination,
for any joint venture of the Parent Guarantor, the ratio of (i) Indebtedness for
such joint venture of the Parent Guarantor or any of its Subsidiaries, on a
consolidated basis, to (ii) Eligible Joint Venture EBITDA for the period of the
four prior fiscal quarters ending on or most recently ended prior to such date.
“Employee Benefit Plan” means an employee benefit plan as defined in Section
3(3) of ERISA.
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.
“Environmental Lien” means a lien in favor of any Governmental Authority for
(a) any liability under any Environmental Law, or (b) damages arising from, or
costs incurred by such Governmental Authority in response to, a release or
threatened release of Hazardous Materials into the environment.
“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock). Equity Interests will not include any
Incentive Arrangements or obligations or payments thereunder.
“Equity Interests Disposition” is defined in Section 9.14(a).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with any Obligor under section 414 of
the Code.
“Escrow Agent” means Computershare Trust Company, N.A. and its permitted
successors, as escrow agent under the terms of the Escrow Agreement.
“Escrow Agreement” means the Escrow Agreement dated December 27, 2012 among the
Escrow Agent, the Company and the Purchasers, as amended and in effect.


B-11



--------------------------------------------------------------------------------







“Escrow Agreement Default Event” shall have occurred if the Required Holders
have given the Company and the Escrow Agent written notice of the existence of a
Default or Event of Default in accordance with Section 4(f) of the Escrow
Agreement.
“Escrowed Closing Proceeds” means the $800,000,000 proceeds from the issue and
sale of the Notes that shall be funded by the Purchasers on the date of Closing
and held in escrow by the Escrow Agent pursuant to the terms of the Escrow
Agreement.
“Event of Default” is defined in Section 11.
“Excluded Foreign Subsidiary” means any Foreign Subsidiary other than those
listed as Foreign Subsidiaries on Schedule 5.4.
“Excluded Joint Venture” means a Subsidiary that is a joint venture or an
unincorporated association that is not required to become a Guarantor pursuant
to Section 9.8.
“Excluded JV Indebtedness” means, at the time of any determination, Joint
Venture Indebtedness, provided that (i) the respective advancing joint venture
does not at the time of such determination have any outstanding Indebtedness
(other Indebtedness owing to a partner or co-venturer in such joint venture),
(ii) neither of the Obligors nor any Subsidiary guarantees any Indebtedness of
such joint venture, and (iii) Excluded JV Indebtedness shall not exceed
$1,000,000,000 at any one time, provided that Excluded JV Indebtedness may
exceed $1,000,000,000 so long as any amount in excess of $1,000,000,000
represents Joint Venture Indebtedness owed to a particular joint venture
(meeting the criteria in clauses (i) and (ii) above) and the indebted Company or
Subsidiary Guarantor, as applicable, has paid down such outstanding Joint
Venture Indebtedness to zero for at least two consecutive Business Days during
each period of 60 consecutive days from and after the Fourth Amendment Effective
Date.
“Existing Revolving Credit Agreement” means that certain Third Amended and
Restated Credit Agreement dated as of July 23, 2010 by and among the Company and
certain of the Subsidiaries of the Parent Guarantor parties thereto, the lenders
party thereto and JPMorgan Chase Bank, N.A., as administrative agent, as amended
by Amendment No. 1 thereto dated as of October 14, 2011 and Amendment No. 2
thereto dated as of December 21, 2012, and as may be further amended, restated,
supplemented or otherwise modified from time to time.
“Existing Term Facility” means that certain $125,000,00 Letter of Credit and
Term Loan Agreement dated as of November 6, 2006, by and among the Parent
Guarantor, the Company and certain of the Subsidiaries of the Parent Guarantor
parties thereto, the lenders party thereto and Bank of America, N.A., as
administrative agent, as amended by First Amendment thereto dated November 9,
2007, Second Amendment thereto dated August 5, 2008 and Third Amendment thereto


B-12



--------------------------------------------------------------------------------







dated December 21, 2012, and as may be further amended, restated, supplemented
or otherwise modified from time to time.
“Fifth Amendment Effective Date” means February 24, 2017.
“Financial Advisor” is defined in Section 9.16.
“Financial Letter of Credit” means any letter of credit issued or deemed issued
under the Revolving Credit Agreement other than a Performance Letter of Credit.
“Financing Agreements” means, collectively, this Agreement, the Notes, the
Escrow Agreement, the Account Control Agreement, the Security Documents and any
other agreement or instrument executed and delivered from time to time in
connection with any of the foregoing.
“Fitch” means Fitch IBCA, Inc. or its successors.
“Fixed Charge Coverage Ratio” is defined in Section 10.9.
“Foreign Subsidiary” means a Subsidiary of the Parent Guarantor which is not a
Domestic Subsidiary.
“Form 10‑K” is defined in Section 7.1(b).
“Form 10‑Q” is defined in Section 7.1(a).
“Fourth Amendment Effective Date” means December 29, 2016.
“GAAP” means generally accepted accounting principles (including, if applicable,
International Financial Reporting Standards) as in effect from time to time in
the United States of America; provided, however, with respect to the calculation
of financial ratios and other financial tests, “GAAP” means generally accepted
accounting principles (including, if applicable, International Financial
Reporting Standards) as in effect on the date of this Agreement, applied in a
manner consistent with that used in preparing the financial statements of the
Parent Guarantor referred to in Section 5.5.
“Governmental Authority” means
(a)    the government of
(i)    the United States of America or any State or other political subdivision
thereof, or


B-13



--------------------------------------------------------------------------------







(ii)    any other jurisdiction in which any Obligor or any Subsidiary conducts
all or any part of its business, or which asserts jurisdiction over any
properties of any Obligor or any Subsidiary, or
(b)    any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
“Guaranty” means, with respect to any Person, any obligation of such Person
guaranteeing, or in effect guaranteeing, any Indebtedness in any manner, whether
directly or indirectly, including such obligations incurred through an
agreement, contingent or otherwise, by such Person:
(a)    to purchase such Indebtedness or any property constituting security
therefor;
(b)    to advance or supply funds (i) for the purchase or payment of such
Indebtedness, or (ii) to maintain any working capital or other balance sheet
condition or any income statement condition of any other Person or otherwise to
advance or make available funds for the purchase or payment of such
indebtedness;
(c)    to lease properties or to purchase properties or services primarily for
the purpose of assuring the owner of such Indebtedness the ability of any other
Person to make payment of the Indebtedness; or
(d)    otherwise to assure the owner of such Indebtedness against loss in
respect thereof.
In any computation of the Indebtedness of the obligor under any Guaranty, the
Indebtedness that are the subject of such Guaranty shall be assumed to be direct
obligations of such obligor.
“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
other substances that are regulated under laws relating to the environment,
health or safety, the removal of which may be required or the generation,
manufacture, refining, production, processing, treatment, storage, handling,
transportation, transfer, use, disposal, release, discharge, spillage, seepage
or filtration of which is or shall be restricted, prohibited or penalized by any
applicable law including, but not limited to, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, petroleum, petroleum products, lead based
paint, radon gas or similar restricted, prohibited or penalized substances.
“Hedging Arrangements” is defined in the definition of Hedging Obligations
below.


B-14



--------------------------------------------------------------------------------







“Hedging Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (i) any and all agreements, devices
or arrangements designed to protect at least one of the parties thereto from the
fluctuations of interest rates, commodity prices, exchange rates or forward
rates applicable to such party’s assets, liabilities or exchange transactions,
including, but not limited to, dollar denominated or cross currency interest
rate exchange agreements, forward currency exchange agreements, interest rate
cap or collar protection agreements, forward rate currency or interest rate
options, puts and warrants or any similar derivative transactions (“Hedging
Arrangements”), and (ii) any and all cancellations, buy backs, reversals,
terminations or assignments of any of the foregoing.
“holder” means, with respect to any Note the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 14.1.
“Incentive Arrangements” means any stock ownership, restricted stock, stock
option, stock appreciation rights, “phantom” stock plans, employment agreements,
non competition agreements, subscription and stockholders agreements and other
incentive and bonus plans and similar arrangements made in connection with the
retention of executives, officers or employees of the Parent Guarantor and its
Subsidiaries.
“Incorporated Covenant” is defined in Section 9.11(b).
“Indebtedness” of a Person means, without duplication, such Person’s (a)
obligations for borrowed money, (b) obligations representing the deferred
purchase price of property or services (other than (i) accounts payable arising
in the ordinary course of such Person’s business payable on terms customary in
the trade, and (ii) purchase price adjustments, earnouts or other similar forms
of contingent purchase prices), (c) obligations, whether or not assumed, secured
by Liens or payable out of the proceeds or production from property or assets
now or hereafter owned or acquired by such Person, (d) obligations which are
evidenced by notes, acceptances or other instruments, (e) Capitalized Lease
Obligations, (f) Contingent Obligations, (g) obligations with respect to any
letters of credit, bank guarantees and similar instruments, including, without
limitation, Financial Letters of Credit and Performance Letters of Credit, and
all reimbursement agreements related thereto, (h) Off-Balance Sheet Liabilities
and (i) Disqualified Stock.
“Initial Material Domestic Subsidiary Guarantor” means each of (i) CB&I Inc., a
Texas corporation, (ii) CBI Services, Inc., a Delaware corporation, and (iii)
Chicago Bridge & Iron Company, a Delaware corporation.


B-15



--------------------------------------------------------------------------------







“Initial Material Subsidiary Guarantor” means, as of the date of Closing
(without duplication), any Subsidiary, other than the Company, (i) the
consolidated net revenues of which for the most recent fiscal year of the Parent
Guarantor for which audited financial statements have been provided were greater
than 5% of the Parent Guarantor’s consolidated net revenues for such year,
(ii) the consolidated tangible assets of which as of the end of such fiscal year
were greater than 5% of the Parent Guarantor’s consolidated tangible assets as
of such date or (iii) that is designated as a “borrower” under a Credit
Agreement, and which Subsidiaries, collectively, constitute at least 80% of the
Consolidated Total Assets at of such date and at least 80% of the consolidated
net revenues of the Parent Guarantor and its Subsidiaries for such year. As of
the date of the Closing, the Initial Subsidiary Guarantors (A) that satisfy
either the preceding clause (i) or (ii) are (1) CB&I Inc., a Texas corporation,
(2) Horton CBI Ltd. a corporation federally incorporated under the laws of
Canada, (3) CBI Eastern Anstalt, a legal entity organized under the laws of
Liechtenstein, (4) CB&I UK Limited, a private limited company incorporated under
the Companies Act of 1985 of the United Kingdom, (5) CBI Constructors Pty Ltd, a
company incorporated under the laws of Australia, and (6) CBI Colombiana S.A., a
company duly organized in the Republic of Colombia, and (B) that satisfy the
preceding clause (iii) are (1) CB&I Inc., a Texas corporation, (2) CBI Services,
Inc., a Delaware corporation, (3) Chicago Bridge & Iron Company, B.V., a private
company with limited liability incorporated under the laws of The Netherlands,
and (4) Chicago Bridge & Iron Company, a Delaware corporation, in each case
without regard to the respective 80% tests referred to in the first sentence of
this definition. For purposes of making the determinations required by this
definition, revenues and assets of Foreign Subsidiaries shall be converted to
Dollars at the rates used in preparing the consolidated balance sheet of the
Parent Guarantor included in the applicable financial statements.
“Initial Subsidiary Guarantor” means, as of the date of Closing, each Subsidiary
that is either an Initial Material Subsidiary Guarantor or a “Subsidiary
Guarantor” under any Credit Agreement.
“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 5% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.
“Intercreditor Agreement” is defined in Section 9.15.
“Interest Expense” means, for any period, the total gross interest expense of
the Parent Guarantor and its consolidated Subsidiaries, whether paid or accrued,
including, without duplication,


B-16



--------------------------------------------------------------------------------







the interest component of Capitalized Leases, commitment and letter of credit
fees, the discount or implied interest component of Off Balance Sheet
Liabilities, capitalized interest expense, pay-in-kind interest expense,
amortization of debt documents and net payments (if any) pursuant to Hedging
Arrangements relating to interest rate protection, all as determined in
conformity with GAAP.
“Investment” means, with respect to any Person, (a) any purchase or other
acquisition by that Person of any Indebtedness, Equity Interests or other
securities, or of a beneficial interest in any Indebtedness, Equity Interests or
other securities, issued by any other Person; (b) any purchase by that Person of
all or substantially all of the assets of a business (whether of a division,
branch, unit operation, or otherwise) conducted by another Person; and (c) any
loan, advance (other than deposits with financial institutions available for
withdrawal on demand, prepaid expenses, accounts receivable, advances to
employees and similar items made or incurred in the ordinary course of business)
or capital contribution actually invested by that Person to any other Person
(but excluding any subsequent passive increases or accretions to the value of
such initial capital contribution), including all Indebtedness to such Person
arising from a sale of property by such Person other than in the ordinary course
of its business.
“Investment Grade Rating” means a senior unsecured long term debt rating with
respect to the Notes of (a) “BBB (low)” or better by DBRS, Inc., (b) “BBB-” or
better by S&P, (c) “Baa3” or better by Moody’s, or (d) “BBB-” or better by Fitch
(or an equivalent rating from any successor to any of the foregoing); provided
that if at any time the Obligors hold ratings from (i) two (but only two) of the
foregoing rating agencies, the lower of such ratings shall apply, and (ii) three
or more of the foregoing rating agencies, the second lowest of such ratings
shall apply.
“Joint Venture Indebtedness” shall mean unsecured Indebtedness of the Company or
any Subsidiary Guarantor owing to a joint venture in which the Company or any
Subsidiary Guarantor owns any interest.
“Leverage Ratio” is defined in Section 10.7.
“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capitalized Lease having
substantially the same economic effect as any of the foregoing, upon or with
respect to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).
“Listed Person” is defined in Section 5.16(a).
“Make-Whole Amount” is defined in Section 8.6.


B-17



--------------------------------------------------------------------------------







“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Obligors and their Subsidiaries
taken as a whole.
“Material Subsidiary” means any Subsidiary, (i) the consolidated net revenues of
which for the most recent fiscal year of the Parent Guarantor were greater than
5% of the Parent Guarantor’s consolidated net revenues for such year or (ii) the
consolidated tangible assets of which as of the end of such fiscal year were
greater than 5% of the Parent Guarantor’s consolidated tangible assets as of
such date.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Obligors
and their Subsidiaries taken as a whole, or (b) the ability of the Company to
perform its obligations under the Notes and the other Financing Agreements to
which it is a party, (c) the ability of the Parent Guarantor to perform its
obligations under the Financing Agreements to which it is a party, including the
Parent Guarantee, (d) the ability of any ability of the Subsidiary Guarantors,
as a whole, to perform their obligations under any Subsidiary Guarantee or (e)
the validity or enforceability of the Financing Agreements (including the Parent
Guarantee or the Notes) or any Subsidiary Guarantee of the Subsidiary
Guarantors, as a whole.
“Memorandum” is defined in Section 5.3.
“Modified Make-Whole Amount” means the Make-Whole Amount calculated by replacing
the phrase “0.50% (i.e., 50 basis points)” appearing in the definition of
“Reinvestment Yield” set forth in Section 8.6 with the phrase “1.50% (i.e., 150
basis points)”.
“Moody’s” means means Moody’s Investors Service, Inc. or its successors.
“Most Favorable Covenant” is defined in Section 9.11(a).
“Most Favored Lender Notice” is defined in Section 9.11(c).
“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).
“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.
“NEH” means Nuclear Energy Holdings, L.L.C., a Delaware limited liability
company and wholly owned subsidiary of the Parent Guarantor.


B-18



--------------------------------------------------------------------------------







“NEH Bonds” means the 2.20% bonds and 2.398% bonds due March 15, 2013 issued by
NEH.
“Net Cash Proceeds” means:
(a)    with respect to any Asset Sale, Disposition or Sale and Leaseback
Transaction by any Person, (i) cash or Cash Equivalents (freely convertible into
Dollars) received by such Person or any Subsidiary of such Person from such
Asset Sale, Disposition or Sale and Leaseback Transaction (including cash
received as consideration for the assumption or incurrence of liabilities
incurred in connection with or in anticipation of such Asset Sale, Disposition
or Sale and Leaseback Transaction), after (A) provision for all income or other
taxes measured by or resulting from such Asset Sale or Sale and Leaseback
Transaction, (B) payment of all brokerage commissions and other fees and
expenses and commissions related to such Asset Sale, Disposition or Sale and
Leaseback Transaction, and (C) all amounts used to repay Indebtedness (and any
premium or penalty thereon) secured by a Lien on any asset disposed of in such
Asset Sale, Disposition or Sale and Leaseback Transaction or which is or may be
required (by the express terms of the instrument governing such Indebtedness or
by applicable law) to be repaid in connection with such Asset Sale, Disposition
or Sale and Leaseback Transaction (including payments made to obtain or avoid
the need for the consent of any holder of such Indebtedness); and (ii) cash or
Cash Equivalents payments in respect of any other consideration received by such
Person or any Subsidiary of such Person from such Asset Sale, Disposition or
Sale and Leaseback Transaction upon receipt of such cash payments by such Person
or such Subsidiary; and
(b)    with respect to the sale or issuance of any Capital Stock by the Parent
Guarantor or any of its Subsidiaries, or the incurrence or issuance of any
Indebtedness by the Parent Guarantor or any of its Subsidiaries, the excess of
(i) the sum of the cash and Cash Equivalents received in connection with such
transaction over (ii) the underwriting discounts and commissions, fees and other
reasonable and customary out-of-pocket expenses, incurred by Parent Guarantor or
such Subsidiary in connection therewith.
“Non-U.S. Plan” means any plan, fund or other similar program that (a) is
established or maintained outside the United States of America by any Obligor or
any Subsidiary primarily for the benefit of employees of an Obligor or one or
more Subsidiaries residing outside the United States of America, which plan,
fund or other similar program provides, or results in, retirement income, a
deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and (b) is not subject to ERISA or the Code.
“Note Parties” means, collectively, the Parent Guarantor, the Company and each
Subsidiary Guarantor.


B-19



--------------------------------------------------------------------------------







“Notes” is defined in Section 1.
“Objecting Holder” means any holder that did not waive an Escrow Agreement
Default Event or did not agree that such Escrow Agreement Default Event was
cured, in either case, within fifteen (15) Business Days of delivering written
notice of the existence of a Default or Event of Default in accordance with
Section 4(f) of the Escrow Agreement.
“Obligors” is defined in the Preamble.
“OFAC” means the Office of Foreign Assets Control, U.S. Department of Treasury.
“OFAC Listed Person” is defined in Section 5.16(a).
“OFAC Sanctions Program” means all laws, regulations, Executive Orders and any
economic or trade sanction that OFAC is responsible for administering and
enforcing, including, without limitation 31 CFR Subtitle B, Chapter V, as
amended, along with any enabling legislation; the Bank Secrecy Act; Trading with
the Enemy Act; and any similar laws, regulations or orders adopted by any State
within the United States. A list of economic and trade sanctions administered by
OFAC may be found at http://www.ustreas.gov/offices/enforcement/ofac/programs/.
“Off‑Balance Sheet Liabilities” of a Person means (a) any repurchase obligation
or liability of such Person or any of its Subsidiaries with respect to
Receivables sold by such Person or any of its Subsidiaries, (b) any liability of
such Person or any of its Subsidiaries under any sale and leaseback transactions
which do not create a liability on the consolidated balance sheet of such
Person, (c) any liability of such Person or any of its Subsidiaries under any
financing lease or so‑called “synthetic lease” or “tax ownership operating
lease” transaction, or (d) any obligations of such Person or any of its
Subsidiaries arising with respect to any other transaction which is the
functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheets of such Person and its
Subsidiaries.
“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of an Obligor whose responsibilities extend to the subject
matter of such certificate or an authorized representative or signor of an
Obligor.
“Parent Guarantee” means the Parent Guarantee contained in Section 23 of this
Agreement.
“Parent Guarantor” means Chicago Bridge & Iron Company N.V., a corporation
organized under the laws of The Netherlands.


B-20



--------------------------------------------------------------------------------







“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.
“Performance Letter of Credit” means any letter of credit issued or deemed
issued to secure ordinary course performance obligations of the Parent Guarantor
or a Subsidiary in connection with active construction projects (including
projects about to be commenced) or bids for prospective construction projects.
“Permitted Acquisition” is defined in Section 10.13.
“Permitted Refinancing” means, with respect to any Indebtedness (the “Refinanced
Indebtedness”), any refinancings, refundings, renewals or extensions thereof
(the “Refinancing Indebtedness” thereof); provided that (a) at the time of such
refinancing, refunding, renewal or extension, no Default has occurred and is
continuing, (b) the amount of such Refinancing Indebtedness does not exceed the
amount of such Refinanced Indebtedness except by an amount equal to customary
underwriting discounts, fees or commissions, expenses and prepayment premium (if
any) incurred in connection with such refinancing, refunding, renewal or
extension, plus any existing commitments unutilized under such Refinanced
Indebtedness and (c) such Refinancing Indebtedness (i) has a weighted average
maturity (measured as of the date of such refinancing, refunding, renewal or
extension) and a maturity no shorter than that of such Refinanced Indebtedness,
(ii) is not secured by any property or any Lien other than that (if any)
securing such Refinanced Indebtedness, (iii) is not guaranteed by or secured by
any property of any guarantor or other obligor which is not also a guarantor or
obligor of such Refinanced Indebtedness, (iv) if such Refinanced Indebtedness is
subordinated in right of payment to the Notes, is subordinated in right of
payment to the Notes on terms no less favorable to the holders than those
contained in the documentation governing such Refinanced Indebtedness, (v) does
not have covenants, events of default or other material terms, taken as a whole,
that are less favorable to the Obligors than those of the Refinanced
Indebtedness and (vi) has an interest rate not exceeding the then-applicable
market interest rate.
“Permitted Sale and Leaseback Transactions” means (a)(i) any Sale and Leaseback
Transaction of the Parent Guarantor’s administrative headquarters facility in
The Woodlands, Texas or (ii) any Sale and Leaseback Transaction (other than in
connection with clause (a)(i)) of all or any portion of the Parent Guarantor’s
other property, in each case on terms acceptable to the Required Holders and
only to the extent that the aggregate amount of Net Cash Proceeds from all such
Permitted Sale and Leaseback Transactions is less than or equal to $50,000,000
and (b) any Sale and Leaseback Transaction of the Parent Guarantor’s facility in
Plainfield, Illinois.


B-21



--------------------------------------------------------------------------------







“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.
“Plan” means an Employee Benefit Plan subject to Title I of ERISA that is or,
within the preceding five years, has been established or maintained, or to which
contributions are or, within the preceding five years, have been made or
required to be made, by an Obligor or any ERISA Affiliate or with respect to
which an Obligor or any ERISA Affiliate may have any liability.
“Preferred Stock” means any class of capital stock of a Person that is preferred
over any other class of capital stock (or similar equity interests) of such
Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person.
“Priority Debt” means (without duplication), as of the date of any determination
thereof, the sum of (i) all unsecured Indebtedness of Subsidiaries, including
all of their Guaranties of Indebtedness of any Obligor, but excluding (w)
Indebtedness owing to (1) any Obligor or (2) any other Subsidiary, (x)
Indebtedness outstanding at the time such Person became a Subsidiary, provided
that such Indebtedness has not been incurred in contemplation of such person
becoming a Subsidiary, (y) all Indebtedness of the Company and the Subsidiary
Guarantors, and (z) the undrawn portion of any Performance Letters of Credit and
obligations with respect to all reimbursement agreements related thereto, and
(ii) all Indebtedness of any Obligor and their Subsidiaries secured by Liens,
other than Indebtedness secured by Liens permitted by subparagraphs (a) through
(p), inclusive, of Section 10.6.
“Prohibited Subsequent Actions” is defined in Section 10.5.
“Project Bluefin” means, collectively, the acquisition by a direct, wholly owned
subsidiary of Westinghouse Electric Company LLC (“WECLLC”) of all of the issued
and outstanding shares of capital stock or membership interests of CB&I Stone &
Webster, Inc. (the “Transferred Company”) pursuant to that certain Purchase
Agreement by and among the Parent Guarantor, the Transferred Company, WECLLC and
a direct, wholly owned subsidiary of WECLLC, as amended, and all transactions,
sales of assets and dispositions pursuant thereto and in connection therewith.
“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
“Proposed Prepayment Date” is defined in Section 8.7(b).
“PTE” is defined in Section 6.2(a).
“Purchaser” is defined in the first paragraph of this Agreement.


B-22



--------------------------------------------------------------------------------







“Put Option Agreements” is defined in Section 10.3.
“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.
“Ratable Portion” means, with respect of any holder of any Note upon the sale,
loss or other disposition pursuant to Section 10.3(a), an amount equal to the
product of (x) the net proceeds being so applied to the prepayment of Senior
Indebtedness in accordance with Section 10.3(a)(2), multiplied by (y) a fraction
the numerator of which is the outstanding principal amount of such Note and the
denominator of which is the aggregate outstanding principal amount of Senior
Indebtedness of the Company and its Subsidiaries being prepaid pursuant to
Section 10.3(a)(2).
“Receivable(s)” means and includes all of the Parent Guarantor’s and its
consolidated Subsidiaries’ presently existing and hereafter arising or acquired
accounts, accounts receivable, and all present and future rights of the Parent
Guarantor or its Subsidiaries, as applicable, to payment for goods sold or
leased or for services rendered (except those evidenced by instruments or
chattel paper), whether or not they have been earned by performance, and all
rights in any merchandise or goods which any of the same may represent, and all
rights, title, security and guaranties with respect to each of the foregoing,
including, without limitation, any right of stoppage in transit.
“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (i) invests in Securities or bank loans, and (ii) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.
“Release Date” is defined in Section 10.7 as in effect prior to the Fourth
Amendment Effective Date.
“Required Holders” means, at any time, the holders of at least 51% in principal
amount of the Notes at the time outstanding (exclusive of Notes then owned by
the Obligors or any of their respective Affiliates).
“Requirements of Law” means, as to any Person, the charter and by‑laws or other
organizational or governing documents of such Person, and any law, rule or
regulation, or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject including,
without limitation, the Securities Act of 1933, the Securities Exchange Act of
1934, Regulations T, U and X, ERISA, the Fair Labor Standards Act, the Worker
Adjustment and Retraining Notification Act, Americans with Disabilities Act of
1990, and any certificate of occupancy, zoning ordinance, building,
environmental or land use requirement or permit or


B-23



--------------------------------------------------------------------------------







environmental, labor, employment, occupational safety or health law, rule or
regulation, including Environmental, Health or Safety Requirements of Law.
“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company or the Parent Guarantor, as applicable, with responsibility for
the administration of the relevant portion of this Agreement.
“Restricted Country” is defined in Section 5.16(a).
“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interests of the Parent Guarantor or any of
its Subsidiaries now or hereafter outstanding, except a dividend payable solely
in such Person’s Capital Stock (other than Disqualified Stock) or in options,
warrants or other rights to purchase such Capital Stock, (b) any redemption,
retirement, purchase or other acquisition for value, direct or indirect, of any
Equity Interests of the Parent Guarantor or any of its Subsidiaries now or
hereafter outstanding, other than in exchange for, or out of the proceeds of,
the substantially concurrent sale (other than to a Subsidiary of the Parent
Guarantor) of other Equity Interests of the Parent Guarantor or any of its
Subsidiaries (other than Disqualified Stock), (c) any payment or prepayment of
principal of, or interest (whether in cash or as payment-in-kind), premium, if
any, fees or other charges with respect to, any Indebtedness subordinated to the
obligations under the Notes and this Agreement, or any redemption, purchase,
retirement, defeasance, prepayment or other acquisition for value, direct or
indirect, of any Indebtedness other than (i) the obligations under the Notes and
this Agreement and (ii) any scheduled payments of principal of or interest with
respect to Parent Guarantor’s Indebtedness issued pursuant to the Transaction
Facilities, (d) any payment of a claim for the rescission of the purchase or
sale of, or for material damages arising from the purchase or sale of, any
Indebtedness (other than the obligations under the Notes and this Agreement) or
any Equity Interests of the Parent Guarantor or any of its Subsidiaries, or of a
claim for reimbursement, indemnification or contribution arising out of or
related to any such claim for damages or rescission and (e) any payment in
respect of a purchase price adjustment, earn-out or other similar form of
contingent purchase price.
“Revolving Credit Facility” means the Revolving Credit Agreement dated as of
December 21, 2012, among the Parent Guarantor, the Company, certain Subsidiaries
of the Parent Guarantor, as Guarantors and as Subsidiary Borrowers, Bank of
America, N.A., as Administrative Agent, and the other financial institutions
party thereto, as amended, replaced or otherwise modified and in effect.
“Sale and Leaseback Transaction” means any lease, whether an operating lease or
a Capitalized Lease, of any property (whether real or personal or mixed),
(a) which the Parent Guarantor or one of its Subsidiaries sold or transferred or
is to sell or transfer to any other Person,


B-24



--------------------------------------------------------------------------------







or (b) which the Parent Guarantor or one of its Subsidiaries intends to use for
substantially the same purposes as any other property which has been or is to be
sold or transferred by the Parent Guarantor or one of its Subsidiaries to any
other Person in connection with such lease.
“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Company, or its successors.
“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.
“Securities” or “Security” shall have the meaning specified in Section 2(1) of
the Securities Act.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
“Security Documents” is defined in Section 9.15 hereof and includes, without
limitation, all security agreements, pledge agreements, account control
agreements and all other security documents hereafter delivered granting or
perfecting (or purporting to grant or perfect) a Lien on any property of any
Person to secure the obligations and liabilities of the Obligors or Subsidiary
Guarantors under any Financing Agreement.
“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company or the Parent
Guarantor, as applicable.
“Senior Indebtedness” means, as of the date of any determination thereof,
Indebtedness determined on a consolidated basis of an Obligor and its
Subsidiaries, other than Subordinated Indebtedness.
“Senior Secured Indebtedness” of a Person means, without duplication, such
Person’s Adjusted Indebtedness outstanding under this Agreement, the Notes and
each other Transaction Facility.
“Senior Secured Leverage Ratio” is defined in Section 10.7(b).
“Separate Account” is defined in Section 6.2(a).
“series” means any series of Notes issued pursuant to this Agreement.
“Series A Notes” is defined in Section 1.


B-25



--------------------------------------------------------------------------------







“Series B Notes” is defined in Section 1.
“Series C Notes” is defined in Section 1.
“Series D Notes” is defined in Section 1.
“Shaw Acquisition” means the acquisition of The Shaw Group Inc. by the Parent
Guarantor (by means of a merger of a Subsidiary thereof with and into The Shaw
Group Inc.) pursuant to the Transaction Agreement as in effect on the date
hereof.
“Sixth Amendment” means the Sixth Amendment to this Agreement dated the Sixth
Amendment Effective Date.
“Sixth Amendment Effective Date” means May 8, 2017.
“Specified Facilities” is defined in Section 9.13.
“Subordinated Indebtedness” means (a) all unsecured Indebtedness of the Parent
Guarantor that does not have the benefit of any guaranties or other credit
support by Subsidiaries of the Parent Guarantor, and which shall contain or have
applicable thereto subordination provisions (x) providing for the subordination
thereof to other Indebtedness of the Parent Guarantor (including, without
limitation, the obligations of the Parent Guarantor under the Parent Guarantee
and all other obligations owed to the holders under the Financing Agreements),
and (y) prohibiting all payments on such Indebtedness at any time a Default or
Event of Default has occurred and is continuing hereunder, and (b) all unsecured
Indebtedness of any Subsidiary of the Parent Guarantor which shall contain or
have applicable thereto subordination provisions providing for the subordination
thereof to other Indebtedness of such Subsidiary (including, without limitation,
the obligations of the Company under this Agreement or the Notes, or of a
Subsidiary Guarantor under the Subsidiary Guarantee), which subordination
provisions shall prohibit all payments on such Indebtedness at any time a
Default or Event of Default has occurred and is continuing hereunder and shall
otherwise be reasonably acceptable to the Required Holders.
“Subsidiary” means, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
first Person and one or more of its Subsidiaries owns sufficient equity or
voting interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership, limited liability
company or joint venture if more than 50% interest in the profits or capital
thereof is owned by such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries (unless such partnership or joint
venture can and does ordinarily take major business actions without the prior
approval of such


B-26



--------------------------------------------------------------------------------







Person or one or more of its Subsidiaries). Unless the context otherwise clearly
requires, any reference to a “Subsidiary” is a reference to a Subsidiary of the
Parent Guarantor (excluding NEH).
“Subsidiary Borrower” is defined in Section 8.7(g).
“Subsidiary Guarantor” means any Subsidiary that executes and delivers a
Subsidiary Guarantee on the date of Closing and, thereafter, in accordance with
Section 9.8 hereof; provided that any Person constituting a Subsidiary Guarantor
as defined in the preceding clause will cease to constitute a Subsidiary
Guarantor when, in accordance with the terms hereof, it is released from its
Subsidiary Guarantee.
“Subsidiary Guarantee” is defined in Section 2.3.
“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.
“Tax” means any tax (whether income, documentary, sales, stamp, registration,
issue, capital, property, excise or otherwise), duty, assessment, levy, impost,
fee, compulsory loan, charge or withholding imposed by any Governmental
Authority or any taxing authority thereof.
“Taxing Jurisdiction” is defined in Section 13.
“Term Facility” means a senior term loan facility dated as of December 21, 2012,
initially providing for term loans in an aggregate principal amount of up to
$1.0 billion (as may be increased pursuant to the accordion feature) with Bank
of America, N.A. as administrative agent, the Company, as borrower and the
Parent Guarantor and certain of its Subsidiaries as guarantors, and other
financial institutions party thereto as amended, replaced, or otherwise modified
and in effect from time to time.
“Termination Event” is defined in Section 8.8(a).
“Termination Event Prepayment Date” is defined in Section 8.8(b).
“Termination Event Prepayment Notice” is defined in Section 8.8(b).
“Termination Event Purchase Date” is defined in Section 8.8(c).
“Termination Event Purchase Request” is defined in Section 8.8(c).
“Termination Price” shall mean 100.5% of the principal amount of any Note being
prepaid or purchased by the Company pursuant to and in accordance with
Section 8.8.


B-27



--------------------------------------------------------------------------------







“Transaction” means the Shaw Acquisition, the payment of fees and expenses in
connection therewith, any issuance by the Parent Guarantor of its common equity
to consummate the Transaction or refinance any debt issued to consummate the
Transaction, and any combination of the entering into and funding of the Term
Facility, the issuance and placement of the Notes, the entering into and funding
of the Bridge Facility, the amendment of the Existing Revolving Credit Agreement
pursuant to Amendment No. 2 thereto dated as of December 21, 2012, the amendment
of the Existing Term Facility pursuant to Third Amendment thereto dated
December 21, 2012, and the entering into and funding under the Revolving Credit
Facility.
“Transaction Agreement” means that certain transaction agreement dated as of
July 30, 2012 by and among the Company, Crystal Merger Subsidiary Inc. and The
Shaw Group Inc., as amended an in effect.
“Transaction Facilities” means this Agreement, the 2015 NPA, the 2013 Revolving
Credit Agreement, the 2015 Revolving Credit Agreement and the 2015 Term Loan
Agreement.
“Transaction Closing Date” means the date of consummation of the Shaw
Acquisition, which date shall be no later than April 30, 2013 (or June 30, 2013
if the Outside Date (as defined in the Transaction Agreement) shall have been
extended to June 30, 2013 pursuant to Section 8.1(b)(i) of the Transaction
Agreement as in effect on July 30, 2012).
“USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
“Wholly-Owned Subsidiary” means, at any time, any Subsidiary one hundred percent
of all of the equity interests (except directors’ qualifying shares or shares
required by applicable law to be owned by another Person) and voting interests
of which are owned by any one or more of either Obligor and such Obligor’s other
Wholly-Owned Subsidiaries at such time.




B-28



--------------------------------------------------------------------------------






[FORM OF SERIES A NOTE]
CHICAGO BRIDGE & IRON COMPANY (DELAWARE)
4.65% SENIOR NOTE, SERIES A, DUE DECEMBER 27, 2017
No. [_____]    [Date]
$[_______]    PPN 16725* AA8


FOR VALUE RECEIVED, the undersigned, CHICAGO BRIDGE & IRON COMPANY (DELAWARE)
(herein called the “Company”), a corporation organized and existing under the
laws of the State of Delaware, hereby promises to pay to [____________], or
registered assigns, the principal sum of [_____________________] DOLLARS (or so
much thereof as shall not have been prepaid) on December 27, 2017, with interest
(computed on the basis of a 360-day year of twelve 30‑day months) (a) on the
unpaid balance hereof at the rate of 4.65% per annum from the date hereof,
payable semiannually, on the 27th day of June and December in each year,
commencing on June 27, 2013, until the principal hereof shall have become due
and payable, and (b) to the extent permitted by law, on any overdue payment of
interest and, during the continuance of an Event of Default, on such unpaid
balance and on any overdue payment of any Make‑Whole Amount, at a rate per annum
from time to time equal to the greater of (i) 6.65% or (ii) 2.0% over the rate
of interest publicly announced by Bank of America, N.A. from time to time in New
York, New York as its “base” or “prime” rate, payable semiannually as aforesaid
(or, at the option of the registered holder hereof, on demand).
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at Bank
of America, N.A or at such other place as the Company shall have designated by
written notice to the holder of this Note as provided in the Note Purchase and
Guarantee Agreement referred to below.
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase and Guarantee Agreement, dated as of December 27,
2012 (as from time to time amended, the “Note Purchase and Guarantee
Agreement”), between the Company and the respective Purchasers named therein and
is entitled to the benefits thereof. Each holder of this Note will be deemed, by
its acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 21 of the Note Purchase and Guarantee Agreement and (ii) made
the representations set forth in Section 6.2 of the Note Purchase and Guarantee
Agreement. Unless otherwise indicated, capitalized terms used in this Note shall
have the respective meanings ascribed to such terms in the Note Purchase and
Guarantee Agreement.


EXHIBIT 1(a)
(to Note Purchase and Guarantee Agreement)



--------------------------------------------------------------------------------











This Note is a registered Note and, as provided in the Note Purchase and
Guarantee Agreement, upon surrender of this Note for registration of transfer
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.
The Company will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase and Guarantee Agreement. This Note is
also subject to optional prepayment, in whole or from time to time in part, at
the times and on the terms specified in the Note Purchase and Guarantee
Agreement, but not otherwise.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase and Guarantee Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.


CHICAGO BRIDGE & IRON COMPANY (DELAWARE)




By _________________________________    
[Title]




1(a)-2



--------------------------------------------------------------------------------






[FORM OF SERIES B NOTE]
CHICAGO BRIDGE & IRON COMPANY (DELAWARE)
5.07% SENIOR NOTE, SERIES B, DUE DECEMBER 27, 2019
No. [_____]    [Date]
$[_______]    PPN 16725* AB6


FOR VALUE RECEIVED, the undersigned, CHICAGO BRIDGE & IRON COMPANY (DELAWARE)
(herein called the “Company”), a corporation organized and existing under the
laws of the State of Delaware, hereby promises to pay to [____________], or
registered assigns, the principal sum of [_____________________] DOLLARS (or so
much thereof as shall not have been prepaid) on December 27, 2019, with interest
(computed on the basis of a 360-day year of twelve 30‑day months) (a) on the
unpaid balance hereof at the rate of 5.07% per annum from the date hereof,
payable semiannually, on the 27th day of June and December in each year,
commencing on June 27, 2013, until the principal hereof shall have become due
and payable, and (b) to the extent permitted by law, on any overdue payment of
interest and, during the continuance of an Event of Default, on such unpaid
balance and on any overdue payment of any Make‑Whole Amount, at a rate per annum
from time to time equal to the greater of (i) 7.07% or (ii) 2.0% over the rate
of interest publicly announced by Bank of America, N.A. from time to time in New
York, New York as its “base” or “prime” rate, payable semiannually as aforesaid
(or, at the option of the registered holder hereof, on demand).
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at Bank
of America, N.A. or at such other place as the Company shall have designated by
written notice to the holder of this Note as provided in the Note Purchase and
Guarantee Agreement referred to below.
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase and Guarantee Agreement, dated as of December 27,
2012 (as from time to time amended, the “Note Purchase and Guarantee
Agreement”), between the Company and the respective Purchasers named therein and
is entitled to the benefits thereof. Each holder of this Note will be deemed, by
its acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 21 of the Note Purchase and Guarantee Agreement and (ii) made
the representations set forth in Section 6.2 of the Note Purchase and Guarantee
Agreement. Unless otherwise indicated, capitalized terms used in this Note shall
have the respective meanings ascribed to such terms in the Note Purchase and
Guarantee Agreement.


EXHIBIT 1(b)
(to Note Purchase and Guarantee Agreement)



--------------------------------------------------------------------------------











This Note is a registered Note and, as provided in the Note Purchase and
Guarantee Agreement, upon surrender of this Note for registration of transfer
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.
The Company will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase and Guarantee Agreement. This Note is
also subject to optional prepayment, in whole or from time to time in part, at
the times and on the terms specified in the Note Purchase and Guarantee
Agreement, but not otherwise.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase and Guarantee Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.


CHICAGO BRIDGE & IRON COMPANY (DELAWARE)




By _________________________________    
[Title]






1(b)-2



--------------------------------------------------------------------------------






[FORM OF SERIES C NOTE]
CHICAGO BRIDGE & IRON COMPANY (DELAWARE)
5.65% SENIOR NOTE, SERIES C, DUE DECEMBER 27, 2022
No. [_____]    [Date]
$[_______]    PPN 16725* AC4


FOR VALUE RECEIVED, the undersigned, CHICAGO BRIDGE & IRON COMPANY (DELAWARE)
(herein called the “Company”), a corporation organized and existing under the
laws of the State of Delaware, hereby promises to pay to [____________], or
registered assigns, the principal sum of [_____________________] DOLLARS (or so
much thereof as shall not have been prepaid) on December 27, 2022, with interest
(computed on the basis of a 360-day year of twelve 30‑day months) (a) on the
unpaid balance hereof at the rate of 5.65% per annum from the date hereof,
payable semiannually, on the 27th day of June and December in each year,
commencing on June 27, 2013, until the principal hereof shall have become due
and payable, and (b) to the extent permitted by law, on any overdue payment of
interest and, during the continuance of an Event of Default, on such unpaid
balance and on any overdue payment of any Make‑Whole Amount, at a rate per annum
from time to time equal to the greater of (i) 7.65% or (ii) 2.0% over the rate
of interest publicly announced by Bank of America, N.A. from time to time in New
York, New York as its “base” or “prime” rate, payable semiannually as aforesaid
(or, at the option of the registered holder hereof, on demand).
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at Bank
of America, N.A. or at such other place as the Company shall have designated by
written notice to the holder of this Note as provided in the Note Purchase and
Guarantee Agreement referred to below.
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase and Guarantee Agreement, dated as of December 27,
2012 (as from time to time amended, the “Note Purchase and Guarantee
Agreement”), between the Company and the respective Purchasers named therein and
is entitled to the benefits thereof. Each holder of this Note will be deemed, by
its acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 21 of the Note Purchase and Guarantee Agreement and (ii) made
the representations set forth in Section 6.2 of the Note Purchase and Guarantee
Agreement. Unless otherwise indicated, capitalized terms used in this Note shall
have the respective meanings ascribed to such terms in the Note Purchase and
Guarantee Agreement.


EXHIBIT 1(c)
(to Note Purchase and Guarantee Agreement)



--------------------------------------------------------------------------------











This Note is a registered Note and, as provided in the Note Purchase and
Guarantee Agreement, upon surrender of this Note for registration of transfer
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.
The Company will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase and Guarantee Agreement. This Note is
also subject to optional prepayment, in whole or from time to time in part, at
the times and on the terms specified in the Note Purchase and Guarantee
Agreement, but not otherwise.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase and Guarantee Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.


CHICAGO BRIDGE & IRON COMPANY (DELAWARE)




By _________________________________    
[Title]








1(c)-2



--------------------------------------------------------------------------------






[FORM OF SERIES D NOTE]
CHICAGO BRIDGE & IRON COMPANY (DELAWARE)
5.80% SENIOR NOTE, SERIES D, DUE DECEMBER 27, 2024
No. [_____]    [Date]
$[_______]    PPN 16725* AD2


FOR VALUE RECEIVED, the undersigned, CHICAGO BRIDGE & IRON COMPANY (DELAWARE)
(herein called the “Company”), a corporation organized and existing under the
laws of the State of Delaware, hereby promises to pay to [____________], or
registered assigns, the principal sum of [_____________________] DOLLARS (or so
much thereof as shall not have been prepaid) on December 27, 2024, with interest
(computed on the basis of a 360-day year of twelve 30‑day months) (a) on the
unpaid balance hereof at the rate of 5.80% per annum from the date hereof,
payable semiannually, on the 27th day of June and December in each year,
commencing on June 27, 2013, until the principal hereof shall have become due
and payable, and (b) to the extent permitted by law, on any overdue payment of
interest and, during the continuance of an Event of Default, on such unpaid
balance and on any overdue payment of any Make‑Whole Amount, at a rate per annum
from time to time equal to the greater of (i) 7.80% or (ii) 2.0% over the rate
of interest publicly announced by Bank of America, N.A. from time to time in New
York, New York as its “base” or “prime” rate, payable semiannually as aforesaid
(or, at the option of the registered holder hereof, on demand).
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at Bank
of America, N.A. or at such other place as the Company shall have designated by
written notice to the holder of this Note as provided in the Note Purchase and
Guarantee Agreement referred to below.
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase and Guarantee Agreement, dated as of December 27,
2012 (as from time to time amended, the “Note Purchase and Guarantee
Agreement”), between the Company and the respective Purchasers named therein and
is entitled to the benefits thereof. Each holder of this Note will be deemed, by
its acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 21 of the Note Purchase and Guarantee Agreement and (ii) made
the representations set forth in Section 6.2 of the Note Purchase and Guarantee
Agreement. Unless otherwise indicated, capitalized terms used in this Note shall
have the respective meanings ascribed to such terms in the Note Purchase and
Guarantee Agreement.


EXHIBIT 1(d)
(to Note Purchase and Guarantee Agreement)



--------------------------------------------------------------------------------











This Note is a registered Note and, as provided in the Note Purchase and
Guarantee Agreement, upon surrender of this Note for registration of transfer
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.
The Company will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase and Guarantee Agreement. This Note is
also subject to optional prepayment, in whole or from time to time in part, at
the times and on the terms specified in the Note Purchase and Guarantee
Agreement, but not otherwise.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase and Guarantee Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.


CHICAGO BRIDGE & IRON COMPANY (DELAWARE)




By _________________________________    
[Title]








1(d)-2

